Exhibit 10.1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED
LOAN AGREEMENT
dated as of
June 29, 2018
among
HAMILTON FINANCE LLC
the Financing Providers party hereto
the Collateral Administrator, Collateral Agent and Securities Intermediary party
hereto
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I
THE PORTFOLIO INVESTMENTS    25

Section 1.01.
Purchases of Portfolio Investments    25

Section 1.02.
Procedures for Purchases, Substitutions and Related Financings    25

Section 1.03.
Conditions to Purchases or Substitutions    26

Section 1.04.
Sales of Portfolio Investments    27

Section 1.05.
Review of Portfolio Investments    29

Section 1.06.
Substitutions    30

Section 1.07.
Repurchase Limits    30

Section 1.08.
Deposits and Contributions by Parent    30

Section 1.09.
Valuation of Permitted Non-USD Currency Assets    31

ARTICLE II
THE FINANCINGS    31

Section 2.01.
Financing Commitments    31

Section 2.02.
First Advance; Additional Advances    31

Section 2.03.
Financings; Use of Proceeds    31

Section 2.04.
Other Conditions to Financings    34

ARTICLE III
ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS    35

Section 3.01.
The Advances    35

Section 3.02.
General    39

Section 3.03.
Taxes    39

Section 3.04.
Mitigation Obligations    43

ARTICLE IV
COLLECTIONS AND PAYMENTS    44

Section 4.01.
Interest Proceeds    44

Section 4.02.
Principal Proceeds    45

Section 4.03.
Principal and Interest Payments; Prepayments; Commitment Fee; Upfront Fee    46

Section 4.04.
Payments Generally    47

Section 4.05.
CE Cure Account    48

Section 4.06.
Optional Redemption    48



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE V
[RESERVED]    48

ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS    48

Section 6.01.
Representations and Warranties    48

Section 6.02.
Representations Regarding the Portfolio Investments    52

Section 6.03.
Covenants of the Company    53

Section 6.04.
Amendments, Etc    60

ARTICLE VII
EVENTS OF DEFAULT    61

ARTICLE VIII
ACCOUNTS; COLLATERAL SECURITY    63

Section 8.01.
The Accounts; Agreement as to Control    63

Section 8.02.
Collateral Security; Pledge; Delivery    67

Section 8.03.
Accountings    71

Section 8.04.
Additional Reports    71

ARTICLE IX
THE AGENTS    72

Section 9.01.
Appointment of Administrative Agent, Collateral Agent, Collateral Administrator
and Securities Intermediary    72

Section 9.02.
Additional Provisions Relating to the Collateral Agent and the Collateral
Administrator    75

ARTICLE X
MISCELLANEOUS    79

Section 10.01.
Non-Petition    79

Section 10.02.
Notices    80

Section 10.03.
No Waiver    80

Section 10.04.
Expenses; Indemnity; Damage Waiver    80

Section 10.05.
Amendments    81

Section 10.06.
Confidentiality    82

Section 10.07.
Non-Recourse    82

Section 10.08.
Successors; Assignments    83

Section 10.09.
Governing Law; Submission to Jurisdiction; Etc    85

Section 10.10.
Right of Setoff     86

Section 10.11.
Interest Rate Limitation    86

Section 10.12.
USA PATRIOT Act    86

Section 10.13.
Counterparts    86



 
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 10.14.
Headings    86





 
iii
 




--------------------------------------------------------------------------------






Schedules
 
 
 
Schedule 1
Transaction Schedule
Schedule 2
Contents of Approval Requests
Schedule 3
Eligibility Criteria
Schedule 4
Concentration Limitations
Schedule 5
Form of Position Report
 
 
Exhibit
 
 
 
Exhibit A
Form of Request for Advance
Exhibit B
Moody's Industry Classification Groups





 
iv
 




--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED LOAN AGREEMENT dated as of June 29, 2018 (this
"Agreement") among Hamilton Finance LLC, a Delaware limited liability company,
as borrower (the "Company"); the Financing Providers party hereto; U.S. Bank
National Association ("U.S. Bank"), in its capacities as collateral agent (in
such capacity, the "Collateral Agent"), collateral administrator (in such
capacity, the "Collateral Administrator") and securities intermediary (in such
capacity, the "Securities Intermediary"); and JPMorgan Chase Bank, National
Association, as administrative agent for the Financing Providers hereunder (in
such capacity, the "Administrative Agent").
The Company, a special purpose vehicle wholly owned and managed by Guggenheim
Credit Income Fund, which in turn is advised by Guggenheim Partners Investment
Management, LLC, wishes to accumulate certain loans and other debt securities
(the "Portfolio Investments"), all on and subject to the terms and conditions
set forth herein.
On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association ("JPMCB") has agreed to make advances to the Company
("Advances") hereunder to the extent specified on the transaction schedule
attached as Schedule 1 hereto (the "Transaction Schedule"). JPMCB, together with
its respective successors and permitted assigns, are referred to herein as the
"Financing Providers", and the types of financings to be made available by them
hereunder are referred to herein as the "Financings". For the avoidance of
doubt, the terms of this Agreement relating to types of Financings not indicated
on the Transaction Schedule as being available hereunder shall not bind the
parties hereto, and shall be of no force and effect.
Furthermore, on or about the Effective Date, the Company acquired certain
Portfolio Investments pursuant to a Sale and Contribution Agreement (the "Sale
Agreement"), dated as of December 17, 2015, between the Company and Guggenheim
Credit Income Fund (the "Parent").
The parties hereto have entered into an Amended and Restated Loan Agreement,
dated as of June 27, 2016, as amended by the Amendment to A&R Loan Agreement and
Investment Management Agreement dated as of August 24, 2017 (collectively, the
"Original Agreement") and desire to amend the Original Agreement as set forth
herein in accordance with Section 10.05 of the Original Agreement.
Accordingly, the parties hereto agree to amend and restate the Original
Agreement as follows:
Defined Terms
Except as otherwise provided in this Agreement, whenever used herein, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:
"Accordion Date" means any Business Day on which the Administrative Agent in its
sole discretion approves in writing (with a copy to the Collateral Agent and the
Collateral Administrator and which may be by email) an Accordion Option Request;
provided that no Event of Default shall have occurred and be continuing and no
Coverage Event shall have occurred prior to such date.


-1-

--------------------------------------------------------------------------------





"Accordion Option" means, on any date during the Reinvestment Period on which
the aggregate outstanding principal amount of the Advances is at least equal to
U.S.$175,000,000, the option of the Company to request in writing (which may be
by email) (an "Accordion Option Request") from the Administrative Agent and the
Financing Providers (with a copy to the Collateral Agent and the Collateral
Administrator and which may be by email) an increase of the Financing
Commitments to up to U.S.$275,000,000 (or such lesser amount as is acceptable to
the Administrative Agent and the Financing Providers); provided that any
Accordion Option Request shall be in an amount not less than U.S.$25,000,000 (or
such lesser amount as is acceptable to the Administrative Agent and the
Financing Providers).
"Account Bank" means Elavon Financial Services Limited, UK Branch, in its
capacity as account bank under the Custody and Account Bank Agreement.
"Accounts" has the meaning ascribed to it in Section 8.01(a).
"Administrative Agent" has the meaning ascribed to it in the preamble.
"Advances" has the meaning ascribed to it in the preamble.
"Adverse Claim" means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.
"Adverse Proceeding" means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company) at law or in equity, or before or by any
governmental authority, domestic or foreign, whether pending, active or, to the
Company's knowledge, threatened against or affecting the Company or its property
that could reasonably be expected to result in a Material Adverse Effect.
"Affiliate" means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such Person (whether
by virtue of ownership, contractual rights or otherwise). For the purposes of
this definition, "control" shall mean the possession, directly or indirectly
(including through affiliated entities), of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
"controlling" and "controlled" shall have meanings correlative thereto.
"Agent" has the meaning ascribed to it in Section 9.01.
"Agent Business Day" means any day on which commercial banks and foreign
exchange markets settle payments in each of New York City and the city in which
the corporate trust office of the Collateral Agent is located.
"Agreement" has the meaning ascribed to it in the preamble.
"Amendment" has the meaning ascribed to it in Section 6.04.


-2-

--------------------------------------------------------------------------------





"Annual Cap" has the meaning ascribed to it in Section 9.02(e).
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.
"Applicable Law" means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.
"Applicable Margin" means 2.50%.
"Approval Request" has the meaning ascribed to it in Section 1.02(a).
"Approved" means, with respect to an Approval Request relating to any Portfolio
Investment for which the Administrative Agent has received all requested
follow-up information, within ten (10) Business Days succeeding the latest date
on which it received such Approval Request or follow-up information it has
requested, the Administrative Agent has notified the Investment Manager and the
Company that the Administrative Agent is approving the purchase of such
Portfolio Investment. For the avoidance of doubt, an Approval Request shall not
be deemed "not Approved" until such ten (10) Business Day period has elapsed.
"Base Rate" shall mean, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.5%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively. In the event that the Base Rate is
below zero percent at any time, it shall be deemed to be zero percent until it
exceeds zero percent again.
"Broadly Syndicated Portfolio Investment" means, as of any date of
determination, a Portfolio Investment for which at least two Independent Bids
can be obtained (as reasonably determined by the Administrative Agent).
"Business Day" means any day on which commercial banks are open in New York
City; provided that (i) with respect to any provisions herein relating to the
setting of LIBOR or the payment or conversion of amounts denominated in GBP,
"Business Day" shall be deemed to exclude any day on which banks are required or
authorized to be closed in London, England, (ii) with respect to any provisions
herein relating to the conversion of amounts denominated in Euros, Business Day
shall be deemed to exclude any day on which banks are required or authorized to
be closed in London, England or which is not a TARGET2 Settlement Day and (iii)
with respect to any provisions herein relating to the conversion of amounts
denominated in CAD, Business Day shall be deemed to exclude any day on which
banks are required or authorized to be closed in Toronto, Canada.
"CAD" means Canadian Dollars.


-3-

--------------------------------------------------------------------------------





"CAD Investments" means Portfolio Investments denominated in CAD.
"Calculation Period" means the period from the date on which the First Advance
is made hereunder to but excluding March 17, 2016, and each successive quarterly
period ending on June 17, September 17, December 17 and March 17 of each year
during the term of this Agreement (or, (i) if such date is not a Business Day,
then the prior Business Day, and (ii) in the case of the last Calculation
Period, if the last Calculation Period does not end on a Calculation Period
Start Date, the period from and including the preceding Calculation Period Start
Date to but excluding the Maturity Date).
"Calculation Period Start Date" means a quarterly anniversary of the date of the
First Advance hereunder.
"Cash Flow Report" has the meaning ascribed to it in Section 8.03(a).
"CE Cure Account" has the meaning ascribed to it in Section 8.01(a).
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.
"Change of Control" means an event or series of events by which the Parent or
its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company; provided, however, that a merger of the Parent
with another business development company sponsored by Guggenheim Partners or
other fundamental change transaction the result of which effectively combines
the ownership and/or assets of the Parent and a business development company
sponsored by Guggenheim Partners, or merges or consolidates their respective
collateral advisors shall not constitute a Change of Control.
"Charges" has the meaning ascribed to it in Section 10.11.
"Code" means the United States Internal Revenue Code of 1986, as amended.
"Collateral" has the meaning ascribed to it in Section 8.02.
"Collateral Administration Agreement" means the collateral administration
agreement, dated as of December 17, 2015, among the Company, the Administrative
Agent, the Investment Manager and the Collateral Administrator.
"Collateral Administrator" has the meaning ascribed to it in the preamble.


-4-

--------------------------------------------------------------------------------





"Collateral Agent" has the meaning ascribed to it in the preamble.
"Collateral Trustee" means the Collateral Agent, in its capacity as collateral
trustee under the Security Deed.
"Company" has the meaning ascribed to it in the preamble.
"Company LLC Agreement" means the amended and restated limited liability company
agreement of Hamilton Finance LLC, dated December 17, 2015.
"Compliance Condition" means, on any date of determination, a condition that is
satisfied if the Administrative Agent determines that the principal amount of
then outstanding Advances (assuming that Advances have been made for any
outstanding Purchase Commitments which have traded but not settled) minus the
amounts then on deposit in the Accounts and the Permitted CAD Accounts
(including cash and Eligible Investments) representing Principal Proceeds, is
less than or equal to 60% of the Net Asset Value.
"Concentration Limitations" has the meaning ascribed to it in Schedule 4.
"Coverage Event" means the occurrence of both of the following events: (i) the
Administrative Agent shall have determined and notified the Investment Manager
in writing (with a copy to the Collateral Agent) as of any date that the Net
Asset Value does not equal or exceed the product of (a) the Market Value Trigger
specified on the Transaction Schedule and (b)(x) the principal amount of the
outstanding Advances (assuming that Advances have been made for any outstanding
Purchase Commitments which have traded but not settled) minus (y) the amounts
then on deposit in the Accounts and the Permitted CAD Accounts (including cash
and Eligible Investments) representing Principal Proceeds and Excess Interest
Proceeds; provided that, solely for the purposes of calculating the Net Asset
Value under this clause (i), the Market Value for any Portfolio Asset shall not
be greater than the par amount thereof and (ii) a Coverage Event Cure Failure;
provided that if a Portfolio Investment sold, contributed or deemed to have been
contributed to the Company in connection with a Coverage Event Cure shall fail
to settle within (1) fifteen (15) Business Days from the related Trade Date
thereof with respect to Portfolio Investments consisting of Loans and (2) three
(3) Business Days from the related Trade Date thereof with respect to Portfolio
Investments other than Loans or, in each case, in such longer period as may be
agreed to by the Administrative Agent in its sole discretion, a Coverage Event
Cure Failure shall be deemed to have occurred; provided, further, that, the
failure of such sale, contribution or deemed contribution to settle within the
applicable time frame shall not constitute a "Coverage Event" if the condition
set forth in clause (i) of this definition is otherwise satisfied at the end of
such time frame.
"Coverage Event Cure" means, on any date of determination, (i) the contribution
by Parent of cash to the Company (which shall be deposited in the CE Cure
Account) or, with the consent of the Administrative Agent (in accordance with
the Sale Agreement), additional Portfolio Investments to the Company and the
pledge and Delivery thereof by the Company to the Collateral Agent pursuant to
the terms hereof, (ii) the prepayment by the Company of an aggregate principal
amount of Advances (together with accrued and unpaid interest thereon) or (iii)
any combination of the foregoing clauses (i) and (ii), in each case during the
Coverage Event Cure Period and in an amount


-5-

--------------------------------------------------------------------------------





such that the Compliance Condition is satisfied (treating Excess Interest
Proceeds as Principal Proceeds solely for purposes of determining satisfaction
of the Compliance Condition under this definition); provided that, any Portfolio
Investment contributed or deemed to be contributed to the Company in connection
with the foregoing must meet all of the applicable Eligibility Criteria (unless
otherwise consented to by the Administrative Agent); and provided further, that
solely for the purposes of the calculation set forth above, when determining the
Net Asset Value, the Market Value for any Portfolio Asset shall not be greater
than the par amount thereof. In connection with any Coverage Event Cure, a
Portfolio Investment shall be deemed to have been sold or contributed to the
Company, as applicable, if there has been a valid, binding and enforceable
contract for the assignment of such Portfolio Investment and, in the reasonable
judgment of the Investment Manager, such assignment will settle within (1)
fifteen (15) Business Days from the related Trade Date thereof with respect to
Portfolio Investments consisting of loans and (2) three (3) Business Days from
the related Trade Date thereof with respect to Portfolio Investments other than
Loans. For the purposes of any request for consent of the Administrative Agent
pursuant to clause (i) in the immediately preceding sentence, if the Company
notifies the Administrative Agent on the day on which the events set forth in
clause (A)(i) of the definition of "Coverage Event" has occurred of the Parent's
intention to contribute one or more Portfolio Investments to the Company to cure
such event and requests the related consent thereto, the Administrative Agent
shall respond to such request no later than two (2) Business Day after such
notice is received.
"Coverage Event Cure Failure" means the failure by the Company to effect a
Coverage Event Cure as set forth in the definition of such term.
"Coverage Event Cure Period" means the period commencing on the Business Day on
which the Administrative Agent notifies the Investment Manager (which such
notice shall be given by the Administrative Agent prior to 2:00 p.m., New York
City time, on any Business Day, and if not given by such time, such notice shall
be deemed to have been given on the next succeeding Business Day) of the
occurrence of the events set forth in clause (A)(i) of the definition of the
term Coverage Event and ending at (x) the close of business in New York two (2)
Business Days thereafter or (y) such later date and time as may be agreed to by
the Administrative Agent in its sole discretion.
"Credit Risk Parties" has the meaning ascribed to it in Article VII.
"Current Pay Obligation" means any Portfolio Investment that would otherwise be
treated as a Defaulted Obligation but as to which no payments are due and
payable that are unpaid and with respect to which the Investment Manager has
certified to the Administrative Agent (with a copy to the Collateral
Administrator and the Collateral Agent) in writing that it believes, in its
reasonable business judgment, that (a) the issuer or obligor of such Portfolio
Investment will continue to make scheduled payments of interest thereon and will
pay the principal thereof by maturity or as otherwise contractually due, or (b)
if the issuer or obligor is subject to a bankruptcy proceeding, it has been the
subject of an order of a bankruptcy court that permits it to make the scheduled
payments on such Portfolio Investment and all interest and principal payments
due thereunder have been paid in cash when due.
"Custodian" means Elavon Financial Services Limited, UK Branch, in its capacity
as custodian under the Custody and Account Bank Agreement.


-6-

--------------------------------------------------------------------------------





"Custody and Account Bank Agreement" means the Custody and Account Bank
Agreement, dated December 17, 2015, among the Company, the Account Bank, the
Custodian and the Collateral Trustee.
"Default" has the meaning ascribed to it in Section 1.03.
"Defaulted Obligation" means any Portfolio Investment that is subject to an
event of default (as defined in the underlying instruments for such obligation)
in accordance with its terms (including the terms of its underlying instruments
after giving effect to any grace and/or cure period set forth in the related
loan agreement, but not to exceed five (5) days) and no Indebtedness of the
obligor thereon ranking pari passu with such obligation is in default with
respect to the payment of principal or interest for which the lenders for such
pari passu Indebtedness have elected to accelerate such Indebtedness, which such
default would trigger a default under the related loan agreement (after giving
effect to any grace and/or cure period set forth in the related loan agreement,
but not to exceed five (5) days); provided that a Portfolio Investment shall not
constitute a Defaulted Obligation if it is a Current Pay Obligation.
"Delayed Funding Term Loan" means any Portfolio Investment that (a) requires the
holder thereof to make one or more future advances to the obligor under the
Underlying Instruments relating thereto, (b) specifies a maximum amount that can
be borrowed on one or more fixed borrowing dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the obligor thereunder; but any
such loan will be a Delayed Funding Term Loan only to the extent of undrawn
commitments and only until all commitments by the holders thereof to make
advances to the obligor thereon expire or are terminated or reduced to zero.
"Deliver" (and its correlative forms) means the taking of the following steps:
(1)in the case of Portfolio Investments and Eligible Investments denominated in
U.S. dollars and amounts deposited into the CE Cure Account, by instructing the
Securities Intermediary (x) to indicate by book entry that a financial asset
comprised thereof has been credited to the USD Custodial Account and (y) to
comply with entitlement orders originated by the Collateral Agent with respect
to each such security entitlement without further consent by the Company;
(2)    in the case of each general intangible, by notifying the obligor
thereunder of the security interest of the Collateral Agent; provided the
Company shall not be required to notify the obligor unless an Event of Default
has occurred and is continuing or a Coverage Event shall have occurred;
(3)    except as otherwise provided in clauses (6) and (7) below, in the case of
Possessory Collateral that do not constitute a financial asset forming the basis
of a security entitlement delivered to the Collateral Agent pursuant to clause
(1) above, by causing (x) the Collateral Agent to obtain possession of such
Possessory Collateral in the State of Wisconsin, or (y) a person other than the
Company and a securities intermediary (A)(I) to obtain possession of such
Possessory Collateral in the State of Wisconsin, and (II) to then authenticate a
record acknowledging that it holds possession of such Possessory Collateral for
the benefit of the Collateral Agent or (B)(I) to authenticate a record
acknowledging that it will take possession of such Possessory Collateral for the
benefit of the


-7-

--------------------------------------------------------------------------------





Collateral Agent and (II) to then acquire possession of such Possessory
Collateral in the State of Wisconsin;
(4)    in the case of any account which constitutes a "deposit account" under
Article 9 of the UCC, by instructing the Securities Intermediary to continuously
identify in its books and records the security interest of the Collateral Agent
in such account and, except as may be expressly provided herein to the contrary,
establishing dominion and control over such account in favor of the Collateral
Agent;
(5)    with respect to the security interest granted pursuant to Section 8.02,
by filing or causing the filing of a financing statement with respect to such
Collateral with the Delaware Secretary of State;
(6)    in the case of all Euro Investments, Eligible Investments denominated in
Euro, GBP Investments and Eligible Investments denominated in GBP, by entering
into the Custody and Account Bank Agreement and the Security Deed and, in the
case of securities and other tangible assets, to credit such assets to the Euro
Custodial Account, the Euro Interest Collection Account, the Euro Principal
Collection Account, the GBP Custodial Account, the GBP Interest Collection
Account or the GBP Principal Collection Account, as applicable; and


(7)    in the case of all CAD Investments and Eligible Investments denominated
in CAD, causing the Securities Intermediary to deposit or credit such assets to
a Permitted CAD Account.


"Designated Email Notification Address"     means
GIBDCFundAdmin@guggenheimpartners.com, provided that, so long as no Event of
Default shall have occurred and be continuing, Parent may, upon at least five
(5) Business Day's written notice to the applicable Agent, designate any other
email address with respect to Parent as the Designated Email Notification
Address.
"Designated Independent Broker-Dealer" means J.P. Morgan Securities LLC;
provided that, so long as no Coverage Event shall have occurred and no Event of
Default shall have occurred and be continuing, Parent may, upon at least five
(5) Business Day's written notice to the applicable Agent, designate another
Independent Broker-Dealer as the Designated Independent Broker-Dealer; provided
further that, with respect to the proposed sale of a Portfolio Investment, no
other Independent Broker-Dealer may be designated as the Designated Independent
Broker-Dealer without the consent of the Administrative Agent.
"Effective Date" has the meaning ascribed to it in Section 2.04.
"Eligibility Criteria" means the eligibility criteria set forth in Schedule 3.
"Eligible Assignee" means (i) an Affiliate of the related assignor, (ii) a bank,
(iii) an insurance company or (iv) any Person, other than (a) any Person
primarily engaged in the business of private investment management as a business
development company, mezzanine fund, private debt fund, hedge fund or private
equity fund, which is in direct or indirect competition with the Company, the
Investment Manager, or any Affiliate thereof that is an investment advisor, (b)
any Person controlled


-8-

--------------------------------------------------------------------------------





by, or controlling, or under common control with, or which is a sponsor of, a
Person referred to in clause (a) above, or (c) any Person for which a Person
referred to in clause (a) above serves as an investment advisor with
discretionary investment authority; provided that conditions (a), (b) and (c)
shall not apply (i) on any day when an Event of Default has occurred and is
continuing or (ii) on any day that is after a Coverage Event has occurred.
"Eligible Investments" means any (a) cash or (b) U.S. dollar denominated (or,
with respect to Accounts other than the USD Accounts, denominated in the
applicable Permitted Non-USD Currency) investment that, at the time it, or
evidence of it, is Delivered to the Collateral Agent (directly or through an
intermediary or bailee), has a remaining maturity not later than the earlier of
(I) one (1) year from acquisition and (II) the Scheduled Termination Date and is
one or more of the following obligations or securities:
(i)
direct Registered debt obligations of, and Registered debt obligations the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America (or, with respect to Accounts other than the USD
Accounts, the central government of the applicable Eligible Jurisdiction or any
agency or instrumentality of such Eligible Jurisdiction) the obligations of
which are expressly backed by the full faith and credit of the United States of
America (or, with respect to Accounts other than the USD Accounts, the central
government of the applicable Eligible Jurisdiction) that satisfies the Eligible
Investment Required Ratings at the time of such investment or contractual
commitment providing for such investment; provided, notwithstanding the
foregoing, the following securities shall not be Eligible Investments: (i)
General Services Administration participation certificates; (ii) U.S. Maritime
Administration guaranteed Title XI financing; (iii) Financing Corp. debt
obligations; (iv) Farmers Home Administration Certificates of Beneficial
Ownership; and (v) Washington Metropolitan Area Transit Authority guaranteed
transit bonds;

(ii)
demand and time deposits in, certificates of deposit of, trust accounts with,
bankers' acceptances issued by, or federal funds sold by any depository
institution or trust company (including, in each case, U.S. Bank or an Affiliate
thereof) incorporated under the laws of the United States of America (or, with
respect to Accounts other than the USD Accounts, the laws of the applicable
Eligible Jurisdiction) or any state of the United States of America and subject
to supervision and examination by federal and/or state banking authorities (or,
if applicable, banking authorities of the relevant Eligible Jurisdiction), so
long as the commercial paper and/or the debt obligations of such depository
institution or trust company (or, in the case of the principal depository
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have the Eligible
Investment Required Ratings;



-9-

--------------------------------------------------------------------------------





(iii)
unleveraged repurchase obligations with respect to (a) any security described in
clause (i) above or (b) any other security issued or guaranteed by an agency or
instrumentality of the United States of America (or, with respect to Accounts
other than the USD Accounts, an agency or instrumentality of the applicable
Eligible Jurisdiction), in either case entered into with a depository
institution or trust company (acting as principal) described in clause (ii)
above or entered into with an entity (acting as principal) with, or whose parent
company has, the Eligible Investment Required Ratings;

(iv)
Registered debt securities bearing interest or sold at a discount with
maturities up to 365 days (but in any event such securities will mature by the
last day of the then-current Calculation Period) issued by any entity formed
under the laws of the United States of America or any State thereof (or, with
respect to Accounts other than the USD Accounts, the laws of the applicable
Eligible Jurisdiction) that have a S&P Rating of "AA" at the time of such
investment or contractual commitment providing for such investment;

(v)
commercial paper or other short-term debt obligations with the Eligible
Investment Required Ratings and that either bear interest or are sold at a
discount from the face amount thereof; provided that this clause (v) will not
include extendible commercial paper or asset backed commercial paper; and

(vi)
money market funds which have, at the time of such reinvestment, a credit rating
of "AAAm" by S&P;

provided that Eligible Investments shall not include (a) any interest-only
security, any security purchased at a price in excess of 100% of the par value
thereof or any security whose repayment is subject to substantial non-credit
related risk as determined in the sole judgment of the Investment Manager, or
(b) any security whose rating assigned by Standard & Poor's includes the
subscript "f", "p", "q", "pi", "sf" or "t". Eligible Investments may include
those investments with respect to which U.S. Bank or an Affiliate of U.S. Bank
is an obligor or provides services.
"Eligible Investment Required Ratings" means a long-term senior unsecured debt
rating of at least "A" and a short-term credit rating of at least "A-1" by S&P
(or, if such institution has no short-term credit rating, a long-term senior
unsecured debt rating of at least "A+" by S&P).
"Eligible Jurisdictions" means Belgium, Canada, France, Germany, Ireland,
Sweden, The Netherlands, the United Kingdom and the United States.
"ERISA" means the United States Employee Retirement Income Security Act of 1974,
as amended.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412, 430 or 431 of the Code).


-10-

--------------------------------------------------------------------------------





"ERISA Event" means that (1) the Company's underlying assets constitute "plan
assets" within the meaning of the Plan Asset Rules or (2) the Company or any
ERISA Affiliate sponsors, maintains, contributes to, is required to contribute
to or has any liability with respect to any Plan.
"Euro Account" has the meaning ascribed to it in Section 8.01(a).
"Euro Custodial Account" has the meaning ascribed to it in Section 8.01(a).
"Euro Interest Collection Account" has the meaning ascribed to it in Section
8.01(a).
"Euro Investments" means Portfolio Investments denominated in Euro.
"Euro Principal Collection Account" has the meaning ascribed to it in Section
8.01(a).
"Euro Unfunded Exposure Account" has the meaning ascribed to it in Section
8.01(a).
"Events of Default" has the meaning ascribed to it in Article VII.
"Excess Concentration Amount" means, as of any date of determination, the sum,
without duplication, of the Market Value of each Portfolio Investment, if any,
that is in excess of any Concentration Limitations. If multiple Portfolio
Investments are in excess of the Concentration Limitations, then from those
Portfolio Investments, the Company may select the Portfolio Investments to be
counted above, provided that, absent a selection by the Company, Portfolio
Investments selected by the Administrative Agent in its sole discretion shall be
counted above until the Concentration Limitations are satisfied.
"Excess Interest Proceeds" means, at any time of determination, the excess of
(1) amounts then on deposit in the Accounts and the Permitted CAD Accounts
representing Interest Proceeds over (2) the sum of (a) the projected amount
required to be paid pursuant to Section 4.03(b) on the next Interest Payment
Date plus (b) $30,000, in each case, as determined by the Company in good faith
and in a commercially reasonable manner and verified by in the case of clause
(1) the Collateral Agent and otherwise by the Administrative Agent.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or its applicable lending office (or relevant office for receiving payments from
or on account of the Company or making funds available to or for the benefit of
the Company) located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), (b) Other Connection Taxes, (c) U.S. federal withholding
Taxes on amounts payable to or for the account of such Recipient that are or
would be required to be withheld pursuant to a law in effect on the date on
which (i) such Recipient acquires an interest in the Financing Commitment or
Advance or becomes a party hereunder or (ii) such Recipient changes its office
for receiving payments by or on account of the Company or making funds available
to or for the benefit of the Company, except in each case to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either


-11-

--------------------------------------------------------------------------------





to such Recipient's assignor immediately before such Recipient became a party
hereto or to such Recipient immediately before it changed its office for
receiving payments by or on account of the Company or making funds available to
or for the benefit of the Company, (d) Taxes attributable to such Lender's
failure to comply with Section 3.03(f), (e) any U.S. federal withholding Taxes
imposed under FATCA and (f) U.S. backup withholding Taxes.
"FATCA" means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and intergovernmental
agreements thereunder, similar or related non-U.S. Law that correspond to
Sections 1471 to 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any U.S. or
non-U.S. fiscal or regulatory Law, legislation, rules, guidance, notes or
practices adopted pursuant to such intergovernmental agreement.
"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
"Financing Commitment" means, with respect to each Financing Provider and each
type of Financing available hereunder at any time, the commitment of such
Financing Provider to provide such type of Financing to the Company hereunder in
an amount up to but not exceeding the portion of the applicable financing limit
set forth on the Transaction Schedule that is held by such Financing Provider at
such time reduced by any Advances prepaid in connection with a Coverage Event.
"Financing Providers" has the meaning ascribed to it in the preamble.
"Financings" has the meaning ascribed to it in the preamble.
"First Advance" has the meaning ascribed to it in Section 2.02(a).
"First Lien Loan" means a Portfolio Investment (i) that is not (and cannot by
its terms become) subordinate in right of payment to any obligation of the
obligor thereof in any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings (other than pursuant to a Permitted
Working Capital Lien and customary waterfall provisions contained in the
applicable loan agreement), (ii) that is secured by a pledge of collateral,
which security interest is (a) validly perfected and first priority (subject to
liens for taxes or regulatory charges and any other liens permitted under the
related underlying instruments that are reasonable and customary for similar
loans) under applicable law or (b)(1) validly perfected and second priority in
the accounts, documents, instruments, chattel paper, letter-of-credit rights,
supporting obligations, deposit accounts, investments accounts and any other
assets securing any Working Capital Revolver under applicable law and proceeds
of any of the foregoing (a first priority lien on such assets a "Permitted


-12-

--------------------------------------------------------------------------------





Working Capital Lien") and (2) validly perfected and first priority (subject to
liens for taxes or regulatory charges and any other liens permitted under the
related underlying instruments that are reasonable and customary for similar
loans) in all other collateral under applicable law and (iii) the Investment
Manager determines in good faith that the value of the collateral securing the
loan (including based on enterprise value) on or about the time of origination
or acquisition by the Company equals or exceeds the outstanding principal
balance thereof plus the aggregate outstanding balances of all other loans of
equal or higher seniority secured by the same collateral. For the avoidance of
doubt, first-out unitranche loans and debtor-in-possession loans shall
constitute First Lien Loans.
"Foreign Lender" means a Lender that is not a U.S. Person.
"GAAP" means generally accepted accounting principles in the effect from time to
time in the United States, as applied from time to time by the Company.
"GBP" means British Pounds.
"GBP Account" has the meaning ascribed to it in Section 8.01(a).
"GBP Custodial Account" has the meaning ascribed to it in Section 8.01(a).
"GBP Interest Collection Account" has the meaning ascribed to it in Section
8.01(a).
"GBP Investments" means Portfolio Investments denominated in GBP.
"GBP Principal Collection Account" has the meaning ascribed to it in Section
8.01(a).
"GBP Unfunded Exposure Account" has the meaning ascribed to it in Section
8.01(a).
"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
"GPIM" means Guggenheim Partners Investment Management, LLC, a Delaware limited
liability company.
"GPIM IAA" means an investment advisory agreement, dated as of October 20, 2017,
by and between the Parent and GPIM pursuant to which GPIM acts as investment
advisor to the Parent.
"Guggenheim Partners" means Guggenheim Partners, LLC, or any other person or
company that directly or indirectly, through one or more intermediaries,
controls or is controlled by, or is under common control with Guggenheim
Partners, LLC (collectively, "Guggenheim Partners").
"Indebtedness" as applied to any Person, means, without duplication, (i) all
obligations of such Person for borrowed money; (ii) all obligations of such
Person evidenced by bonds, debentures,


-13-

--------------------------------------------------------------------------------





notes, deferrable securities or other similar instruments; (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business; (iv)
all obligations of such Person as lessee under capital leases; (v) all
non-contingent obligations of such Person to reimburse or prepay any bank or
other Person in respect of amounts paid under a letter of credit, banker's
acceptance or similar instrument; (vi) all debt of others secured by a Lien on
any asset of such Person, whether or not such debt is assumed by such Person;
and (vii) all debt of others guaranteed by such Person and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any Person or otherwise to assure a creditor against loss. Notwithstanding
the foregoing, “Indebtedness” shall not include a commitment arising in the
ordinary course of business to purchase a future Portfolio Investment in
accordance with the terms of the Loan Documents.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.
"Indemnitee" has the meaning ascribed to it in Section 10.04(b).
"Independent Bid" means a firm bid for the full amount of the relevant Portfolio
Investment from an Independent Broker-Dealer.
"Independent Broker-Dealer" means any of the following (as such list may be
revised from time to time by mutual written agreement (which may be by email) of
the Company and the Administrative Agent): Bank of America/Merrill Lynch,
Barclays Bank plc, BNP Paribas, Citibank, N.A., Credit Suisse AG, Deutsche Bank
AG, Goldman Sachs & Co., Morgan Stanley & Co., Nomura Securities, Royal Bank of
Canada, Royal Bank of Scotland, UBS AG, Wells Fargo Securities and any Affiliate
of any of the foregoing, but in no event including the Company or any Affiliate
of the Company.
"Ineligible Investment" means, from time to time, any Portfolio Investment that
fails, at such time, to satisfy the Eligibility Criteria; provided, that, with
respect to any Portfolio Investment for which the Administrative Agent has
waived one or more of the criteria set forth on Schedule 3 pursuant to Section
1.03 in its Approval of such Portfolio Investment, the Eligibility Criteria in
respect of such Portfolio Investment shall be deemed not to include such waived
criteria at any time after such Approval and such Portfolio Investment shall not
be considered an "Ineligible Investment" by reason of its failure to meet such
waived criteria.
"Information" means all information received from the Company or the Investment
Manager relating to the Company or its business or any obligor in respect of any
Portfolio Investment.
"Interest Payment Date" means March 24, June 24, September 24 and December 24 of
each year during the term of this Agreement or if such date is not a Business
Day, then the succeeding Business Day commencing March 24, 2016.
"Interest Proceeds" means all payments of interest received by the Company in
respect of the Portfolio Investments and Eligible Investments (in each case
other than accrued interest


-14-

--------------------------------------------------------------------------------





purchased by the Company using Principal Proceeds, but including proceeds
received from the sale of interest accrued after the date on which the Company
acquired the related Portfolio Investment), all other payments on the Eligible
Investments acquired with the proceeds of Portfolio Investments (for the
avoidance of doubt, such other payments shall not include principal payments
(including, without limitation, prepayments, repayments or sale proceeds) with
respect to Eligible Investments acquired with Principal Proceeds) and all
payments of fees and other similar amounts received by the Company or deposited
into any of the Accounts or a Permitted CAD Account (including, but not limited
to, commitment fees, facility fees, late payment fees, prepayment premiums,
amendment fees and waiver fees, but excluding syndication or other up-front fees
and administrative agency or similar fees); provided, however, that for the
avoidance of doubt, Interest Proceeds shall not include amounts or Eligible
Investments in the CE Cure Account or any Unfunded Exposure Account (or any
amount in a Permitted CAD Account in respect of any Unfunded Exposure Shortfall)
or any proceeds therefrom.
"Investment" means (a) the purchase of any debt or equity security of any other
Person, or (b) the making of any loan or advance to any other Person, or
(c) becoming obligated with respect to Indebtedness of any other Person.
"Investment Management Agreement" means the Investment Management Agreement,
dated as of December 17, 2015, between the Company and the Investment Manager
relating to the management of the Portfolio Investments, as amended, restated,
supplemented or otherwise modified from time to time.
"Investment Manager" means Guggenheim Credit Income Fund, a Delaware statutory
trust.
"IRS" means the United States Internal Revenue Service.
"JPMCB" has the meaning ascribed to it in the preamble.
"Lender" means a Financing Provider with a Financing Commitment to make Advances
hereunder.
"Letter of Credit" means a facility whereby (i) a fronting bank issues or will
issue a letter of credit for or on behalf of a borrower, (ii) if the letter of
credit is drawn upon, and the borrower does not reimburse the letter of credit
agent bank, the lender/participant is obligated to fund its portion of the
facility, and (iii) the letter of credit agent bank passes on (in whole or in
part) the fees and any other amounts it receives for providing the letter of
credit to the lender.
"LIBO Rate" means, for each Calculation Period, the greater of (A) 0.00% and
(B)(i) the rate per annum equal to the offered rate which appears on the page of
the Reuters Screen which displays an average Inter-continental Exchange
Benchmark Administration Ltd. Interest Settlement Rate for dollar deposits (for
delivery on the first day of such Calculation Period) with a term equivalent to
the LIBOR Period, determined as of approximately 11:00 a.m., London time, two
London Banking Days prior to the commencement of such Calculation Period, or
(ii) if the rate referenced in the preceding clause (B)(i) does not appear on
such page or service or if such page or service shall cease to be available, the
rate per annum equal to the rate determined by the


-15-

--------------------------------------------------------------------------------





Administrative Agent to be the offered rate on such other page or other service
which displays an average Intercontinental Exchange Benchmark Administration
Ltd. Interest Settlement Rate for dollar deposits (for delivery on the first day
of such Calculation Period) with a term equivalent to the LIBOR Period,
determined as of approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Calculation Period. The LIBO Rate shall be
determined by the Administrative Agent (and notified to the Collateral
Administrator), and such determination shall be conclusive absent manifest
error.
"LIBOR Period" means three months.
"Lien" means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics' liens and any liens
that attach by operation of law.
"Loan" means any obligation for the payment or repayment of borrowed money that
is documented by a term loan agreement, revolving loan agreement or other
similar credit agreement.
"Loan/Assignment Agreement" has the meaning ascribed to it in Section 8.01(a).
"Loan Documents" has the meaning ascribed to it in Section 2.04(b).
"Margin Stock" has the meaning provided such term in Regulation U of the Board
of Governors of the Federal Reserve Board.
"Market Value" means, on any date of determination, (i) with respect to each
Portfolio Investment held by the Company that is a First Lien Loan or a Second
Lien Loan, the aggregate outstanding amount of such Portfolio Investment
multiplied by (x) the indicative bid-side price determined by one of Markit
Partners, Reuters Loan Pricing Corporation or any other contributor-based
pricing provider agreed to by the Company and the Administrative Agent in
writing (which may be by email) (each, an "Approved Pricing Service") or (y) if
the Administrative Agent determines in its sole discretion that the indicative
bid-side price to be obtained in clause (x) above is unavailable or is not
indicative of the actual current market value, the market value of such First
Lien Loan or Second Lien Loan as determined by the Administrative Agent in good
faith and in a commercially reasonable manner; (ii) with respect to any other
Portfolio Investment held by the Company, the aggregate outstanding amount of
such Portfolio Investment multiplied by the market value (expressed as a
percentage) of such Portfolio Investment as determined by the Administrative
Agent in good faith and in a commercially reasonable manner; and (iii) with
respect to any cash held by the Company, the amount of such cash; provided,
however, a Portfolio Investment shall have a Market Value of $0 if (i) the
related Approval Request was not Approved by the Administrative Agent or (ii) it
is an Ineligible Investment. Except to the extent otherwise herein expressly
provided, the Market Value for any Portfolio Investment shall not be greater
than the par amount thereof. So long as no Coverage Event has occurred or Event
of Default has occurred and is continuing, the Company (or the Investment
Manager on its behalf) shall have the right to initiate a dispute of the Market
Value of certain Portfolio Investments as set forth in Section 1.05 and Market
Value may then be determine in accordance with Section 1.05.


-16-

--------------------------------------------------------------------------------





"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company or the
Investment Manager, (b) the ability of the Company or the Investment Manager to
perform its obligations under this Agreement or any of the other Loan Documents
or (c) the rights of or benefits available to the Administrative Agent or the
Lenders under this Agreement or any of the other Loan Documents.
"Material Amendment" means any amendment, modification or supplement to this
Agreement that (i) increases the Financing Commitment of any Lender, (ii)
reduces the principal amount of any Advance or reduces the rate of interest
thereon, or reduces any fees payable hereunder, (iii) postpones the scheduled
date of payment of the principal amount of any Advance, or any interest thereon,
or any other amounts payable hereunder, or reduces the amount of, waives or
excuses any such payment, or postpones the scheduled date of expiration of any
Financing Commitment, (iv) changes any provision in a manner that would alter
the pro rata sharing of payments required hereby, or (v) changes any of the
provisions of Section 10.08 or the definition of "Required Financing Providers"
or any other provision hereof specifying the number or percentage of Financing
Providers required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder.
"Maturity Date" means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable following the occurrence of an
Event of Default under Article VII, (3) the date following a Coverage Event on
which all Portfolio Investments have been sold and the proceeds therefrom have
been received by the Company and (4) the date specified for optional redemption
in full in the written notice delivered pursuant to Section 4.06.
"Maximum Rate" has the meaning ascribed to it in Section 10.11.
"Mezzanine Loan" means a Portfolio Investment which is unsecured, subordinated
debt of a company that represents a claim on such company's assets which is
senior only to that of the equity securities of such company.


"Minimum Funding Amount" has the meaning ascribed to it in Section 2.03(e).
"Moody's Classified Industry": An industry classified by a given Moody's
Industry Classification Group code (three digit).
"Moody's Industry Classification Group": As set forth in Exhibit B hereto.
"Nationally Recognized Valuation Provider" means and of the following (as such
list may be revised from time to time by mutual written agreement (which may be
by email) of the Company and the Administrative Agent) (i) Houlihan Lokey
Financial Advisors, (ii) Lincoln International LLC (f/k/a Lincoln Partners LLC),
(iii) Duff & Phelps Corp., (iv) Valuation Research Corporation, (v) FTI
Consulting, Inc. and (vi) Murray Devine.
"Net Asset Value" means the sum of (A) the sum of the Market Value of each
Portfolio Investment (both owned and in respect of which there are outstanding
Purchase Commitments


-17-

--------------------------------------------------------------------------------





which have traded but not settled, but excluding the unfunded commitment amount
in respect of any Delayed Funding Term Loan) in the Portfolio that is not (x) an
Ineligible Investment or (y) a Portfolio Investment which has traded but not
settled within (1) fifteen (15) Business Days from the related Trade Date
thereof with respect to Portfolio Investments consisting of Loans and (2) three
(3) Business Days from the related Trade Date thereof with respect to Portfolio
Investments other than Loans plus (B) the amounts then on deposit in the
Unfunded Exposure Accounts and amounts in respect of Unfunded Shortfall Amounts
on deposit in any Permitted CAD Account (including cash and Eligible
Investments) minus (C) the Excess Concentration Amount.
"Net Purchased Loan Balance" means, as of any date of determination, an amount
equal to (a) the aggregate principal balance of all Portfolio Investments
acquired by the Company prior to such date minus (b) the aggregate principal
balance of all Portfolio Investments (other than Warranty Portfolio Investments)
repurchased by the Parent or an Affiliate thereof prior to such date.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising as a result of
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document.
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes imposed with respect to an assignment, grant of
a participation, designation of a new office for receiving payments by or on
account of a Recipient.
"Parent" has the meaning ascribed to it in the preamble.
"Participant" has the meaning ascribed to it in Section 10.08(c).
"Participant Register" has the meaning ascribed to it in Section 10.08(d).
"Permitted CAD Account" means any account (including any subaccount thereof
established for the benefit of the Company) established by the Securities
Intermediary at the Securities Intermediary or in its own name at its designated
subcustodian in Canada to hold cash or investments of the nature of CAD
Investments for its clients, with respect to which the Securities Intermediary
(and not its clients) has the right to direct the Securities Intermediary's
designated subcustodian for all purposes.
"Permitted Distribution" means, subject to the limitations set forth in Section
6.03(t):
(a)    distributions of Interest Proceeds (at the discretion of the Company) (i)
to Parent (or other permitted equity holders of the Company) or (ii) to the
Investment Manager in respect of accrued management fees payable in accordance
with the Investment Management Agreement; provided that amounts may be
distributed pursuant to this paragraph (a) only to the extent of available
Excess Interest Proceeds; and


-18-

--------------------------------------------------------------------------------





(b)    distributions of Principal Proceeds to Parent (or other permitted equity
holders of the Company). The Parent may contribute Portfolio Investments to the
Company in order to enable the Company to satisfy the Compliance Condition for
purposes of this clause (b); provided that (i) the Company's purchase of any
such Portfolio Investments must be made in compliance with the provisions set
forth in Sections 1.02 and 1.03 and (ii) the Market Value of such Portfolio
Investments shall be $0 unless the Administrative Agent approves such purchase.
"Permitted Lien" means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for Taxes if such Taxes shall not at the time be due and payable or if
a Person shall currently be contesting the validity thereof in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of such Person, (b) Liens imposed by law,
such as materialmen's, warehousemen's, mechanics', carriers', workmen's and
repairmen's Liens and other similar Liens, arising by operation of law in the
ordinary course of business for sums that are not overdue or are being contested
in good faith, (c) with respect to any collateral underlying a Portfolio
Investment, the Lien in favor of the Company herein and Liens permitted under
the Underlying Instruments, (d) as to agented Portfolio Investments, Liens in
favor of the agent on behalf of all the lenders of the related obligor, and (e)
Liens granted pursuant to or by the Loan Documents.
"Permitted Non-USD Currency" means GBP, CAD and Euros.
"Person" means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
"Plan Asset Rules" means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.
"Portfolio" has the meaning ascribed to it in Section 1.01.
"Portfolio Investments" has the meaning ascribed to it in the preamble.
"Position Report" has the meaning ascribed to it in Section 8.03(a).
"Possessory Collateral" means Portfolio Investments consisting of money or
instruments.
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.


-19-

--------------------------------------------------------------------------------





"Principal Proceeds" means all amounts received by the Company with respect to
the Portfolio Investments or any other Collateral, and all amounts otherwise on
deposit in the Accounts or any Permitted CAD Account (including cash contributed
by the Company), in each case other than Interest Proceeds and amounts on
deposit in the Unfunded Exposure Accounts (or any amount in a Permitted CAD
Account in respect of any Unfunded Exposure Shortfall) or proceeds thereof.
"Proceedings" has the meaning ascribed to it in Section 10.09(b).
"Purchase" has the meaning ascribed to it in Section 1.01.
"Purchase Commitment" has the meaning ascribed to it in Section 1.02(a).
"Recipient" means any Agent and any Lender, as applicable.
"Register" has the meaning ascribed to it in Section 3.01(c).
"Registered" means a debt obligation that is issued after July 18, 1984 and that
is in registered form within the meaning of Section 881(c)(2)(B)(i) of the Code
and the United States Treasury regulations promulgated thereunder, provided that
an interest in a grantor trust will be considered to be Registered if such
interest is in registered form and each of the obligations or securities held by
such trust was issued after July 18, 1984.
"Reinvestment Period" means the period beginning on, and including, the
Effective Date and ending on, but excluding, December 29, 2021.
"Related Parties" has the meaning ascribed to it in Section 9.01.
"Repayment Event" means an event that occurs at any time on or prior to the
twelve month anniversary of the Second Amendment Date if (i) the Company has
properly delivered at least ten (10) Approval Requests during such period, so
long as each such Approval Request would have satisfied all conditions set forth
in this Agreement and (ii) the Administrative Agent has not Approved at least
75% of the Approval Requests properly made and which would have satisfied all
conditions set forth in this Agreement as of the applicable date of
determination.
"Required Financing Providers" means Financing Providers with respect to 50% or
more of the sum of (i) the aggregate principal amount of the outstanding
Advances plus (ii) the aggregate undrawn amount of the outstanding Financing
Commitments.
"Restricted Payment" means (i) any dividend or other distribution (including,
without limitation, a distribution of non-cash assets), direct or indirect, on
account of any shares or other equity interests in the Company now or hereafter
outstanding; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares or
other equity interests in the Company now or hereafter outstanding; and
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares or other equity interests in
the Company now or hereafter outstanding.
"Restricted Security" has the meaning ascribed to it in Schedule 1.


-20-

--------------------------------------------------------------------------------





"Revolving Amount" means, on any date of determination during the Reinvestment
Period, the aggregate principal amount of Advances in excess of the then-current
Minimum Funding Amount.
"Revolving Credit Facility" means any Portfolio Investment (other than a Delayed
Funding Term Loan) that is a loan (including revolving loans, including funded
and unfunded portions of revolving credit lines and letter of credit facilities,
unfunded commitments under specific facilities and other similar loans and
investments) that by its terms may require one or more future advances to be
made to the obligor by the Company, provided that any such loan will be a
Revolving Credit Facility only until all commitments to make advances to the
Company expire or are terminated or irrevocably reduced to zero.
"Sale Agreement" has the meaning ascribed to it in the preamble.
"S&P" means S&P Global Ratings, an S&P Global business, or any successor to the
ratings business thereof.
"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty's Treasury of the
United Kingdom.
"Sanctioned Country" means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Syria and Crimea).
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country, (c) any Person owned or controlled by any Person or Persons described
in the foregoing clauses (a) or (b) or (d) any Person otherwise the subject of
Sanctions.
"Second Amendment Date" means June 29, 2018.
"Second Lien Loan" means any interest in a loan that (i) is not (and that by its
terms is not permitted to become) subordinate in right of payment to any other
obligation of the related obligor other than a First Lien Loan with respect to
the liquidation of such obligor or the collateral for such loan, (ii) is secured
by a valid second priority perfected Lien to or on specified collateral securing
the related obligor's obligations under the loan, which Lien is not subordinate
to the Lien securing any other debt for borrowed money other than a First Lien
Loan on such specified collateral (subject to Liens for taxes or regulatory
charges and other Liens permitted under the applicable Underlying Instrument
that are reasonable for similar loans) and (iii) the Investment Manager
determines in good faith that the value of the collateral for such loan or the
enterprise value securing the loan on or about the time of acquisition equals or
exceeds the outstanding principal balance of the loan plus


-21-

--------------------------------------------------------------------------------





the aggregate outstanding balances of all other loans of equal or higher
seniority secured by a second priority Lien over the same collateral.
"Secured Obligations" has the meaning ascribed to it in Section 8.02.
"Secured Parties" has the meaning ascribed to it in Section 8.02.
"Securities Intermediary" has the meaning ascribed to it in the preamble.
"Security Deed" means the Security Deed, dated December 17, 2015, among the
Company, the Administrative Agent, the Investment Manager, U.S. Bank National
Association, in its capacity as collateral trustee, and Elavon Financial
Services Limited, UK Branch, in its capacities as custodian and account bank.
"Settlement Date" has the meaning ascribed to it in Section 1.03.
"Solvent" means, with respect to any entity, that as of the date of
determination, both (i) (a) the sum of such entity's debt (including contingent
liabilities) does not exceed the present fair value of such entity's present
assets; (b) such entity's capital is not unreasonably small in relation to its
business as contemplated by this Agreement; and (c) such entity has not incurred
debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) if such entity is subject to fraudulent
transfer or conveyance laws that apply standards for solvency materially
different from the standards set forth in clause (i), such entity is "solvent"
within the meaning given that term and similar terms under such applicable
laws.  For purposes of this definition, the amount of any contingent liability
at any time shall be computed as the amount that, in light of all of the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
"Special Purpose Provisions" shall have the meaning given to such term in the
Company LLC Agreement.
"Spot Rate" means, as of any date of determination, (x) with respect to actual
currency exchange between U.S. dollars and Euros, CAD or GBP, the applicable
currency-Dollar rate available through U.S. Bank's banking facilities (or, if
U.S. Bank has notified the Administrative Agent and the Company that it will no
longer provide such services or if U.S. Bank or one of its affiliates is no
longer the Collateral Agent, the Collateral Trustee, the Account Bank or the
Custodian, through such other source agreed to by the Administrative Agent in
writing) and (y) with respect to all other purposes between U.S. dollars and
Euros, CAD or GBP, the applicable currency-Dollar spot rate that appeared on the
Bloomberg screen for such currency at 5:00 p.m. New York City time on the
immediately preceding Business Day. The determination of the Spot Rate shall be
conclusive absent manifest error.
"Structured Finance Obligation" means an obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgaged-backed securities.


-22-

--------------------------------------------------------------------------------





"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
"Substitute Portfolio Investment" has the meaning ascribed to it in Section
1.06.
"Substitution" has the meaning ascribed to it in Section 1.06.
"Substitution Date" has the meaning ascribed to it in Section 1.03.
"Synthetic Security" means a security or swap transaction, other than a
participation or a Letter of Credit, that has payments associated with either
payments of interest on and/or principal of a reference obligation or the credit
performance of a reference obligation.
"TARGET2 Settlement Day" means any day on which the Trans-European Automated
Real Time Gross Settlement Express Transfer (TARGET2) system is open.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest or penalties
applicable thereto.
"Total Principal Balance" means the sum of (i) the principal balances of all
approved Portfolio Investments, including the funded and unfunded balance on any
Delayed Funding Term Loan plus (ii) the amounts on deposit in the Accounts and
any Permitted CAD Account (including cash and Eligible Investments) representing
Principal Proceeds minus (iii) the principal balance of any Current Pay
Obligations in excess of clause 8 of the Concentration Limitations minus (iv)
the principal balance of any Ineligible Investments.
"Trade Date" has the meaning ascribed to it in Section 1.03.
"Transaction Schedule" has the meaning ascribed to it in the preamble.
"UCC" means the Uniform Commercial Code as in effect from time to time in the
state of the United States that governs any relevant security interest.
"Underlying Instruments" means the loan agreement, credit agreement or other
customary agreement pursuant to which a Portfolio Investment has been created or
issued and each other agreement that governs the terms of or secures the
obligations represented by such Portfolio Investment or of which the holders of
such Portfolio Investment are the beneficiaries.
"Undrawn Amount" means, on any applicable date of determination, the greater of
(i) zero and (ii) the Minimum Funding Amount minus the aggregate outstanding
amount of the Advances.


-23-

--------------------------------------------------------------------------------





"Unfunded Exposure Account" means each of the USD Unfunded Exposure Account, the
Euro Unfunded Exposure Account and the GBP Unfunded Exposure Account and
"Unfunded Exposure Accounts" means such Accounts, collectively.
"Unfunded Exposure Amount" means, on any date of determination, with respect to
any Delayed Funding Term Loan, an amount equal to the aggregate amount of all
unfunded commitments associated with such Delayed Funding Term Loan.
"Unfunded Exposure Shortfall" means, on any date of determination, an amount
equal to the greater of (x) 0 and (y) the aggregate Unfunded Exposure Amount
minus the amounts on deposit in the applicable Unfunded Exposure Accounts or the
amounts in respect of such Unfunded Exposure Amount on deposit in a Permitted
CAD Account, as applicable (and, with respect to any currency, an amount equal
to the greater of (x) 0 and (y) the aggregate Unfunded Exposure Amount with
respect to Delayed Funding Term Loans denominated in such currency minus the
amounts on deposit in the related Unfunded Exposure Account or the related
amounts on deposit in a Permitted CAD Account).
"Unused Facility Amount" means, on any applicable date of determination, (i) the
aggregate Financing Commitments of all Lenders minus (ii) the greater of (x) the
Minimum Funding Amount in effect on such date and (y) the aggregate outstanding
amount of the Advances.
"USA Patriot Act" has the meaning ascribed to it in Section 2.04(e).
"USD Account" has the meaning ascribed to it in Section 8.01(a).
"USD Custodial Account" has the meaning ascribed to it in Section 8.01(a).
"USD Interest Collection Account" has the meaning ascribed to it in Section
8.01(a).
"USD Principal Collection Account" has the meaning ascribed to it in Section
8.01(a).
"USD Unfunded Exposure Account" has the meaning ascribed to it in Section
8.01(a).
"U.S. Bank" has the meaning ascribed to it in the preamble.
"U.S. Bank Agent" has the meaning ascribed to it in Section 9.01.
"U.S. Person" means any Person that is a "United States person" as defined in
Section 7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate" has the meaning ascribed to it in Section
3.03.
"Warranty Portfolio Investments" means any Warranty Portfolio Investments (as
such term is defined in the Sale Agreement) repurchased or substituted in
accordance with Section 5.1(n)(i) of the Sale Agreement.


-24-

--------------------------------------------------------------------------------





"Working Capital Revolver" means a revolving lending facility secured by all or
a portion of the current assets of the related obligor, which current assets
subject to such security interest do not constitute a material portion of the
obligor's total assets.
"Zero-Coupon Security" means any debt security that at the time of purchase does
not by its terms provide for the payment of cash interest; provided that, if
after such purchase such debt security provides for the payment of cash
interest, it will cease to be a “Zero-Coupon Security”.

ARTICLE I

THE PORTFOLIO INVESTMENTS    

Section 1.01.    Purchases of Portfolio Investments.
From time to time during the Reinvestment Period, the Company may acquire or
originate Portfolio Investments, or request that Portfolio Investments be
acquired or originated for the Company's account, all on and subject to the
terms and conditions set forth herein. Each such acquisition or origination is
referred to herein as a "Purchase", and all Portfolio Investments so Purchased
(or Substituted) and not otherwise sold or liquidated are referred to herein as
the Company's "Portfolio."

Section 1.02.    Procedures for Purchases, Substitutions and Related Financings.
(a)    Timing of Approval Requests. No later than five (5) Agent Business Days
(or such shorter period as the Administrative Agent may agree in its sole
discretion) before the date on which the Company proposes that a commitment to
acquire any Portfolio Investment be made by it or for its account (a "Purchase
Commitment") or that a Substitution occur, the Company shall cause the
Investment Manager to deliver to the Administrative Agent a request (an
"Approval Request") for such Purchase or Substitution (with a copy to the
Collateral Agent).
(b)    Contents of Approval Requests. Each Approval Request shall consist of one
or more electronic submissions to the Administrative Agent (transmitted in such
a manner as the Administrative Agent may specify to the Investment Manager and
the Company from time to time), shall be substantially in the form attached as
Schedule 2 hereto and shall be accompanied by such other information as the
Administrative Agent may reasonably request.
(c)    [RESERVED].
(d)    Right of the Administrative Agent to Approve Approval Requests. The
Administrative Agent shall have the right, on behalf of all Financing Providers,
in its sole and absolute discretion, to Approve or not Approve any Approval
Request and to request additional information regarding any proposed Portfolio
Investment. The Administrative Agent shall notify the Investment Manager and the
Company (including via e-mail or other electronic messaging system) of its
Approval or failure to Approve each Approval Request (and, if Approved, an
initial determination of the Market Value for the related Portfolio Investment)
no later than the fifth (5th) Agent Business Day succeeding the date on which it
receives such Approval Request and any


-25-

--------------------------------------------------------------------------------





information reasonably requested in connection therewith; provided that any
Portfolio Investments acquired by the Company pursuant to the Sale Agreement on
the Effective Date shall be deemed to be approved by the Administrative Agent.
With respect to any Approved Approval Request, the Administrative Agent shall
promptly forward such request to the Lenders and the Collateral Agent, together
with a preliminary indication of the amount and type of Financing that each
Lender is being asked to provide in connection therewith.

Section 1.03.    Conditions to Purchases or Substitutions.
No Purchase Commitment, Purchase or Substitution shall be entered into unless
each of the following conditions is satisfied (or waived as provided below) as
of the date on which such Purchase Commitment is entered into (such Portfolio
Investment's "Trade Date") or the Company consummates a Substitution (the
"Substitution Date") (and such Portfolio Investment shall not be Purchased and
no Substitution shall occur, and the related Financing shall not be required to
be made available to the Company by the applicable Financing Providers, unless
each of the following conditions is satisfied or waived as of such Trade Date or
Substitution Date, as applicable):
(1)    the related Trade Date or Substitution Date is not later than ten (10)
Agent Business Days after the date on which the Administrative Agent has
Approved or not Approved the related Approval Request;
(2)    the related Approval Request accurately describes in all material
respects such Portfolio Investment and such Portfolio Investment satisfies the
Eligibility Criteria;
(3)    in the case of a Purchase, the proposed Settlement Date for such
Portfolio Investment is not later than 20 Agent Business Days following the last
day of the Reinvestment Period;
(4)    no Event of Default or event that, with notice or lapse of time or both,
would constitute an Event of Default (a "Default"), in each case, has occurred
and is continuing and no Coverage Event has occurred;
(5)    after giving effect to the Purchase or Substitution of such Portfolio
Investment and the related provision of Financing (if any) hereunder:
(w)    the Compliance Condition is satisfied;
(x)    the Concentration Limitations are satisfied;
(y)    the aggregate amount of Financings then outstanding will not exceed the
limit set forth in the Transaction Schedule; and
(z)    in the case of a Purchase, the amount of any Financing requested shall be
not less than U.S. $3,000,000;


-26-

--------------------------------------------------------------------------------





The Administrative Agent, on behalf of the Financing Providers, may waive any
condition to a Purchase or Substitution specified above in this Section 1.03 by
written notice thereof to the Company, the Collateral Administrator, the
Investment Manager and the Collateral Agent.
If the above conditions to a Purchase are satisfied or waived, the Investment
Manager shall determine, in consultation with the Administrative Agent and with
notice to any applicable Financing Providers and the Collateral Administrator,
the date on which such Purchase shall settle (the "Settlement Date" for such
Portfolio Investment) and on which any related Financing shall be provided.

Section 1.04.    Sales of Portfolio Investments.
The Company will not sell, transfer or otherwise dispose of any Portfolio
Investment or any other asset without the prior consent of the Administrative
Agent (acting at the direction of the Required Financing Providers), except
that, (i) the Company may make Permitted Distributions in accordance with this
Agreement and (ii) the Company (or the Investment Manager on its behalf) may,
subject to the limitations set forth in Section 1.07 hereof and Section
5.01(n)(iii) of the Sale Agreement, sell any Portfolio Investment, Ineligible
Investment or other asset so long as such sale is on an arm's length basis
(other than with respect to Warranty Portfolio Investments) and in accordance
with the Investment Manager's standard market practices and, after giving effect
thereto, no Coverage Event has occurred and no Default or Event of Default has
occurred and is continuing. The Company may sell any Warranty Portfolio
Investments to the Parent pursuant to the terms of the Sale Agreement. In
addition, within two (2) Business Days of any Delayed Funding Term Loan with an
unfunded commitment becoming an Ineligible Investment, the Company, subject to
the conditions set forth in the immediately preceding sentence, shall sell such
Delayed Funding Term Loan and shall pay any amount payable in connection with
such sale.
Notwithstanding anything in this Agreement to the contrary: (i) following the
occurrence and during the continuance of an Event of Default, the Company shall
have no right to cause the sale, transfer or other disposition of a Portfolio
Investment or any other asset (including, without limitation, the transfer of
amounts on deposit in the Accounts or any Permitted CAD Account) without the
consent of the Administrative Agent, (ii) following the occurrence of a Coverage
Event, the Company shall use commercially reasonable efforts to sell any or all
of the Collateral (individually or in lots, including a lot comprised of all of
the Portfolio Investments) at the sole direction of, and in the manner
(including, without limitation, the time of sale, sale price, principal amount
to be sold and purchaser) required by the Administrative Agent (provided that
each such sale shall be made at the direction of the Required Financing
Providers) at then-current fair market values and in accordance with the
Administrative Agent's standard market practices, and the proceeds thereof shall
be deposited into the CE Cure Account, (iii) following the occurrence of a
Coverage Event, the Investment Manager shall have no right to act on behalf of,
or otherwise direct, the Company, the Administrative Agent, the Collateral Agent
or any other person in connection with a sale of Portfolio Investments pursuant
to any provision of this Agreement and (iv) in connection with any Coverage
Event Cure, the Company shall cause the Investment Manager to use its best
efforts to effect an assignment of any Portfolio Investment within the
applicable time period specified in the definition of Coverage Event Cure;
provided that in connection with any


-27-

--------------------------------------------------------------------------------





sale of Portfolio Investments required by the Administrative Agent (or the
Required Financing Providers) pursuant to (x) the preceding clause (ii) or (y)
Section 8.02(c) following the occurrence of an Event of Default, in connection
with such sale, the applicable Agent shall (a) use commercially reasonable
efforts to solicit a bid for such Portfolio Investments from the Designated
Independent Broker-Dealer, (b) use reasonable efforts to notify the Company at
the Designated Email Notification Address promptly upon distribution of bid
solicitations regarding the sale of such Portfolio Investments and (c) sell such
Portfolio Investments to the Designated Independent Broker-Dealer if the
Designated Independent Broker-Dealer provides the highest bid in the case where
bids are received in respect of the sale of such Portfolio Investments, it being
understood that if the Designated Independent Broker-Dealer provides a bid to
the applicable Agent that is the highest bona fide bid to purchase a Portfolio
Investment on a line-item basis where such Portfolio Investment is part of a
pool of Portfolio Investments for which there is a bona fide bid on a pool basis
proposed to be accepted by the applicable Agent (in its sole discretion), then
the applicable Agent shall accept any such line-item bid only if such line-item
bid (together with any other line-item bids by the Designated Independent
Broker-Dealer or any other bidder for other Portfolio Investments in such pool)
is greater than the bid on a pool basis. For purposes of this paragraph, the
applicable Agent shall be entitled to disregard as invalid any bid submitted by
any Independent Broker-Dealer if, in such Agent's good faith judgment: (i)
either (x) such Independent Broker-Dealer is ineligible to accept assignment or
transfer of the relevant Portfolio Investments or any portion thereof, as
applicable, substantially in accordance with the then-current market practice in
the principal market for the relevant Portfolio Investments or (y) such
Independent Broker-Dealer would not, through the exercise of its commercially
reasonable efforts, be able to obtain any consent required under any agreement
or instrument governing or otherwise relating to the relevant Portfolio
Investments to the assignment or transfer of the relevant Portfolio Investments
or any portion thereof, as applicable, to it; or (ii) such bid is not bona fide,
including, without limitation, due to (x) the insolvency of the Independent
Broker-Dealer or (y) the inability, failure or refusal of the Independent
Broker-Dealer to settle the purchase of the relevant Portfolio Investments or
any portion thereof, as applicable, or otherwise settle transactions in the
relevant market or perform its obligations generally.
Following the occurrence of a Coverage Event or an Event of Default, in
connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company's attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent or the Required Financing Providers may deem necessary or
advisable to accomplish the purposes of this Section 1.04 or any direction or
notice to the Collateral Agent in respect to the application of net proceeds of
any such sales). None of the Administrative Agent, the Financing Providers, the
Collateral Administrator, the Securities Intermediary, the Collateral Agent nor
any affiliate of any thereof shall incur any liability to the Company, the
Investment Manager or any other person in connection with any sale effected at
the direction of the Administrative Agent in accordance with this Section 1.04,
including, without limitation, as a result of the price obtained for any
Portfolio Investment, the timing of any sale or sales of Portfolio Investments
or the notice or lack of notice provided to any person in connection with any
such sale,


-28-

--------------------------------------------------------------------------------





so long as, in the case of the Administrative Agent only, any such sale does not
violate Applicable Law.
After the termination of the Financing Commitments and the payment in full in
cash of the Secured Obligations, any remaining proceeds of any sale or transfer
of the Collateral shall be delivered to the Company.

Section 1.05.    Review of Portfolio Investments.
The Company (or the Investment Manager on its behalf), acting in good faith and
in a commercially reasonable manner, may dispute the Market Value of some or all
of the Portfolio Investments subject to the conditions set forth in this Section
1.05. By no later than 10:00 a.m., New York City time, on the Business Day
immediately following the related date of determination, the Company may (x)
with respect to any Broadly Syndicated Portfolio Investment, obtain an
Independent Bid from at least two Independent Broker-Dealers or (y) with respect
to up to three Portfolio Investments per calendar quarter that are not Broadly
Syndicated Portfolio Investments, (I) engage a Nationally Recognized Valuation
Provider, at the expense of the Company, to provide a valuation of the
applicable Portfolio Investment and submit evidence of such valuation to the
Administrative Agent or (II) obtain an Independent Bid from at least two
Independent Broker-Dealers. Upon satisfaction of clause (x) or clause (y) above
(subject, in the case of clause (x), to the terms of the immediately succeeding
paragraph), the value established will be the Market Value for the applicable
Portfolio Investment from and after (but not earlier than) delivery of notice of
such value to the Administrative Agent; provided that, on any date other than
the date on which a Market Value was established under clause (x) or clause (y)
above, the Administrative Agent may determine in good faith and in a
commercially reasonable manner that the Market Value for the applicable
Portfolio Investment has changed, in which case the Administrative Agent may
determine another Market Value (in accordance with this definition of Market
Value).
Each Independent Bid must be maintained by the applicable Independent
Broker-Dealer and actionable for the Administrative Agent before 12:00 noon, New
York City time, on such next Business Day. If the Company obtains Independent
Bids and submits to the Administrative Agent evidence of two such Independent
Bids no later than 10:00 a.m., New York City time, on such next Business Day,
then the average of such Independent Bids shall be used to determine the Market
Value of the applicable Broadly Syndicated Portfolio Investment. Notwithstanding
the foregoing, the Administrative Agent shall be entitled to disregard as
invalid any Independent Bid submitted by any Independent Broker-Dealer if, in
the Administrative Agent's good faith judgment: (i) such Independent
Broker-Dealer is ineligible to accept assignment or transfer of the applicable
Broadly Syndicated Portfolio Investment substantially in accordance with the
then-current market practice in the principal market for such Broadly Syndicated
Portfolio Investment, as reasonably determined by the Administrative Agent; or
(ii) such firm bid or such firm offer is not bona fide due to the insolvency of
the Independent Broker-Dealer.
For the avoidance of doubt, the Market Value of any (i) Portfolio Investment
that has not been Approved by the Administrative Agent or (ii) Ineligible
Investment shall be $0 and cannot be disputed.


-29-

--------------------------------------------------------------------------------






Section 1.06.    Substitutions. The Company may, subject to the limitations set
forth in Section 1.07 hereof and Section 5.01(n)(iii) of the Sale Agreement,
replace a Portfolio Investment with another Portfolio Investment (each such
replacement, a "Substitution" and such new Portfolio Investment, a "Substitute
Portfolio Investment") so long as the Company has submitted an Approval Request
and the Substitute Portfolio Investment has been approved by the Administrative
Agent in its sole discretion (which approval or refusal to approve may be based
on the Administrative Agent's assessment of the credit quality of the original
Portfolio Investment and the proposed Substitute Portfolio Investment) and all
other applicable conditions precedent set forth in Section 1.03 have been
satisfied with respect to each Substitute Portfolio Investment to be acquired by
the Company in connection with such Substitution; provided that after the
Reinvestment Period, the aggregate outstanding balance of Portfolio Investments
in the Portfolio subject to a Substitution may not exceed 20% of the aggregate
Financing Commitments in effect during the Reinvestment Period. Notwithstanding
anything to the contrary in this Agreement, in no event shall the aggregate
outstanding balance of Portfolio Investments in the Portfolio subject to a
Substitution, together with the aggregate outstanding balance of Portfolio
Investments sold to the Parent or its Affiliates by the Company (in each case
other than in connection with the sale or Substitution of a Warranty Portfolio
Investment), exceed 20% of the Net Purchased Loan Balance measured as of the
date of such sale or Substitution; provided further that in no event shall the
aggregate outstanding balance of Portfolio Investments in the Portfolio that are
in default and subject to a Substitution, together with the aggregate
outstanding balance of Portfolio Investments that are in default and sold to the
Parent or its Affiliates by the Company (in each case other than in connection
with the sale or Substitution of a Warranty Portfolio Investment), exceed 10% of
the Net Purchased Loan Balance measured as of the date of such sale or
Substitution.

Section 1.07.    Repurchase Limits. Notwithstanding anything to the contrary in
this Agreement, in no event shall the aggregate outstanding balance of Portfolio
Investments in the Portfolio subject to a Substitution, together with the
aggregate outstanding balance of Portfolio Investments sold to the Parent or its
Affiliates by the Company (in each case other than in connection with the sale
or Substitution of a Warranty Portfolio Investment), exceed 20% of the Net
Purchased Loan Balance measured as of the date of such sale or Substitution;
provided further that in no event shall the aggregate outstanding balance of
Portfolio Investments in the Portfolio that are in default and subject to a
Substitution, together with the aggregate outstanding balance of Portfolio
Investments that are in default and sold to the Parent or its Affiliates by the
Company (in each case other than in connection with the sale or Substitution of
a Warranty Portfolio Investment), exceed 10% of the Net Purchased Loan Balance
measured as of the date of such sale or Substitution.

Section 1.08.    Deposits and Contributions by Parent    . Notwithstanding any
other provision of this Agreement, Parent may, from time to time in its sole
discretion, (x) deposit amounts in U.S. dollars into the USD Principal
Collection Account, and/or (y) transfer Portfolio Investments approved in
writing by the Administrative Agent (in its sole discretion) as equity
contributions to the Company pursuant to the Sale Agreement. All such amounts
will be included in each applicable calculation to the extent provided under
this Agreement, including, without limitation, calculation of Market Value, Net
Asset Value, the Compliance Condition and Coverage Events. In addition, the
Administrative Agent, on behalf of the Financing Providers, and the Company may
modify the terms herein relating to the Compliance Condition as set forth in
Annex A hereto.


-30-

--------------------------------------------------------------------------------






Section 1.09.    Valuation of Permitted Non-USD Currency Assets. For purposes of
all calculations hereunder, (i) the principal amount of all Euro Investments
(and Eligible Investments denominated in Euros) and proceeds denominated in Euro
on deposit in any Account, (ii) the principal amount of all CAD Investments (and
Eligible Investments denominated in CAD) and proceeds denominated in CAD on
deposit in any Permitted CAD Account and (iii) the principal amount of all GBP
Investments (and Eligible Investments denominated in GBP) and proceeds
denominated in GBP on deposit in any Account, in each case, shall be converted
to U.S. dollars at the Spot Rate in accordance with the definition of such term
in consultation with the Administrative Agent on the applicable date of
calculation.

ARTICLE II    

THE FINANCINGS    

Section 2.01.    Financing Commitments.
Subject to the terms and conditions set forth herein, during the Reinvestment
Period, each Financing Provider hereby severally agrees to make available to the
Company the types of Financing identified on the Transaction Schedule as
applicable to such Financing Provider, in U.S. dollars, in an aggregate amount,
for such Financing Provider and such type of Financing, not exceeding the amount
of its Financing Commitment for such type of Financing. The Financing
Commitments shall terminate on the Maturity Date (or, if earlier, the date of
termination of the Financing Commitments pursuant to Article VII or upon a
Coverage Event).

Section 2.02.    First Advance; Additional Advances.
(a)    Subject to the satisfaction or waiver of the conditions set forth in
Sections 2.03 and 2.04, each Financing Provider as of the Effective Date agrees,
severally and not jointly, to make or cause to be made on the Effective Date, an
advance in an aggregate principal amount equal to $39,000,000 subject to the
conditions set forth in this Agreement (the "First Advance"). Each Financing
Provider shall make its portion of the First Advance available to the Company no
later than 3:00 p.m. (New York City time) on the Effective Date in accordance
with the terms set forth in Section 3.01.
(b)    On any date during the term of the Reinvestment Period, subject to the
conditions set forth in this Agreement, the Company may request, and the
Financing Providers may provide, additional Advances.

Section 2.03.    Financings; Use of Proceeds.
(a)    Subject to the satisfaction or waiver of the conditions to the Purchase
of a Portfolio Investment set forth in Section 1.03 both as of the related Trade
Date and Settlement Date, the applicable Financing Providers will make the
applicable Financing available to the Company on the related Settlement Date (or
otherwise on the related specified borrowing date if no Portfolio Investment is
being acquired on such date) as provided herein; provided that, if no Portfolio


-31-

--------------------------------------------------------------------------------





Investment is being acquired on such date, only the conditions set forth in
clauses (4) and (5) of Section 1.03 shall require satisfaction or waiver.
(b)    Except as expressly provided herein, the failure of any Financing
Provider to make any Advance required hereunder shall not relieve any other
Financing Provider of its obligations hereunder. If any Financing Provider shall
fail to provide any Financing to the Company required hereunder, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Financing Provider to satisfy such Financing
Provider's obligations hereunder until all such unsatisfied obligations are
fully paid.
(c)    Subject to Section 2.03(e), the Company shall use the proceeds of the
Financings received by it hereunder to purchase the Portfolio Investments
identified in the related Approval Request or to make advances to the obligor of
Delayed Funding Term Loans in accordance with the underlying instruments
relating thereto, provided that, if the proceeds of a Financing are deposited in
the USD Principal Collection Account as provided in Section 3.01 on or prior to
the Settlement Date for any Portfolio Investment but the Company is unable to
Purchase such Portfolio Investment on such Settlement Date, or if there are
proceeds of such Financing remaining after such Purchase, then, subject to
Section 3.01(a), the Collateral Agent shall apply such proceeds on such date as
provided in Article IV. The proceeds of the Financings shall not be used for any
other purpose.
(d)    With respect to any Advance, the Company shall cause the Investment
Manager to submit a request substantially in the form of Exhibit A to the
Lenders and the Administrative Agent, with a copy to the Collateral Agent and
the Collateral Administrator, not later than 2:00 p.m. New York City time, two
(2) Business Days prior to the Business Day specified as the date on which such
Advance shall be made and, upon receipt of such request, the Lenders shall make
such Advances in accordance with the terms set forth in Section 3.01. Any
requested Advance shall be (i) if applicable, in an amount such that, after
giving effect thereto and the related purchase of the applicable Portfolio
Investment(s), the Compliance Condition is satisfied; provided that the
Compliance Condition will not be applicable with respect to the First Advance
used principally to acquire Portfolio Investments from the Parent, and (ii) if
related to the Purchase of any Portfolio Investment, no later than ten (10)
Agent Business Days after the date on which the Administrative Agent Approved
the related Approval Request in accordance herewith.
(e)    If the aggregate principal amount of the outstanding Advances (assuming
that Advances have been made for any outstanding Purchase Commitments which have
traded but not settled) is less than (x) prior to the occurrence of any
Accordion Date, $150,000,000 and (y) from and after any Accordion Date, the
amount specified in clause (x) above plus the product of the Financing
Commitments of the Lenders resulting from the exercise of the Accordion Option
on such Accordion Date and each prior Accordion Date multiplied by 50% (without
giving effect to any reduction of the Financing Commitments under this Agreement
thereafter during the Reinvestment Period) (the "Minimum Funding Amount") on any
date on or after the Second Amendment Date and prior to the last day of the
Reinvestment Period, then the Company agrees to pay to the Administrative Agent,
from and after such date, for the account of each Lender, an


-32-

--------------------------------------------------------------------------------





undrawn fee (the "Undrawn Fee") which shall accrue at a per annum rate equal to
2.50% on the average daily Undrawn Amount during the period from and including
such date to but excluding the last day of the Reinvestment Period. The Minimum
Funding Amount shall be automatically reduced in part on the date of any
prepayment made in accordance with the terms of this Agreement (other than a
prepayment in accordance with Section 4.03(c)(iii) or a prepayment pursuant to
Section 4.03(c)(v) that does not exceed the then-current Revolving Amount), in
each case in an amount equal to the amount of such prepayment multiplied by a
fraction equal to (i) the Minimum Funding Amount immediately prior to the
prepayment over (ii) the Financing Commitment immediately prior to the
prepayment. Accrued Undrawn Fees shall be payable in arrears on each Interest
Payment Date occurring after the date on which the aggregate principal amount of
the outstanding Advances (assuming that Advances have been made for any
outstanding Purchase Commitments which have traded but not settled) is less than
the Minimum Funding Amount to earlier of (i) date on which the Financing
Commitments terminate and (ii) the last day of the Reinvestment Period. All
Undrawn Fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(f)    If two Business Days prior to the end of the Reinvestment Period, the
Company has any outstanding unfunded obligations to make future advances under
any Delayed Funding Term Loan, then (x) first, at the written direction of the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Administrator), the Securities Intermediary shall transfer amounts in any
Principal Collection Account that are available in accordance with the terms of
this Agreement to make any such future advances in respect of any Delayed
Funding Term Loan to the applicable Unfunded Exposure Account in an amount equal
to the least of (i) the aggregate amount of all such unfunded obligations minus
the amount already held in the Unfunded Exposure Account, (ii) the Financing
Commitments in excess of the aggregate principal amount of the outstanding
Advances and (iii) an amount such that the Compliance Condition is satisfied
after giving effect to such direction, and (y) second, the Investment Manager,
on behalf of the Company, shall be deemed to have requested an Advance on such
date, and the Lenders shall make a corresponding Advance on the last day of the
Reinvestment Period (with written notice to the Collateral Agent and the
Collateral Administrator by the Administrative Agent) in accordance with Article
III in an amount, on a pro forma basis after immediately giving effect to clause
(x) above, equal to the least of (i) the aggregate amount of all such unfunded
obligations minus the amount already held in the Unfunded Exposure Account, (ii)
the Financing Commitments in excess of the aggregate principal amount of the
outstanding Advances and (iii) an amount such that the Compliance Condition is
satisfied after giving effect to such Advance. After giving effect to such
Advance, the Company shall cause the proceeds of such Advance and cash from
other sources that is available in accordance with the terms of this Agreement
in an amount equal to the aggregate amount of all unfunded obligations remaining
in respect of any Delayed Funding Term Loans to be deposited in the applicable
Unfunded Exposure Account or a Permitted CAD Account (exchanged into the
applicable Permitted Non-USD Currency at the Spot Rate in the case of any
Delayed Funding Term Loans denominated in a Permitted Non-USD Currency).
(g)    Without limitation to clause (f) above, the Company shall not acquire any
unfunded commitment under Delayed Funding Term Loan unless, on a pro forma basis
after immediately giving effect to such purchase, the Compliance Condition will
be satisfied.


-33-

--------------------------------------------------------------------------------






Section 2.04.    Other Conditions to Financings.
Notwithstanding anything to the contrary herein, the obligations of the Lenders
to make Advances shall not become effective until the date (the "Effective
Date") on which each of the following conditions is satisfied (or waived by the
Administrative Agent in its sole discretion):
(a)    Executed Counterparts. The Administrative Agent (or its counsel) shall
have received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
(b)    Loan Documents. The Administrative Agent shall have received satisfactory
evidence that the Sale Agreement, the Collateral Administration Agreement, the
Security Deed, the Custody and Account Bank Agreement, the letter agreement
between the Company and the Administrative Agent referred to in the definition
of the term "Compliance Condition" and the Investment Management Agreement (such
documents, together with this Agreement, the "Loan Documents") have been
executed and are in full force and effect, and that the initial sales and
contributions contemplated by the Sale Agreement shall have been consummated.
(c)    Corporate Documents. The Administrative Agent shall have received
certified copies of the resolutions of the board of managers (or similar items)
of the Company and the Investment Manager approving the Loan Documents to be
delivered by it hereunder and the transactions contemplated hereby, certified by
its secretary or assistant secretary. Good standing certificates for each of the
Company and the Investment Manager issued by the applicable Governmental
Authority of its jurisdiction of organization. A certificate of the secretary or
assistant secretary of each of the Company and the Investment Manager certifying
the names and true signatures of the officers authorized on its behalf to sign
this Agreement and the other Loan Documents to be delivered by it.
(d)    Payment of Fees, Etc. The Administrative Agent, the Lenders, the
Collateral Agent and the Collateral Administrator shall have received all fees
and other amounts due and payable by the Company in connection herewith on or
prior to the Effective Date and, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses (including legal fees and
expenses) required to be reimbursed or paid by the Company hereunder (except as
provided in Section 4.03(f)).
(e)    Patriot Act, Etc. To the extent requested by the Administrative Agent or
any Lender, the Administrative Agent or such Lender, as the case may be, shall
have received all documentation and other information required by regulatory
authorities under the USA PATRIOT Act (Title III of Pub. L. 107 56 (signed into
law October 26, 2001)) (the "USA Patriot Act") and other applicable "know your
customer" and anti-money laundering rules and regulations.
(f)    Filings. Copies of proper financing statements, as may be necessary or,
in the opinion of the Administrative Agent, desirable under the UCC of all
appropriate jurisdictions


-34-

--------------------------------------------------------------------------------





or any comparable law to perfect the security interest of the Collateral Agent
on behalf of the Secured Parties in all Collateral in which an interest may be
pledged hereunder.
(g)    Certain Acknowledgements and Search Reports. The Administrative Agent
shall have received (a) UCC, tax and judgment lien searches and (b) such other
searches that the Administrative Agent deems necessary or appropriate.
(h)    Officers' Certificates of the Company Regarding This Agreement. An
officer's certificate of the Company stating that, to the best of the signing
officer's knowledge, there has been no Event of Default under this Agreement and
that all representations and warranties of the Company are true and correct in
all material respects as of the Effective Date (provided that to the extent such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date).
(i)    Opinions. Legal opinions of Dechert LLP, counsel for the Company and the
Investment Manager, and counsel for the Collateral Agent, each in form and
substance reasonably satisfactory to the Administrative Agent covering such
matters as the Administrative Agent may reasonably request (including, without
limitation, certain non-consolidation and bankruptcy matters).
(j)    Second Amendment Date. In addition, the modification of the Original
Agreement pursuant to this Agreement is conditioned upon: (i) payment (to the
extent invoiced) of outstanding fees of each Lender and any invoiced outstanding
fees and disbursements of the Administrative Agent (if any); (ii) delivery and
execution of certain officer’s certificates of the Company in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders relating to
certain corporate matters, solvency, matters under the Loan Agreement and any
other matters reasonably requested by the Administrative Agent; (iii) delivery
of search reports and public records reasonably requested by the Administrative
Agent; (iv) delivery of an opinion of counsel for the Company in form and
substance reasonably satisfactory to the Administrative Agent; and (v) delivery
of executed signature pages by all parties hereto to the Administrative Agent.

ARTICLE III    

ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS    

Section 3.01.    The Advances.
(a)    Making the Advances. If the Lenders are required to make an Advance to
the Company as provided in Sections 2.02 and 2.03, then each Lender shall make
such Advance on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon (or 3:00 p.m. with respect to the First Advance),
New York City time, to the Collateral Agent for deposit to the USD Principal
Collection Account. Each Lender at its option may make any Advance by causing
any domestic or foreign branch or affiliate of such Lender to make such Advance,
provided that any exercise of such option shall not affect the obligation of the
Company to repay such Advance in accordance with the terms of this Agreement.
During the Reinvestment Period, the Company may prepay and reborrow any or all
of the Revolving Amount.


-35-

--------------------------------------------------------------------------------





(b)    Interest on the Advances. All outstanding Advances shall bear interest
(from and including the date on which such Advance is made) at a per annum rate
equal to the LIBO Rate for each Calculation Period in effect plus the Applicable
Margin. Notwithstanding the foregoing, if any principal of or interest on any
Advance is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to 2% plus the rate otherwise applicable to
the Advances as provided in the preceding sentence.
(c)    Evidence of the Advances. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Company to such Lender resulting from each Advance made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. The Administrative Agent, acting solely for this
purpose as an agent of the Company, shall maintain at one of its offices in the
United States a register (the "Register") in which it shall record the names and
addresses of the Lenders and the Financing Commitment of, and principal amount
of the Advances (and related interest amounts) due and payable or to become due
and payable from the Company to each Lender hereunder and the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender's share thereof. The entries made in the Register shall be
conclusive absent manifest error, and the parties hereto shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
and the owner of the amounts owing to it hereunder as reflected in the Register
for all purposes of this Agreement, notwithstanding notice to the contrary.
Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or its registered assigns) and
in a form approved by the Administrative Agent. Notwithstanding the creation of
a promissory note, any transfer of an interest in such note shall not be
effective until reflected in the Register. Thereafter, the Advances evidenced by
such promissory note and interest thereon shall at all times be represented by
one or more promissory notes in such form payable to such payee and its
registered assigns.
(d)    Pro Rata Treatment. Except as otherwise provided herein, all borrowings
of, and payments in respect of, the Advances shall be made on a pro rata basis
by or to the Lenders in accordance with their respective portions of the
Financing Commitments in respect of Advances held by them.
(e)    Illegality. Notwithstanding any other provision of this Agreement, if any
Lender or the Administrative Agent shall notify the Company that any Change in
Law makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for a Lender or the Administrative Agent to perform
its obligations hereunder to fund or maintain Advances hereunder, then (1) the
obligation of such Lender or the Administrative Agent hereunder shall
immediately be suspended until such time as such Lender or the Administrative
Agent determines (in its sole discretion) that such performance is again lawful,
(2) such Lender or the Administrative Agent, as applicable, shall use reasonable
efforts (which will not require such party to incur a loss, other than
immaterial, incidental expenses), to transfer within twenty (20) days after it
gives notice under this clause (e), all of its rights and obligations under this
Agreement to another of its offices,


-36-

--------------------------------------------------------------------------------





branches or affiliates with respect to which such performance would not be
unlawful, and (3) if such Lender or the Administrative Agent is unable to effect
a transfer under clause (2), then any outstanding Advances of such Lender shall
be promptly paid in full by the Company (together with all accrued interest and
other amounts owing hereunder) but not later than the end of the then-current
Calculation Period (or, if sooner repayment is required by law, be repaid within
ten (10) Business Days of such Lender giving the Company notice thereof);
provided that, to the extent that any such adoption or change makes it unlawful
for the Advances to bear interest by reference to the LIBO Rate, then the
foregoing clauses (1) through (3) shall not apply and the Advances shall bear
interest (from and after the last day of the Calculation Period ending
immediately after such adoption or change) at a per annum rate equal to the Base
Rate plus the Applicable Margin for Advances.
(f)    Change in Law.
(i) If any Change in Law shall:
(A) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender;
(B) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Advances made by
such Lender; or
(C) subject any Lender or the Administrative Agent to any Taxes (other than (A)
Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then the Company will pay to such Lender or
the Administrative Agent, as the case may be, such additional amount or amounts
as will compensate such Lender or the Administrative Agent, as the case may be,
for such additional costs incurred or reduction suffered.
(ii) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender's capital or on the capital of such Lender's holding
company, if any, as a consequence of this Agreement or the Advances made by such
Lender to a level below that which such Lender or such Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's policies and the policies of such Lender's holding company with respect
to capital adequacy and liquidity) by an amount deemed by such Lender to be
material (which demand shall be accompanied by a statement setting forth the
basis for such


-37-

--------------------------------------------------------------------------------





demand), then from time to time the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender's
holding company for any such reduction suffered.
(iii) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (i) or (ii) of this Section shall be delivered to the Company and
shall be conclusive absent manifest error. The Company shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(iv)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
(v)    Each Lender agrees that it will take such commercially reasonable actions
as the Company may reasonably request that will avoid the need to pay, or reduce
the amount of, any increased amounts referred to in this Section 3.01(f);
provided that no Lender shall be obligated to take any actions that would, in
the reasonable opinion of such Lender, be disadvantageous to such Lender
(including, without limitation, due to a loss of money). In no event will the
Company be responsible for increased amounts referred to in this Section 3.01(f)
which relates to any other entities to which any Lender provides financing.
All payments to be made hereunder by the Company in respect of the Advances
shall be made without set-off or counterclaim.
(g)    Alternate Rate of Interest. (i)    If prior to the commencement of any
Calculation Period: (x) the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the LIBO Rate (including, without limitation, because
the LIBO Rate is not available or published on a current basis), for U.S. dollar
deposits and such Calculation Period or (y) the Administrative Agent is advised
by the Required Financing Providers that the LIBO Rate, as applicable, for such
Calculation Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Advances (or its Advance)
included in such Advance for such Calculation Period, then the Administrative
Agent shall give notice thereof to the Company, the Investment Manager, the
Collateral Administrator and the Financing Providers by telephone or electronic
mail as promptly as practicable thereafter and, until the Administrative Agent
notifies the Company, the Investment Manager, the Collateral Administrator and
the Financing Providers that the circumstances giving rise to such notice no
longer exist, if any Advance is requested, such Advance shall accrue interest at
the Base Rate plus the Applicable Margin for Advances.


-38-

--------------------------------------------------------------------------------





(ii)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (x) the circumstances set forth
in Section 3.01(g)(i)(x) have arisen and such circumstances are unlikely to be
temporary or (y) the circumstances set forth in Section 3.01(g)(i)(x) have not
arisen but the supervisor for the administrator of the LIBO Rate or a
governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 10.05, such amendment shall become effective without any
further action or consent of any other party to this Agreement (but with written
notice to the Collateral Agent and the Collateral Administrator and the
Investment Manager) so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required
Financing Providers stating that such Required Financing Providers object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this clause (ii) (but, in the case of the circumstances
described in clause (y) of the first sentence of this Section 3.01(g)(ii), only
to the extent the LIBO Rate for U.S. dollar deposits and such Calculation Period
is not available or published at such time on a current basis), if any Advance
is requested, such advance shall accrue interest at the Base Rate plus the
Applicable Margin for Advances.

Section 3.02.    General.
The provisions of Section 3.01 and any other provisions relating to the types of
Financings contemplated by each such section shall not be operative until and
unless such types of Financing have been made available to the Company, as
evidenced by the Transaction Schedule.

Section 3.03.    Taxes.
(a)    Payments Free of Taxes. All payments to be made hereunder by the Company
in respect of the Advances shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law. If any Applicable Law requires
the deduction or withholding of any Tax from any such payment by the Company,
then the Company shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the Company shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Lender receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Company. Without duplication of other
amounts payable by the Company under this Section 3.03, the Company shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the


-39-

--------------------------------------------------------------------------------





Administrative Agent or the Collateral Agent timely reimburse them for the
payment of, any Other Taxes.
(c)    Indemnification by the Company. The Company shall indemnify each Lender,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall indemnify, within ten
(10) days after demand therefor, (i) the Administrative Agent for any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
and (ii) the Administrative Agent for any (A) Taxes attributable to such
Lender's failure to comply with the provisions of 10.08 relating to the
maintenance of a Participant Register and (B) Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Company to a Governmental Authority pursuant to this Section 3.03, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. (i) Any Recipient that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Company and the Administrative Agent, at the
time or times reasonably requested by the Company or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.


-40-

--------------------------------------------------------------------------------





(ii)    Without limiting the generality of the foregoing,
(A)    any Recipient that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Recipient becomes a
Recipient under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Recipient is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Company or the
Administrative Agent or any information in a previously provided form changes),
whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN, W-8BEN-E, W-8EXP
or applicable successor form establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "interest" article of such Tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, an IRS Form W-8BEN, W-8BEN-E or W-8EXP or applicable successor form
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such Tax treaty;
(ii)    an executed IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, is not a "10 percent shareholder" of the
Company within the meaning of Section 881(c)(3)(B) of the Code, and is not a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
(a "U.S. Tax Compliance Certificate") and (y) an executed IRS Form W-8BEN,
W-8BEN-E or applicable successor form; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E or applicable successor form, a U.S. Tax Compliance Certificate, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal


-41-

--------------------------------------------------------------------------------





withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Company or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by FATCA and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or credit in lieu thereof as to which it has been indemnified pursuant to this
Section 3.03 (including by the payment of additional amounts pursuant to this
Section 3.03), it shall pay to the indemnifying party an amount equal to such
refund or credit (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund or credit), net of
reasonable out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or credit). Such indemnifying party, upon
the request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund or credit to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund or credit had never
been paid. This paragraph shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.
(h)    Administrative Agent's Tax Status. The Administrative Agent represents to
the Company that it is a "U.S. person" and a "financial institution" within the
meaning of Treasury Regulations Section 1.1441-1 and a "U.S. financial
institution" within the meaning of Treasury


-42-

--------------------------------------------------------------------------------





Regulations Section 1.1471-3T and that it will comply with its obligations to
withhold under Section 1441 and FATCA.
(i)    Survival. Each party's obligations under this Section 3.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the termination, satisfaction or
discharge of all obligations under any Loan Document.

Section 3.04.    Mitigation Obligations.
(a)    Designation of a Different Office. If any Recipient requests compensation
under Section 3.01(f), or requires the Company to pay any Indemnified Taxes or
additional amounts to any Recipient or any Governmental Authority for the
account of any Recipient pursuant to Section 3.03, then such Recipient shall at
the request of the Company use reasonable efforts to designate a different
office for funding or booking the Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Recipient, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01(f) or Section 3.03,
as the case may be, in the future, and (ii) would not subject such Recipient to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Recipient. The Company hereby agrees to pay all reasonable costs and
expenses incurred by any Recipient in connection with any such designation or
assignment.
(b)    Replacement of Recipient. If any Recipient requests compensation under
Section 3.01(f), or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Recipient or any Governmental Authority for the
account of any Recipient pursuant to Section 3.03 and, in each case, such
Recipient has declined or is unable to designate a different lending office in
accordance with Section 3.04(a) or such designation would not eliminate the need
for such payments, or if any Lender is a defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Recipient and the
Administrative Agent, require such Recipient to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.08), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.01(f) or Section 3.03) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such rights and obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, and all other
amounts payable to it hereunder and under the other Loan Documents from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts);
(ii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.01(f) or gross-up payments under Section 3.03, such
assignment will result in a reduction in such compensation or payments
thereafter; and


-43-

--------------------------------------------------------------------------------





(iii)    such assignment does not conflict with Applicable Law.
No Lender shall be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.

ARTICLE IV    

COLLECTIONS AND PAYMENTS    

Section 4.01.    Interest Proceeds.
The Company shall cause all Interest Proceeds on the Portfolio Investments owned
by it to be deposited in the USD Interest Collection Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit to the USD Interest
Collection Account all Interest Proceeds received by it immediately upon receipt
thereof; provided that Interest Proceeds denominated in Permitted Non-USD
Currencies shall be deposited into the Euro Interest Collection Account, the GBP
Interest Collection Account or a Permitted CAD Account, as applicable.
All Interest Proceeds shall be retained in the USD Interest Collection Account,
the Euro Interest Collection Account, the GBP Interest Collection Account or the
designated Permitted CAD Account, as applicable, and invested (and reinvested)
at the written direction of the Investment Manager (or, if a Coverage Event has
occurred or an Event of Default has occurred and is continuing, the
Administrative Agent) in Eligible Investments. Eligible Investments shall mature
no later than the end of the next succeeding Calculation Period.
Interest Proceeds on deposit in the USD Interest Collection Account may be
withdrawn by the Collateral Agent (at the written direction of the Company or
the Investment Manager on its behalf (or, upon the occurrence and during the
continuance of an Event of Default or upon the occurrence of a Coverage Event,
the Administrative Agent)) and applied (i) to make payments or (ii) to make
Permitted Distributions, in each case, in accordance with this Agreement and
with two (2) Business Days prior notice to the Administrative Agent. Interest
Proceeds on deposit in the Euro Interest Collection Account, the GBP Interest
Collection Account or the designated Permitted CAD Account shall be exchanged
for U.S. dollars at the Spot Rate one (1) Business Day after receipt of such
Interest Proceeds and deposited into the USD Interest Collection Account for
application as described above at the written direction of the Company or the
Investment Manager on its behalf (or, upon the occurrence and during the
continuance of an Event of Default or upon the occurrence of a Coverage Event,
the Administrative Agent).
The Investment Manager shall notify the Administrative Agent and the Collateral
Agent if the Investment Manager reasonably determines in good faith that any
amounts in the USD Interest Collection Account, the Euro Interest Collection
Account, the GBP Interest Collection Account or the Permitted CAD Account in
which Interest Proceeds denominated in CAD are deposited have been deposited in
error or do not otherwise constitute Interest Proceeds, whereupon such amounts
on deposit in such Account or Permitted CAD Account may be withdrawn by the
Collateral Agent


-44-

--------------------------------------------------------------------------------





or Collateral Trustee, as applicable (at the direction of the Company or the
Investment Manager on its behalf (or, upon the occurrence and during the
continuance of an Event of Default or upon the occurrence of a Coverage Event,
the Administrative Agent)) on the next succeeding Business Day and remitted to
or at the direction of the Company or the Investment Manager on its behalf.

Section 4.02.    Principal Proceeds.
The Company shall cause all Principal Proceeds received on the Portfolio
Investments owned by it to be deposited in the USD Principal Collection Account
or remitted to the Collateral Agent, and the Collateral Agent shall credit to
the USD Principal Collection Account all Principal Proceeds received by it
immediately upon receipt thereof; provided that Principal Proceeds denominated
in Permitted Non-USD Currencies shall be deposited into the Euro Principal
Collection Account, the GBP Principal Collection Account or a Permitted CAD
Account, as applicable.
All Principal Proceeds shall be retained in the USD Principal Collection
Account, the Euro Principal Collection Account, the GBP Principal Collection
Account or the designated Permitted CAD Account, as applicable, and invested
(and reinvested) at the written direction of the Investment Manager (or, if a
Coverage Event has occurred or an Event of Default has occurred and is
continuing, the Administrative Agent) in overnight Eligible Investments. All
investment income on such Eligible Investments shall constitute Interest
Proceeds.
Principal Proceeds on deposit in the USD Principal Collection Account may be
withdrawn by the Collateral Agent (at the written direction of the Company or
the Investment Manager on its behalf (or, upon the occurrence and during the
continuance of an Event of Default or upon the occurrence of a Coverage Event,
the Administrative Agent)) and applied (i) to make payments, (ii) towards the
purchase price of Portfolio Investments or (iii) to make Permitted
Distributions, in each case, in accordance with this Agreement and with, in the
case of clauses (i) and (iii), two (2) Business Days prior notice to the
Administrative Agent, and in the case of clause (ii), with one (1) Business Day
prior notice to the Administrative Agent. Principal Proceeds on deposit in the
Euro Principal Collection Account, the GBP Principal Collection Account or the
designated Permitted CAD Account shall be exchanged for U.S. dollars at the Spot
Rate one (1) Business Day after receipt of such Principal Proceeds and deposited
into the USD Principal Collection Account for application as described above at
the written direction of the Company or the Investment Manager on its behalf
(or, upon the occurrence and during the continuance of an Event of Default or
upon the occurrence of a Coverage Event, the Administrative Agent).
The Investment Manager shall notify the Administrative Agent and the Collateral
Agent if the Investment Manager reasonably determines in good faith that any
amounts in any such Account or Permitted CAD Account have been deposited in
error or do not otherwise constitute Principal Proceeds, whereupon such amounts
may be withdrawn by the Collateral Agent or Collateral Trustee, as applicable
(at the direction of the Company or the Investment Manager on its behalf (or,
upon the occurrence and during the continuance of an Event of Default or upon
the occurrence of a Coverage Event, the Administrative Agent)) on the next
succeeding Business Day and remitted to or at the direction of the Company or
the Investment Manager on its behalf.


-45-

--------------------------------------------------------------------------------






Section 4.03.    Principal and Interest Payments; Prepayments; Commitment Fee;
Upfront Fee.
(a)    The unpaid aggregate principal amount of the Advances (together with
accrued interest thereon) shall be paid in full in cash to the Administrative
Agent for the account of each Lender on the Maturity Date and any and all cash
in the Accounts and the Permitted CAD Accounts shall be applied to the
satisfaction of the Secured Obligations on the Maturity Date.
(b)    Accrued interest on the Advances shall be payable in cash in arrears on
each Interest Payment Date; provided that (i) interest accrued pursuant to the
second sentence of Section 3.01(b) shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Advances, excluding the repayment of the
Revolving Amount, accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) payments
on Interest Payment Dates shall be subject to the requirements of Section
9.02(e).
(c)    Subject to the requirements of this Section 4.03(c), the Company shall
have the right from time to time to prepay outstanding Advances in whole or in
part (i) on any Business Day that JPMorgan Chase Bank, National Association
ceases to act as Administrative Agent, (ii) upon the occurrence of a Repayment
Event, (iii) in connection with a Coverage Event Cure; (iv) if the Company
elects to terminate or reduce the Financing Commitments as a result of a
Lender's default in its obligations hereunder, (v) subject to the payment of the
premium described in Section 4.03(d), on the last day of any Calculation Period;
provided that, the Company may not prepay any outstanding Advances pursuant to
this Section 4.03(c)(v) prior to the 12-month anniversary of the Second
Amendment Date or (vi) during the Reinvestment Period, in an amount up to the
Revolving Amount (which amount may be re-borrowed subject to the conditions set
forth in this Agreement). The Company shall notify the Administrative Agent by
telephone (confirmed by facsimile with a copy to the Collateral Agent and the
Collateral Administrator) of any prepayment hereunder not later than 2:00 p.m.,
New York City time, three (3) Business Days before the date of prepayment (which
shall be the last day of a Calculation Period). Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
the Advances to be prepaid. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Except in
connection with a Coverage Event Cure, each partial prepayment of outstanding
Advances shall be in an amount not less than $1,000,000. Prepayments shall be
accompanied by accrued and unpaid interest.
(d)    Each prepayment pursuant to Section 4.03(c)(v) or optional redemption
pursuant to Section 4.06, whether in full or in part, shall be accompanied by a
premium equal to 1.50% of the principal amount of such prepayment or optional
redemption, as applicable. Notwithstanding anything in this Article IV, no
premium shall be payable by the Company in the event that the Company terminates
or reduces the Financing Commitments or prepays Advances outstanding hereunder,
in each case as expressly permitted hereunder, (i) if JPMorgan Chase Bank,
National Association ceases to act as Administrative Agent hereunder, (ii) if
the Company elects to terminate or reduce the Financing Commitments as a result
of a Lender's default in its obligations hereunder, (iii) the Advances are
prepaid in connection with a Coverage Event Cure, (iv) the


-46-

--------------------------------------------------------------------------------





Advances are prepaid at any time after the 24-month anniversary of the Second
Amendment Date, or (v) in connection with a Repayment Event.
(e)    The Company agrees to pay to the Administrative Agent, for the account of
each Lender, a commitment fee in accordance with the Priority of Payments which
shall accrue at 1.00% per annum on the average daily Unused Facility Amount of
such Lender during the period from and including September 17, 2016 to but
excluding the last day of the Reinvestment Period. Accrued commitment fees shall
be payable in arrears on each Interest Payment Date, and on the date on which
the Financing Commitments terminate and on the last day of the Reinvestment
Period. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
(f)    The Company agrees to pay the Administrative Agent for the account of
each Lender, an upfront fee equal to (i) on the Second Amendment Date, $875,000
and (ii) on any Accordion Option Date, the product of (x) 0.90% and (y) the
aggregate increase of the Financing Commitments on such Accordion Option Date.
(g)    Once paid, all fees or any part thereof payable hereunder shall not be
refundable under any circumstances.
(h)    The Financing Commitments shall be automatically reduced in part on the
date of any prepayment made in accordance with the terms of this Agreement, in
each case in an amount equal to the amount of such prepayment, except that the
Financing Commitments shall not be reduced as a result of a prepayment during
the Reinvestment Period that does not exceed the Revolving Amount.

Section 4.04.    Payments Generally.
All payments to the Lenders or the Administrative Agent shall be made to the
Administrative Agent at the account designated in writing to the Company and the
Collateral Agent for further distribution by the Administrative Agent (if
applicable). The Administrative Agent shall give written notice to the
Collateral Agent and the Collateral Administrator (on which the Collateral Agent
and the Collateral Administrator may conclusively rely) and the Investment
Manager of the calculation of amounts payable to the Financing Providers in
respect of the Financings and the amounts payable to the Investment Manager. At
least three (3) Business Days prior to each Interest Payment Date, the
Administrative Agent shall deliver an invoice to the Investment Manager, the
Collateral Agent and the Collateral Administrator in respect of the interest due
on such Interest Payment Date. All payments not made to the Administrative Agent
for distribution to the Lenders shall be made as directed in writing by the
Administrative Agent. All payments hereunder shall be made without setoff or
counterclaim. All payments hereunder shall be made in U.S. dollars. To the
extent not already in U.S. dollars, all amounts in any Euro Account, Permitted
CAD Account or GBP Account to be disbursed hereunder will be exchanged for U.S.
dollars at the Spot Rate on the Business Day immediately preceding the date of
disbursement. All interest hereunder shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


-47-

--------------------------------------------------------------------------------






Section 4.05.    CE Cure Account.
(a)    The Company shall cause all cash received by it in connection with a
Coverage Event Cure to be deposited in the CE Cure Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit to the CE Cure Account
such amounts received by it (and identified as such) immediately upon receipt
thereof. Prior to the Maturity Date, all cash amounts in the CE Cure Account
shall be invested in overnight Eligible Investments at the written direction of
the Administrative Agent (as directed by the Required Financing Providers). All
amounts contributed to the Company by Parent in connection with a Coverage Event
Cure shall be paid free and clear of any right of chargeback or other equitable
claim.
(b)    Amounts on deposit in the CE Cure Account may be withdrawn by the
Collateral Agent (at the written direction of the Company or the Investment
Manager on its behalf (or, upon the occurrence and during the continuance of an
Event of Default or upon the occurrence of a Coverage Event, the Administrative
Agent)) and remitted to the Company with prior notice to the Administrative
Agent (or, upon the occurrence and during the continuance of an Event of Default
or upon the occurrence of a Coverage Event, to the Lenders for prepayment of
Advances and reduction of Financing Commitment); provided that the Company may
not direct any withdrawal from the CE Cure Account if the Compliance Condition
is not satisfied (or would not be satisfied after such withdrawal).

Section 4.06.    Optional Redemption.
From and after the 12-month anniversary of the Second Amendment Date, the
Company shall be entitled at its option and upon three (3) Business Days' prior
written notice to the Administrative Agent (with a copy to the Collateral Agent)
to terminate the Financing Commitments in whole upon payment in full, including
the premium specified in Section 4.03(d), of all Advances, all accrued and
unpaid interest and all other Secured Obligations (other than unmatured
contingent indemnification obligations).

ARTICLE V    

[RESERVED]    

ARTICLE VI    

REPRESENTATIONS, WARRANTIES AND COVENANTS    

Section 6.01.    Representations and Warranties.
The Company represents to the other parties hereto solely with respect to itself
that as of the Second Amendment Date and on each Trade Date (or as of such other
date as maybe expressly set forth below):
(a)    it is duly organized or incorporated, as the case may be, and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite power


-48-

--------------------------------------------------------------------------------





and authority to execute, deliver and perform this Agreement and each other Loan
Document to which it is a party and to consummate the transactions herein and
therein contemplated;
(b)    the execution, delivery and performance of this Agreement and each such
other Loan Document, and the consummation of the transactions contemplated
therein have been duly authorized by it and this Agreement and each such other
Loan Document constitutes its legal, valid and binding obligation enforceable
against it in accordance with its terms (subject to (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors'
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing);
(c)    the execution, delivery and performance of this Agreement and each other
Loan Document and the consummation of such transactions do not conflict with the
provisions of its governing instruments and will not violate in any material way
any provisions of Applicable Law or regulation or any applicable order of any
court or regulatory body and will not result in the material breach of, or
constitute a default, or require any consent, under any material agreement,
instrument or document to which it is a party or by which it or any of its
property may be bound or affected;
(d)    no actions, suits, proceedings or governmental investigations at law or
in equity are pending or active (or, to its knowledge, threatened) against it
before any Governmental Authority or any arbitrator (A) asserting the invalidity
of this Agreement or any of the other Loan Documents, (B) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any of
the other Loan Documents, (C) seeking any determination or ruling that might
materially and adversely affect the performance by the Company of its
obligations under, or the validity or enforceability of, this Agreement or any
of the other Loan Documents or (D) seeking any determination or ruling that
would reasonably be expected to have a Material Adverse Effect;
(e)    it has obtained all consents and authorizations (including all required
consents and authorizations of any governmental authority) that are necessary or
advisable to be obtained by it in connection with the execution, delivery and
performance of this Agreement and each other Loan Document and each such consent
and authorization is in full force and effect, except where such failure would
not reasonably be expected to have a Material Adverse Effect;
(f)    it is not an "investment company" as defined in the Investment Company
Act of 1940, as amended;
(g)    it has not issued any securities that are or are required to be
registered under the Securities Act of 1933, as amended, and it is not a
reporting company under the Securities Exchange Act of 1934, as amended;
(h)    the Company has no Indebtedness or other indebtedness, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than (i) Indebtedness incurred under the terms of the Loan Documents, (ii)
Indebtedness incurred pursuant to certain ordinary business expenses arising
pursuant to the transactions contemplated by this Agreement


-49-

--------------------------------------------------------------------------------





and the other Loan Documents and (iii) if applicable, the obligation to make
future payments under any Delayed Funding Term Loan;
(i)    (x) its underlying assets do not constitute "plan assets" within the
meaning of the Plan Asset Rules; and (y) neither it nor any ERISA Affiliate has
sponsored, maintained, contributed to, been required to contribute to or has any
liability with respect to any Plan;
(j)    as of the date of this Agreement and the Second Amendment Date it is, and
after giving effect to any Advance it will be, Solvent and it is not entering
into this Agreement or any other Loan Document or consummating any transaction
contemplated hereby or thereby with any intent to hinder, delay or defraud any
of its creditors;
(k)    it is not in default under any other contract to which it is a party,
except where such default would not reasonably be expected to have a Material
Adverse Effect;
(l)    it has complied and will comply in all material respects with all
Applicable Laws, judgments, agreements with governmental authorities, decrees
and orders with respect to its business and properties and the Portfolio;
(m)    it does not have any Subsidiaries or own any Investments in any Person
other than the Portfolio Investments or Investments (i) constituting Eligible
Investments and (ii) those the Company shall have acquired or received as a
distribution in connection with a workout, bankruptcy, foreclosure,
restructuring or similar process or proceeding involving a Portfolio Investment
or any issuer thereof;
(n)    (x) it has disclosed to the Administrative Agent all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters actually known to it, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and (y) no
report, financial statement, certificate or other information (other than
projections, forward-looking information, general economic data, industry
information or information relating to third parties) furnished in writing by or
on behalf of it or any of its Affiliates to the Administrative Agent or any
Lender in connection with the transactions contemplated by this Agreement and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (in each case as updated, modified or supplemented by other information
so furnished) contains (or, to the extent any such information was furnished to
the Company by a third party, to the Company's knowledge contains), when taken
as a whole, as of its delivery date, any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading;
(o)    except as otherwise permitted by this Agreement or the other Loan
Documents, no Portfolio Investment has been sold, transferred, assigned or
pledged by the Company (other than liens in favor of the Secured Parties
pursuant to the Loan Documents, Permitted Liens and inchoate liens arising by
operation of law);
(p)    the Company has timely filed all Tax returns required by Law to have been
filed by it; all such Tax returns are true and correct in all material respects;
and the Company has


-50-

--------------------------------------------------------------------------------





paid or withheld (as applicable) all Taxes owing or required to be withheld by
it (if any) shown on such Tax returns, except any such Taxes which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside in accordance with GAAP on its books and
records;
(q)    the Company is and will be treated as a disregarded entity for U.S.
federal income Tax purposes;
(r)    the Company is wholly owned by the Parent, which is a U.S. Person;
provided, however, that a merger of the Parent with another business development
company sponsored by Guggenheim Partners or other fundamental change transaction
the result of which effectively combines the ownership and/or assets of the
Parent and a business development company sponsored by Guggenheim Partners, or
merges or consolidates their respective collateral advisors shall not constitute
a breach of this representation;
(s)    the Company has not engaged in any business operations or activities
other than as an ownership entity for Portfolio Investments and similar loan or
debt obligations and activities incidental thereto;
(t)    neither the Company nor any Affiliate of the Company is (i) a country,
territory, organization, person or entity named on an Office of Foreign Asset
Control (OFAC) list; (ii) a Person that resides or has a place of business in a
country or territory named on such lists or which is designated as a
"Non-Cooperative Jurisdiction" by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a "Foreign Shell Bank" within the meaning of the USA Patriot
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
Patriot Act as warranting special measures due to money laundering concerns. The
Company is in compliance with all applicable OFAC rules and regulations and also
in compliance with all applicable provisions of the USA Patriot Act;
(u)    the Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company, its agents and their
respective directors, managers, officers and employees (as applicable) with
Anti-Corruption Laws and applicable Sanctions, and the Company and its officers
and directors and, to its knowledge, its employees, members and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions and are not
knowingly engaged in any activity that would reasonably be expected to result in
the Company being designated as a Sanctioned Person. None of (i) the Company or
its directors, officers, manager, or employees or (ii) to the knowledge of the
Company, any agent of the Company that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No Advances, use of proceeds or other transaction contemplated by the
Agreement will directly, or to the knowledge of the Company, indirectly violate
Anti-Corruption Laws or applicable Sanctions;


-51-

--------------------------------------------------------------------------------





(v)    the Loan Documents represent all of the material agreements between the
Investment Manager or Parent, as applicable, on the one hand, and the Company,
on the other. Upon the purchase and/or contribution of each Portfolio Investment
(or an interest in a Portfolio Investment) pursuant to this Agreement or the
Sale Agreement, the Company shall be the lawful owner of, and have good title
to, such Portfolio Investment and all assets relating thereto, free and clear of
any Adverse Claim (other than Permitted Liens). All such assets are transferred
to the Company without recourse to the Parent except as described in the Sale
Agreement. The purchases of such assets by the Company constitute valid and true
sales for consideration (and not merely a pledge of such assets for security
purposes) and the contributions of such assets received by the Company
constitute valid and true transfers for consideration, each enforceable against
creditors of the Parent, and no such assets shall constitute property of the
Parent;
(w)    the Company is not relying on any advice (whether written or oral) of any
other party other than the Investment Manager;
(x)    there are no judgments or Liens for Taxes with respect to the Company and
no claim is being asserted with respect to the Taxes of the Company; and
(y)    all proceeds of the Advances will be used by the Company only in
accordance with the provisions of this Agreement. No part of the proceeds of any
Advance will be used by the Company to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying Margin Stock.
Neither the making of any Advance nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve Board. No Advance is secured, directly
or indirectly, by Margin Stock, and the Collateral does not include Margin
Stock.

Section 6.02.    Representations Regarding the Portfolio Investments. The
Company represents to the other parties hereto as of the Second Amendment Date
and on each Trade Date (or as of such other date as maybe expressly set forth
below) that:
(a)    as of the Trade Date for each Portfolio Investment, such Portfolio
Investment meets all of the applicable Eligibility Criteria (unless otherwise
consented to by the Administrative Agent);
(b)    all of the conditions to the acquisition of the Portfolio Investments
specified in Section 1.03 of this Agreement have been satisfied or waived;
(c)    all of the information contained in the related Approval Request is true,
correct and complete in all material respects, provided that, to the extent any
such information was furnished to the Company by any third party or was not
prepared by or under the direction of the Company, such information is as of its
delivery date true, complete and correct in all material respects to the
knowledge of the Company;
(d)    the Company has good and marketable title to such Collateral free and
clear of any Adverse Claim (other than Permitted Liens) or restrictions on
transferability and the Company has the full right, power and lawful authority
to assign, transfer and pledge the same and interests


-52-

--------------------------------------------------------------------------------





therein, and upon the making of each Advance, the Collateral Agent, for the
benefit of the Secured Parties, will have acquired a perfected, first priority
and valid security interest (except, as to priority, for any Permitted Liens) in
such Collateral, free and clear of any Adverse Claim (other than Permitted
Liens) or restrictions on transferability, to the extent (as to perfection and
priority) that a security interest in said Collateral may be perfected under the
applicable UCC; and
(e)    the Company has not pledged, assigned, sold, granted a security interest
in or otherwise encumbered or conveyed any interest in any of the Collateral and
no effective financing statement (other than with respect to Permitted Liens) or
other instrument similar in effect naming or purportedly naming the Company or
any of its Affiliates as debtor and covering all or any part of the Collateral
is on file in any recording office, except such as may have been filed in favor
of the Collateral Agent as "Secured Party" pursuant hereto, as necessary or
advisable in connection with the Sale Agreement or which has been terminated.

Section 6.03.    Covenants of the Company.
The Company:
(a)    shall at all times: (i) maintain at least one independent manager or
director (who is in the business of serving as an independent manager or
director); (ii) maintain its own separate books and records and bank accounts;
(iii) hold itself out to the public and all other Persons as a legal entity
separate from any other Person; (iv) have the Parent as its sole equityholder,
unless otherwise permitted by the Loan Document; (v) file its own Tax returns,
except to the extent that the Company is treated as a "disregarded entity" for
Tax purposes and is not required to file Taxes under Applicable Law, and pay any
Taxes so required to be paid under Applicable Law, except for (x) those Taxes
being contested in good faith by appropriate proceedings and in respect of which
the Company has established proper reserves on its books in accordance with GAAP
or (y) those Taxes the failure of which to pay or discharge would not reasonably
be expected to have a Material Adverse Effect; (vi) not commingle its assets
with assets of any other Person; (vii) conduct its business in its own name and
comply with all organizational formalities to maintain its separate existence;
(viii) maintain separate financial statements; provided, however, that the
Company's assets may be included in a consolidated financial statement of its
Affiliate if (A) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of the Company from such
Affiliate and to indicate that the Company's assets and credit are not available
to satisfy the debts and other obligations of such Affiliate or any other Person
and (B) such assets shall also be listed on the Company's own separate balance
sheet (if the Company prepares its own separate balance sheet); (ix) pay its own
liabilities only out of its own funds; (x) maintain an arm's length relationship
with Parent and each of its other Affiliates; (xi) not hold out its credit or
assets as being available to satisfy the obligations of others; (xii) allocate
fairly and reasonably any overhead expenses that are shared with an Affiliate,
including for shared office space; (xiii) use separate stationery, invoices and
checks; (xiv) except as expressly permitted by this Agreement, not pledge its
assets as security for the obligations of any other Person; (xv) correct any
known misunderstanding regarding its separate identity; (xvi) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities and pay its operating expenses and liabilities from its own assets;
(xvii) cause its member to meet at least annually or act pursuant to written
consent and keep minutes of such meetings and actions and observe in all
respects all other


-53-

--------------------------------------------------------------------------------





requirements under its constituent documents and Delaware limited liability
company formalities; (xviii) not acquire the obligations or any securities of
its Affiliates; (xix) cause the managers, officers, agents and other
representatives of the Company to act at all times with respect to the Company
consistently and in furtherance of the foregoing and in the best interests of
the Company; and (xx) maintain at least one special member, who, upon the
dissolution of the sole member or the withdrawal or the disassociation of the
sole member from the Company, shall immediately become the member of the Company
in accordance with its organizational documents.
(b)    shall not (i) engage, directly or indirectly, in any business, other than
the actions required or permitted to be performed under the preceding clause
(a), including, other than with respect to any warrants received in connection
with a Portfolio Investment, controlling the decisions or actions respecting the
daily business or affairs of any other Person except as otherwise permitted
hereunder (which, for the avoidance of doubt, shall not prohibit the Company
from taking, or refraining to take, any action under or with respect to a
Portfolio Investment); (ii) fail to be Solvent; (iii) release, sell, transfer,
convey or assign any Portfolio Investment unless in accordance with the Loan
Documents; (iv) except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Company and transactions pursuant to
the Sale Agreement, enter into any transaction with an Affiliate of the Company
except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm's-length transaction; (v) identify itself as a
department or division of any other Person; or (vi) own any asset or property
other than the Portfolio and the related assets and incidental personal property
necessary for the ownership or operation of these assets.
(c)    shall take all actions consistent with and shall not take any action
contrary to the "Assumptions and Facts" section in the opinions of Dechert LLP,
dated December 17, 2015, relating to certain nonconsolidation and true sale
matters;
(d)    shall not create, incur, assume or suffer to exist any Indebtedness other
than (i) Indebtedness permitted under the Loan Documents, (ii) Indebtedness
incurred pursuant to certain ordinary business expenses arising pursuant to the
transactions contemplated by this Agreement or (iii) if applicable, the
obligation to make future payments under any Delayed Funding Term Loan. The
Company shall incur no Indebtedness secured by the Collateral other than the
Secured Obligations. The Company shall not assume, guarantee, endorse or
otherwise be or become directly or contingently liable for the obligations of
any Person by, among other things, agreeing to purchase any obligation of
another Person, agreeing to advance funds to such Person or causing or assisting
such Person to maintain any amount of capital, other than as expressly permitted
under the Loan Documents;
(e)    shall comply with Anti-Corruption Laws and applicable Sanctions and shall
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company, its agents and their respective directors, managers,
officers and employees (as applicable) with Anti-Corruption Laws and applicable
Sanctions;
(f)    shall not amend any of its constituent documents or any document to which
it is a party in any manner that could reasonably be expected to, or that does,
adversely affect the


-54-

--------------------------------------------------------------------------------





Lenders in any material respect without the prior written consent of the
Administrative Agent and the Required Financing Providers;
(g)    shall not amend the Special Purpose Provisions (as defined therein) of
its limited liability company agreement, except in accordance therewith, without
the prior written consent of the Administrative Agent and the Required Financing
Providers;
(h)    shall not, without the prior consent of the Administrative Agent (acting
at the direction of the Required Financing Providers), which consent may be
withheld in the sole and absolute discretion of the Required Financing
Providers, enter into any hedge agreement;
(i)    shall not change its name, identity or corporate structure in any manner
that would make any financing statement or continuation statement filed by the
Company (or by the Collateral Agent on behalf of the Company) in accordance with
subsection (a) above seriously misleading or change its jurisdiction of
organization, unless the Company shall have given the Administrative Agent and
the Collateral Agent at least 30 days prior written notice thereof, and shall
promptly file, or authorize the filing of, appropriate amendments to all
previously filed financing statements and continuation statements (and shall
provide a copy of such amendments to the Collateral Agent and Administrative
Agent together with written confirmation to the effect that all appropriate
amendments or other documents in respect of previously filed statements have
been filed);
(j)    shall do or cause to be done all things necessary to (i) preserve and
keep in full force and effect its existence as a limited liability company and
take all reasonable action to maintain its rights, franchises, licenses and
permits material to its business in the jurisdiction of its formation and (ii)
qualify and remain qualified as a limited liability company in good standing in
each jurisdiction where the failure to qualify and remain qualified would
reasonably be expected to have a Material Adverse Effect;
(k)    shall comply with all Applicable Law (whether statutory, regulatory or
otherwise), the noncompliance with which could reasonably be expected to have,
individually or collectively, a Material Adverse Effect;
(l)    shall not merge into or consolidate with any person or dissolve,
terminate or liquidate in whole or in part, in each case, without the prior
written consent of the Administrative Agent;
(m)    except for Investments permitted by Section 6.03(u) and without the prior
written consent of the Administrative Agent, shall not form, or cause to be
formed, any Subsidiaries; or make or suffer to exist any loans or advances to,
or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Loan Documents;
(n)    shall ensure that (i) its affairs are conducted so that its underlying
assets do not constitute "plan assets" within the meaning of the Plan Asset
Rules, and (ii) neither it nor any


-55-

--------------------------------------------------------------------------------





ERISA Affiliate sponsors, maintains, contributes to or is required to contribute
to or have any liability with respect to any Plan;
(o)    except for the security interest granted hereunder, under the Security
Deed and as otherwise permitted hereunder, shall not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on the Collateral or any interest therein (other than Permitted Liens
and inchoate liens arising by operation of law), and the Company shall defend
the right, title, and interest of the Collateral Agent (for the benefit of the
Secured Parties) and the Lenders in and to the Collateral against all claims of
third parties claiming through or under the Company (other than Permitted Liens
and inchoate liens arising by operation of law);
(p)    shall promptly furnish to the Administrative Agent, and the
Administrative Agent shall furnish to the Lenders, copies of the following
financial statements, reports and information:  (i) as soon as available, but in
any event within 120 days after the end of each fiscal year of Parent, a copy of
the audited consolidated and consolidating balance sheet of Parent, including
its consolidated Subsidiaries, as at the end of such year, the related
consolidated and consolidating statements of income for such year and the
related consolidated statements of changes in net assets and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year; provided, that the financial statements required to be delivered
pursuant to this clause (i) which are made available via EDGAR, or any successor
system of the Securities Exchange Commission, in Parent's annual report on Form
10-K, shall be deemed delivered to the Administrative Agent on the date such
documents are made so available; (ii) as soon as available and in any event
within 45 days after the end of each fiscal quarter of each fiscal year (other
than the last fiscal quarter of each fiscal year), an unaudited consolidated and
consolidating balance sheet of Parent, including its consolidated Subsidiaries,
as of the end of such fiscal quarter and including the prior comparable period
(if any), and the unaudited consolidated and consolidating statements of income
of Parent, including its consolidated Subsidiaries, for such fiscal quarter and
for the period commencing at the end of the previous fiscal year and ending with
the end of such fiscal quarter, and the unaudited consolidated statements of
cash flows of Parent, including its consolidated Subsidiaries, for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter; provided, that the financial statements required to be
delivered pursuant to this clause (ii) which are made available via EDGAR, or
any successor system of the Securities Exchange Commission, in Parent's
quarterly report on Form 10-Q, shall be deemed delivered to the Administrative
Agent on the date such documents are made so available; and (iii) from time to
time, such other information or documents (financial or otherwise) as the
Administrative Agent or the Required Financing Providers may reasonably request;
(q)    shall pay or discharge or cause to be paid or discharged, before the same
shall become delinquent, all Taxes levied or imposed upon the Company or upon
the income, profits or property of the Company; provided that the Company shall
not be required to pay or discharge or cause to be paid or discharged any such
Tax (i) the amount, applicability or validity of which is being contested in
good faith by appropriate proceedings and for which disputed amounts adequate
reserves in accordance with GAAP have been made or (ii) the failure of which to
pay or discharge could not reasonably be expected to have a Material Adverse
Effect;


-56-

--------------------------------------------------------------------------------





(r)    shall permit representatives of the Administrative Agent at any time and
from time to time as the Administrative Agent shall reasonably request (A) to
inspect and make copies of and abstracts from its records relating to the
Portfolio Investments and (B) to visit its properties in connection with the
collection, processing or managing of the Portfolio Investments for the purpose
of examining such records, and to discuss matters relating to the Portfolio
Investments or such Person's performance under this Agreement and the other Loan
Documents with any officer or employee or auditor (if any) of such Person having
knowledge of such matters. The Company agrees to render to the Administrative
Agent such clerical and other assistance as may be reasonably requested with
regard to the foregoing; provided, that such assistance shall not interfere in
any material respect with the Company's or the Investment Manager's business and
operations. So long as no Event of Default has occurred and is continuing, such
visits and inspections shall occur only (i) upon five (5) Business Days' prior
written notice, (ii) during normal business hours and (iii) no more than once in
any calendar year. During the existence of an Event of Default, there shall be
no limit on the timing or number of such inspections and only one (1) Business
Day's prior notice will be required before any inspection;
(s)    [RESERVED];
(t)    shall not make any Restricted Payments without the prior written consent
of the Administrative Agent; provided that the Company may make Permitted
Distributions so long as (i) no Default or Event of Default has occurred and is
continuing (or would occur after giving effect to such Permitted Distribution),
(ii) no Coverage Event shall have occurred (or would occur after giving effect
to such Permitted Distribution), (iii) all Concentration Limitations are
satisfied, (iv) the Compliance Condition is satisfied (and will be satisfied
after funding any unfunded purchase commitments); provided that, with respect to
Permitted Distributions of Excess Interest Proceeds only, the Company may make
Permitted Distributions on dates on which the Compliance Condition is not
satisfied; provided, further, that the amount of such Permitted Distributions
made in any 90 calendar day period shall not exceed $1,700,000, (v) in the case
of a Permitted Distribution of Principal Proceeds, such Permitted Distribution
occurs during the Reinvestment Period, (vi) the Company gives at least two (2)
Business Days' prior written notice thereof to the Administrative Agent and
(vii) the Company and the Administrative Agent confirm in writing (which may be
by email) to the Collateral Agent and the Collateral Administrator that the
conditions to a Permitted Distribution set forth herein are satisfied;
(u)    shall not make or hold any Investments, except the Portfolio Investments
or Investments (A) constituting Eligible Investments, (B) that have been
consented to by the Administrative Agent or (C) those the Company shall have
acquired or received as a distribution in connection with a workout, bankruptcy,
foreclosure, restructuring or similar process or proceeding involving a
Portfolio Investment or any issuer thereof;
(v)    shall not request any Advance, and the Company shall not directly or, to
the knowledge of the Company, indirectly, use, and shall procure that its
directors, officers, employees and agents shall not directly or, to the
knowledge of the Company, indirectly, use, the proceeds of any Advance (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction


-57-

--------------------------------------------------------------------------------





of or with any Sanctioned Person, or in any Sanctioned Country, except to the
extent permitted for a Person required to comply with Sanctions or (C) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto;
(w)    shall not cancel, terminate or consent to or accept any cancellation or
termination of, amend, modify or change in any manner any term or condition of
the Management Agreement in any manner that adversely affects the Lenders in any
material respect;
(x)    other than pursuant to the Sale Agreement and the Investment Management
Agreement or in connection with a Substitution, shall not (A) transfer to any of
its Affiliates any Portfolio Investment purchased from any of its Affiliates
(other than sales to Affiliates conducted on terms and conditions consistent
with those of an arm's length transaction and, if applicable, at fair market
value and subject to the limitations set forth in Section 1.07 hereof and
Section 5.01(n)(iii) of the Sale Agreement); provided that nothing in this
clause (x) shall prohibit a Permitted Distribution or (B) enter into any other
transaction with any of its Affiliates, other than any transaction on terms that
are no less favorable than those obtainable in an arm's-length transaction with
a wholly unaffiliated Person and on terms that are fair and equitable to the
Company under all the facts or circumstances under Applicable Law;
(y)    shall cause the Investment Manager to post on a password protected
website maintained by the Investment Manager to which the Administrative Agent
will have access or deliver via email to the Administrative Agent, with respect
to each obligor in respect of a Portfolio Investment, to the extent received by
the Company pursuant to the underlying loan documents in respect of each
Portfolio Investment, the complete financial reporting package with respect to
the related obligor (including any financial statements, management discussion
and analysis, executed covenant compliance certificates and related covenant
calculations with respect to such obligor), the annual budget provided to the
Company either monthly, quarterly or annually, as the case may be, by such
obligor, which delivery or posting shall be made, if received by the 15th day of
any month, by the 30th day of such month, and if received after the 15th day but
prior to the 30th day of any month, by the 15th day of the succeeding month.
Upon demand by the Administrative Agent, the Company shall also cause the
Investment Manager to provide such other information as the Administrative Agent
may reasonably request with respect to any Portfolio Investment or obligor (to
the extent reasonably available to the Investment Manager);
(z)    shall not elect to be classified as other than a disregarded entity or
partnership for U.S. federal income Tax purposes, nor shall the Company take any
other action or actions that would cause it to be classified, taxed or treated
as a corporation or publicly traded partnership taxable as a corporation for
U.S. federal income Tax purposes (including transferring interests in the
Company on or through an established securities market or secondary market (or
the substantial equivalent thereof), within the meaning of Section 7704(b) of
the Code (and Treasury regulations thereunder);
(aa)    shall only have partners or owners that are treated as U.S. Persons or
that are disregarded entities owned by a U.S. Person and shall not recognize the
transfer of any interest in the Company that constitutes equity for U.S. federal
income Tax purposes to a person that is not a U.S. Person;


-58-

--------------------------------------------------------------------------------





(bb)    shall from time to time execute and deliver all such supplements and
amendments hereto and all such financing statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be reasonably necessary to secure the rights and remedies of
the Secured Parties hereunder and to grant more effectively all or any portion
of the Collateral, maintain or preserve the security interest (and the priority
thereof) of this Agreement or to carry out more effectively the purposes hereof,
perfect, publish notice of or protect the validity of any grant made or to be
made by this Agreement, preserve and defend title to the Collateral and the
rights therein of the Collateral Agent and the Secured Parties in the Collateral
against the claims of all persons and parties, pay any and all Taxes levied or
assessed upon all or any part of the Collateral and use its commercially
reasonable efforts to minimize Taxes and any other costs arising in connection
with its activities or give, execute, deliver, file and/or record any financing
statement, notice, instrument, document, agreement or other papers that may be
necessary or desirable to create, preserve, perfect or validate the security
interest granted pursuant to this Agreement or to enable the Collateral Agent to
exercise and enforce its rights hereunder with respect to such pledge and
security interest, and hereby authorizes the Collateral Agent to file a UCC
financing statement listing 'all assets of the debtor' in the collateral
description of such financing statements;
(cc)    shall not (A) permit the validity or effectiveness of this Agreement or
any grant hereunder to be impaired, or permit the lien of this Agreement to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Agreement or the Advances, except as may be expressly permitted hereby, (B)
permit any lien, charge, adverse claim, security interest, mortgage or other
encumbrance (including any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever or otherwise, other
than the lien of this Agreement) to be created on or extend to or otherwise
arise upon or burden the Collateral or any part thereof, any interest therein or
the proceeds thereof, in each case, other than Permitted Liens, or (C) take any
action that would cause the lien of this Agreement not to constitute a valid
perfected security interest in the Collateral that is of first priority, free of
any adverse claim or the legal equivalent thereof, as applicable, except as may
be expressly permitted hereby (or in connection with a disposition of Collateral
required hereby);
(dd)    shall not make or incur any capital expenditures, except as reasonably
required to perform its functions in accordance with the terms of this
Agreement;
(ee)    shall not become liable in any way, whether directly or by assignment or
as a guarantor or other surety, for the obligations of a lessee under any lease,
hire any employees or make any distributions (other than in accordance with this
Agreement);
(ff)    shall not maintain any bank accounts other than the Accounts;
(gg)    shall not authorize or otherwise permit the Investment Manager to act in
contravention of the representations, warranties and agreements of the
Investment Manager under any Loan Document;
(hh)    shall not act on behalf of, a country, territory, entity or individual
of prohibited countries, territories, entities and individuals listed on, among
other places, the OFAC website, and


-59-

--------------------------------------------------------------------------------





none of the Company, the Investment Manager or any of their respective
Affiliates, owners, directors or officers is a natural person or entity with
whom dealings with U.S. persons or persons under the jurisdiction of the United
States are prohibited under any OFAC regulation or other applicable federal law
or acting on behalf of such a person or entity. The Company does not own and
will not acquire, and the Investment Manager will not cause the Company to own
or acquire, any security issued by, or interest in, any country, territory, or
entity whose direct ownership by U.S. persons or persons under the jurisdiction
of the U.S. would be or is prohibited under any OFAC regulation or other
applicable federal law;
(ii)    except as otherwise expressly permitted herein, shall not cancel or
terminate any of the Loan Documents to which it is party (in any capacity), or
consent to or accept any cancellation or termination of any of such agreements,
or amend or otherwise modify any term or condition of any of the Loan Documents
to which it is party (in any capacity) or give any consent, waiver or approval
under any such agreement, or waive any default under or breach of any of the
Loan Documents to which it is party (in any capacity) or take any other action
under any such agreement not required by the terms thereof, unless (in each
case) the Administrative Agent shall have consented thereto in its sole
discretion;
(jj)    shall, and shall cause the Investment Manager to perform each of its
obligations under this Agreement and the other Loan Documents and comply with
all Applicable Laws, including those applicable to the Portfolio Investments and
the collection of all Interest Proceeds and Principal Proceeds thereof, except
to the extent that the failure to so comply would not reasonably be expected to
have a Material Adverse Effect; and
(kk)    shall give notice to the Administrative Agent promptly in writing upon
obtaining actual knowledge of the occurrence of any of the following:
(i)    any Adverse Proceeding;
(ii)    any Default or Event of Default; and
(iii)    any Adverse Claim asserted against any of the Portfolio Investments,
the Accounts, any Permitted CAD Account or any other Collateral.

Section 6.04.    Amendments, Etc.
If the Company or the Investment Manager receives any notice of an amendment,
supplement, consent, waiver or other modification of any Portfolio Investment or
any related Underlying Instrument or rights thereunder (each, an "Amendment")
with respect to any Portfolio Investment or any related Underlying Instrument,
or makes any affirmative determination to exercise or refrain from exercising
any rights or remedies thereunder, it will give prompt (and in any event, not
later than five (5) Business Days') notice thereof to the Administrative Agent.
In any such event, the Company shall exercise all voting and other powers of
ownership relating to such Amendment or the exercise of such rights or remedies
as the Investment Manager shall deem appropriate under the circumstances. If an
Event of Default has occurred and is continuing or a Coverage Event has
occurred, the Company will exercise all voting and other powers of ownership as
the Administrative Agent (acting at the direction of the Required Financing
Providers) shall instruct (it being understood


-60-

--------------------------------------------------------------------------------





that if the terms of the related Underlying Instrument expressly prohibit or
restrict any such rights given to the Administrative Agent, then such right
shall be limited to the extent necessary so that such prohibition or restriction
is not violated).

ARTICLE VII    

EVENTS OF DEFAULT    
If any of the following events ("Events of Default") shall occur:
(a)    the Company shall fail to pay (i) any principal amount owing by it in
respect of the Secured Obligations when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise or (ii) any other amount in respect of the Secured
Obligations (whether for interest, fees or other amounts owing by it) within two
(2) Business Days of when such amount becomes due and payable; or
(b)    any representation or warranty made or deemed made by or on behalf of the
Company, the Parent or the Investment Manager (collectively, the "Credit Risk
Parties") herein or in any other Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, or other document
furnished pursuant hereto or in connection herewith or any amendment or
modification thereof or waiver thereunder shall prove to have been false or
incorrect in any material respect when made or deemed to have been made and the
same continues unremedied for a period of thirty (30) days (if such failure can
be remedied) after the earlier to occur of (i) the date on which written notice
of such failure requiring the same to be remedied shall have been given to the
Company or the Investment Manager, and (ii) the date on which the Company or the
Investment Manager acquires knowledge thereof; or
(c)    (A) the Company shall fail to observe or perform any covenant, condition
or agreement contained in Sections 6.03(a), (b), (d), (f), (g), (h), (i), (l),
(m), (o), (p), (t), (u), (v), (x), (ff)(B), (ff)(C) or (hh) or (B) any Credit
Risk Party shall fail to observe or perform any other covenant, condition or
agreement contained herein (it being understood that (x) the failure of a
Portfolio Investment to satisfy the Eligibility Criteria and/or the
Concentration Limitations or (y) the failure of the Compliance Condition due to
a reduction in the value of a Portfolio Investment, in each case, after its
Trade Date shall not constitute such a failure) or in any other Loan Document
and, in the case of this clause (B), if such failure is capable of being
remedied, such failure shall not have been remedied or waived within thirty (30)
days after the earlier of (i) receipt by such Credit Risk Party of written
notice of such failure from the Administrative Agent and (ii) an officer of such
Credit Risk Party becoming aware of such failure; or
(d)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of either the Company or the Investment Manager or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for either the Company or the Investment Manager or for a
substantial part of its assets, and, in each such


-61-

--------------------------------------------------------------------------------





case, such proceeding or petition shall continue undismissed for sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered; or
(e)    either the Company or the Investment Manager shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (d) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or the Investment Manager, as
applicable, or for a substantial part of its assets, or (iv) make a general
assignment for the benefit of creditors; or
(f)    any Credit Risk Party shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due; or
(g)    unless otherwise permitted under the Loan Documents (other than the
Investment Management Agreement), the Investment Manager ceases to be the
Investment Manager in accordance with the Investment Management Agreement and an
Affiliate of the Investment Manager meeting the requirements set forth in the
Investment Management Agreement as in effect on the Second Amendment Date is not
appointed (or has not accepted such appointment) as a replacement Investment
Manager under the Investment Management Agreement; or
(h)    the passing of a resolution by the equity holders of the Company in
respect of the winding up on a voluntary basis of the Company; or
(i)    any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of $5,000,000 (after giving effect to
insurance, if any, available with respect thereto) shall be rendered against the
Company, and the same shall remain unsatisfied, unvacated, unbonded or unstayed,
un-discharged or not set aside for a period of sixty (60) days after the date on
which the right to appeal has expired; or
(j)    an ERISA Event occurs; or
(k)    a Change of Control occurs; or
(l)    the Company, or the arrangements contemplated by the Loan Documents,
shall become required to register as an "investment company" within the meaning
of the Investment Company Act of 1940, as amended;
(m)    GPIM or an Affiliate of GPIM meeting the criteria specified in the GPIM
IAA as in effect on the Second Amendment Date ceases to be the investment
advisor of the Parent;
(n)    on any date of determination, the Net Asset Value does not equal or
exceed the product of (a) 121.21% and (b)(x) the principal amount of the
outstanding Advances (assuming that Advances have been made for any outstanding
Purchase Commitments which have traded but


-62-

--------------------------------------------------------------------------------





not settled) minus (y) the amounts then on deposit in the Accounts and any
Permitted CAD Account (including cash and Eligible Investments) representing
Principal Proceeds; or
(o)    (i) failure of the Company to fund any Unfunded Exposure Account (or a
Permitted CAD Account, as applicable) when required in accordance with Section
2.03(f) other than in the case that any Lender fails to make the Advance
required in accordance with Section 2.03(f) or (ii) failure of the Company to
satisfy its obligations in respect of unfunded obligations with respect to any
Delayed Funding Term Loan (including the payment of any amount in connection
with the sale thereof to the extent required under this Agreement); provided
that the failure of the Company to undertake any action set forth in this clause
(o) is not remedied within two (2) Business Days;
then, and in every such event (other than an event with respect to the Company
described in clause (d), (e) or (h) of this Article), and at any time thereafter
in each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Financing Providers shall, by notice to the
Company, take either or both of the following actions, at the same or different
times:  (i) terminate the Financing Commitments, and thereupon the Financing
Commitments shall terminate immediately, and (ii) declare all of the Secured
Obligations then outstanding to be due and payable in cash in whole (or in part,
in which case any Secured Obligations not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the Secured
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company; and
in case of any event with respect to the Company described in clause (d), (e) or
(h) of this Article, the Financing Commitments shall automatically terminate and
all Secured Obligations then outstanding, together with accrued interest thereon
and all fees and other obligations of the Company accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

ARTICLE VIII    

ACCOUNTS; COLLATERAL SECURITY    

Section 8.01.    The Accounts; Agreement as to Control.
(a)    Establishment and Maintenance of Accounts. The Company has directed and
the Securities Intermediary hereby acknowledges that it has established (1) an
account designated as the "USD Custodial Account"; (2) an account designated as
the "CE Cure Account"; (3) an account designated as the "USD Interest Collection
Account", (4) an account designated as the "USD Principal Collection Account"
and (5) an account designated as the "USD Unfunded Exposure Account" (the USD
Custodial Account, CE Cure Account, USD Interest Collection Account, USD
Principal Collection Account and the USD Unfunded Exposure Account, each, a "USD
Account" and, collectively, the "USD Accounts"), and the account numbers for
such Accounts are set forth on the Transaction Schedule. The Securities
Intermediary agrees to maintain each of the USD Accounts as a securities
intermediary in the name of the Company subject to the lien of


-63-

--------------------------------------------------------------------------------





the Collateral Agent under this Agreement, and agrees not to change the name or
account number of any Account without the prior consent of the Collateral Agent.
The Securities Intermediary hereby certifies that it is a bank or trust company
that in the ordinary course of business maintains securities accounts for others
and in that capacity has established the USD Accounts in the name of the
Company.
Nothing herein shall require the Securities Intermediary to credit to any USD
Account or to treat as a financial asset (within the meaning of Section
8-102(a)(9) of the UCC) any asset in the nature of a general intangible (as
defined in Section 9-102(a)(42) of the UCC) or to "maintain" a sufficient
quantity thereof (within the meaning of Section 8-504 of the UCC).
Notwithstanding any term hereof or elsewhere to the contrary, it is hereby
expressly acknowledged that (a) interests in loans may be acquired and delivered
by the Company to the Securities Intermediary or the Collateral Agent from time
to time that are not evidenced by, or accompanied by delivery of, a security (as
that term is defined in UCC Section 8-102) or an instrument (as that term is
defined in Section 9-102(a)(47) of the UCC), and may be evidenced solely by
delivery to the Collateral Agent of a facsimile copy of a loan agreement or an
assignment agreement ("Loan/Assignment Agreement") in favor of the Company, (b)
any such Loan/Assignment Agreement (and the registration of the related loan on
the books and records of the applicable obligor or bank agent) shall be
registered in the name of the Company and (c) any duty on the part of the
Securities Intermediary or Collateral Agent with respect to such loan (including
in respect of any duty it might otherwise have to maintain a sufficient quantity
of such loan for purposes of UCC Section 8-504) shall be limited to the exercise
of reasonable care by the Collateral Agent in the physical custody of any such
Loan/Assignment Agreement that may be delivered to it. It is acknowledged and
agreed that neither the Collateral Agent nor the Securities Intermediary is
under a duty to examine Underlying Instruments to determine the validity or
sufficiency of any Loan/Assignment Agreement (and shall have no responsibility
for the genuineness or completeness thereof), or for the issuer's title to any
related loan.
The Company has caused the Account Bank and Custodian under the Custody and
Account Bank Agreement to establish (1) an account designated as the "Euro
Custodial Account"; (2) an account designated as the "Euro Interest Collection
Account"; (3) an account designated as the "Euro Principal Collection Account";
and (4) an account designated as the "Euro Unfunded Exposure Account" (the Euro
Custodial Account, Euro Interest Collection Account, Euro Principal Collection
Account and Euro Unfunded Exposure Account, each, a "Euro Account" and,
collectively, the "Euro Accounts"), and the account numbers for such Accounts
are set forth in Schedule 1 to the Custody and Account Bank Agreement.
The Company has caused the Account Bank and Custodian under the Custody and
Account Bank Agreement to establish (1) an account designated as the "GBP
Custodial Account"; (2) an account designated as the "GBP Interest Collection
Account"; (3) an account designated as the "GBP Principal Collection Account"
and (4) an account designated as the "GBP Unfunded Exposure Account" (the GBP
Custodial Account, GBP Interest Collection Account, GBP Principal Collection
Account and GBP Unfunded Exposure Account, each, a "GBP Account" and,
collectively, the "GBP Accounts"), and the account numbers for such Accounts are
set forth in Schedule 1 to the Custody and Account Bank Agreement.


-64-

--------------------------------------------------------------------------------





The USD Accounts, the Euro Accounts and the GBP Accounts are collectively
referred to herein as the "Accounts".
Each of the Account Bank and the Custodian shall have the same rights and
immunities as the Collateral Trustee set forth in Clauses 14.4(a), (b), (c),
(f), (g), (h), (i) and (j) of the Security Deed.
In addition, the Company hereby directs the Securities Intermediary to establish
one or more Permitted CAD Accounts for the purposes of holding CAD, CAD
Investments and Eligible Investments denominated in CAD pursuant to the terms
hereof. The Securities Intermediary shall keep book entry records of the amounts
in each Permitted CAD Account that constitute Interest Proceeds, Principal
Proceeds and amounts in respect of any Unfunded Exposure Shortfall.
It is hereby understood and agreed that, notwithstanding the establishment of
the Euro Unfunded Exposure Account, the GBP Unfunded Exposure Account, the
Permitted CAD Accounts and any such subaccounts on or prior to the Second
Amendment Date, the Euro Unfunded Exposure Account, the GBP Unfunded Exposure
Account, the Permitted CAD Accounts and such subaccounts (as applicable) shall
not be available for the receipt of cash or other Collateral until such time as
the Collateral Agent notifies the Company and the Administrative Agent that the
Euro Unfunded Exposure Account, the GBP Unfunded Exposure Account, the Permitted
CAD Accounts and such subaccounts (as applicable) are operational and available
to receive such cash and other Collateral (and the Collateral Agent shall have
no liability for any failure or delay in the receipt of such cash or other
Collateral).
(b)    Collateral Agent in Control of Securities Accounts and Permitted CAD
Accounts.
(i)    Each of the parties hereto hereby agrees that (1) each USD Account shall
be deemed to be a "securities account" (within the meaning of Section 8-501 of
the UCC in effect in the State of New York), (2) all property credited to any
USD Account shall be treated as a financial asset for purposes of Article 8 of
the UCC and (3) except as otherwise expressly provided herein, the Collateral
Agent will be exclusively entitled to exercise the rights that comprise each
financial asset credited to each USD Account. The parties hereto agree that the
Securities Intermediary shall act only on entitlement orders or other
instructions with respect to the USD Accounts originated by the Collateral Agent
and no other person (and without further consent by any other person); and the
Collateral Agent, for the benefit of the Secured Parties, shall have exclusive
control and the sole right of withdrawal over each USD Account. The only
permitted withdrawals from the USD Accounts shall be in accordance with the
provisions of this Agreement.
(ii)    Except as otherwise expressly provided herein, the Collateral Agent will
be exclusively entitled to exercise the rights that comprise each financial
asset (including cash) credited to or deposited in each Permitted CAD Account.
The parties hereto agree that the Securities Intermediary shall act only on
entitlement orders or other instructions with respect to the Permitted CAD
Accounts originated by the Collateral Agent and no other Person (and without
further consent by any other Person); and the Collateral Agent, for the benefit
of


-65-

--------------------------------------------------------------------------------





the Secured Parties, shall have exclusive control and the sole right of
withdrawal over each Permitted CAD Account. The only permitted withdrawals from
the Permitted CAD Accounts shall be in accordance with the provisions of this
Agreement.
(c)    Subordination of Lien, Etc. If the Securities Intermediary has or
subsequently obtains by agreement, operation of law or otherwise a security
interest in any USD Account or any security entitlement credited thereto, the
Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Collateral Agent. The property
credited to any USD Account will not be subject to deduction, set-off, banker's
lien, or any other right in favor of any person other than the Collateral Agent
(except that the Securities Intermediary may set-off (1) all amounts due to the
Securities Intermediary in respect of its customary fees and expenses for the
routine maintenance and operation of the USD Accounts, and (2) the face amount
of any checks which have been credited to any USD Account but are subsequently
returned unpaid because of uncollected or insufficient funds).
(d)    Property Registered, Indorsed, etc. to Securities Intermediary. All
securities or other property underlying any financial assets credited to any USD
Account shall be registered in the name of the Securities Intermediary, indorsed
to the Securities Intermediary in blank or credited to another securities
account maintained in the name of the Securities Intermediary, and in no case
will any financial asset credited to any USD Account be registered in the name
of the Company, payable to the order of the Company or specially indorsed to the
Company except to the extent the foregoing have been specially indorsed to the
Securities Intermediary or in blank.
(e)    Jurisdiction; Governing Law of USD Accounts. The establishment and
maintenance of each USD Account and all interests, duties and obligations
related thereto shall be governed by the law of the State of New York and the
"securities intermediary's jurisdiction" (within the meaning of Section 8-110 of
the UCC) shall be the State of New York. The parties further agree that the law
applicable to all of the issues in Article 2(1) of The Hague Convention on the
Law Applicable to Certain Rights in Respect of Securities Held with an
Intermediary shall be the law of the State of New York. Terms used in this
Section 8.01 without definition have the meanings given to them in the UCC.
(f)    No Duties. The parties hereto acknowledge and agree that the Securities
Intermediary shall not have any additional duties other than those expressly set
forth in this Section 8.01, and the Securities Intermediary shall satisfy those
duties expressly set forth in this Section 8.01 so long as it acts without gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Securities Intermediary shall not be subject to any fiduciary or
other implied duties, and the Securities Intermediary shall not have any duty to
take any discretionary action or exercise any discretionary powers.
(g)    Permitted Non-USD Currency Accounts. All Euro Accounts and GBP Accounts
will be administered in accordance with the Custody and Account Bank Agreement
subject to the requirements of the Security Deed and the security interest
granted to the Collateral Trustee thereunder. The only permitted withdrawals
from the Euro Accounts and the GBP Accounts shall be in accordance with the
provisions of this Agreement and the Security Deed.


-66-

--------------------------------------------------------------------------------





(h)    Investment of Funds on Deposit in the Unfunded Exposure Accounts. All
amounts on deposit in each Unfunded Exposure Account or the CAD Unfunded
Exposure Account shall be invested (and reinvested) at the written direction of
the Company (or the Investment Manager on its behalf) delivered to the
Collateral Agent in Eligible Investments; provided that, following the
occurrence and during the continuance of an Event of Default or following a
Coverage Event, all amounts on deposit in any Unfunded Exposure Account and the
CAD Unfunded Exposure Account shall be invested, reinvested and otherwise
disposed of at the written direction of the Administrative Agent delivered to
the Collateral Agent.
(i)    Unfunded Exposure Accounts and Related Amounts.
(i)    Amounts may be deposited into an Unfunded Exposure Account or a Permitted
CAD Account from time to time using proceeds of Advances under this Agreement
and other amounts deposited by the Company (or the Parent on its behalf)
(exchanged into the applicable Permitted Non-USD Currency at the Spot Rate, in
the case of any amounts deposited into the Euro Unfunded Exposure Account, a
Permitted CAD Account or the GBP Unfunded Exposure Account). Amounts shall also
be deposited into each applicable Unfunded Exposure Account as set forth in
Section 2.03(f).
(ii)    So long as (a) no Event of Default has occurred and is continuing, (b)
no Coverage Event has occurred and (c) the Compliance Condition is satisfied
after giving effect to such release, the Investment Manager may direct, by means
of an instruction in writing to the Securities Intermediary (with a copy to the
Collateral Administrator), the release of funds on deposit in any Unfunded
Exposure Account or amounts in respect of an Unfunded Exposure Shortfall in a
Permitted CAD Account (i) for the purpose of funding the Company's unfunded
commitments with respect to Delayed Funding Term Loans, for deposit into the USD
Principal Collection Account, the EUR Principal Collection Account or the GBP
Principal Collection Account, as applicable and (ii) so long as no Unfunded
Exposure Shortfall exists or would exist after giving effect to the withdrawal
(including any Unfunded Exposure Shortfall relating specifically to the currency
to which such Unfunded Exposure Account relates). Following the occurrence and
during the continuance of an Event of Default or following the occurrence of a
Coverage Event, at the written direction of the Administrative Agent (at the
direction of the Required Financing Providers) (with a copy to the Collateral
Administrator), the Securities Intermediary shall transfer all amounts in each
Unfunded Exposure Account to the USD Principal Collection Account (exchanged for
U.S. dollars to the extent applicable) and applied solely to repay Advances.
Upon the direction of the Company by means of an instruction in writing to the
Securities Intermediary (with a copy to the Collateral Administrator, the
Collateral Agent and the Administrative Agent), any amounts on deposit in any
Unfunded Exposure Account in excess of outstanding funding obligations of the
Company in shall be released to the USD Principal Collection Account, the Euro
Principal Collection Account or the GBP Principal Collection Account for
application in accordance with this Agreement.

Section 8.02.    Collateral Security; Pledge; Delivery    .


-67-

--------------------------------------------------------------------------------





(a)    Grant of Security Interest. As collateral security for the prompt payment
in full when due of all the Company's obligations to the Agents, the Collateral
Trustee, the Custodian, the Account Bank and the Lenders (collectively, the
"Secured Parties") under the Loan Documents (collectively, the "Secured
Obligations"), the Company hereby pledges, hypothecates, assigns, charges,
mortgages, delivers, and transfers the Collateral to the Collateral Agent,
including a continuing first priority security interest in favor of the
Collateral Agent in all of the Company's right, title and interest in, to and
under (in each case, whether now owned or existing, or hereafter acquired or
arising) all accounts, payment intangibles, general intangibles, chattel paper,
electronic chattel paper, instruments, deposit accounts, letter-of-credit
rights, investment property, and any and all other assets or property of any
type or nature owned by it (all of the property described in this clause (a)
being collectively referred to herein as "Collateral"), including: (1) each
Portfolio Investment, (2) the Accounts, the Permitted CAD Accounts and all
investments, obligations and other property from time to time credited thereto,
(3) the Investment Management Agreement and all rights relating thereto, (4) the
Sale Agreement and all rights related thereto, (5) the Custody and Account Bank
Agreement and all related rights thereto, (6) all other property of the Company
and (7) all proceeds thereof, all accessions to and substitutions and
replacements for, any of the foregoing, and all rents, profits and products of
any thereof.
(b)    Delivery and Other Perfection. In furtherance of the collateral
arrangements contemplated herein, the Company shall (1) Deliver to the
Collateral Agent the Collateral hereunder as and when acquired by the Company;
and (2) if any of the securities, monies or other property pledged by the
Company hereunder are received by the Company, forthwith take such action as is
necessary to ensure the Collateral Agent's continuing perfected security
interest in such Collateral (including Delivering such securities, monies or
other property to the Collateral Agent or the Collateral Trustee, as
applicable).
Any Underlying Instruments that are delivered to the Collateral Agent shall be
delivered to U.S. Bank at its document custody office located at 1719 Otis Way,
Florence, South Carolina 29501, Ref: Hamilton Finance LLC, Attention: Steven
Garrett, or at such other office as shall be specified to the Administrative
Agent and the Borrower by the Collateral Agent in a written notice prior to such
change. Any Underlying Instruments that are originals or copies shall be kept in
fire resistant vaults, rooms or cabinets at such offices and placed together
with an appropriate identifying label and maintained in such a manner so as to
permit retrieval and access. Any Underlying Instruments that are originals or
copies shall be clearly segregated from any other documents or instruments
maintained by the Collateral Agent. The Collateral Agent shall have no
obligation to review or monitor any Underlying Instruments but shall only be
required to hold those Underlying Instruments received by it in safekeeping. In
taking and retaining custody of the Underlying Instruments, the Collateral Agent
shall be deemed to be acting as the agent of the Secured Parties; provided that
the Collateral Agent makes no representations as to the existence, perfection or
priority of any lien on the Collateral; and provided further that the Collateral
Agent’s duties as agent shall be limited to those expressly contemplated herein.
(c)    Remedies, Etc. During the period in which an Event of Default shall have
occurred and be continuing, the Collateral Agent shall (but only if and to the
extent directed in


-68-

--------------------------------------------------------------------------------





writing by the Required Financing Providers with, to the extent permitted by
Applicable Law, a copy to the Company) do any of the following:
(1)    Exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party under the UCC (whether or not the UCC applies to the
affected Collateral) and all applicable laws of Canada and any province thereof
and also may, without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any of the
Collateral Agent's offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent (acting at the
direction of the Required Financing Providers) may deem commercially reasonable.
The Company agrees that, to the extent notice of sale shall be required by law,
at least ten (10) days' prior notice to the Company of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of the Collateral regardless of notice of sale having been
given. The Collateral Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.
(2)    Transfer all or any part of the Collateral into the name of the
Collateral Agent or a nominee thereof.
(3)    Enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto.
(4)    Endorse any checks, drafts, or other writings in the Company's name to
allow collection of the Collateral.
(5)    Take control of any proceeds of the Collateral.
(6)    Execute (in the name, place and stead of any of the Company)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral.
(7)    Perform such other acts as directed by the Administrative Agent and as
may be reasonably required to do to protect the Collateral Agent's rights and
interest hereunder.
(8)    Without limitation to the foregoing, exercise any available rights and
remedies under the Security Deed. In addition, nothing in this Agreement shall
limit, or be construed as limiting, any rights and remedies which U.S. Bank or
any affiliate thereof (as Collateral Agent, Collateral Trustee or in a similar
role) has under the Security Deed or the Custody and Account Bank Agreement or
under the laws of any jurisdiction other than the United States.


-69-

--------------------------------------------------------------------------------





In connection with the sale of Portfolio Investments by any Agent in accordance
with the terms of this Section 8.02(c), subject to the limitations set forth
therein, the provisions set forth in the second paragraph of Section 1.04
regarding the sale of Portfolio Investments by an Agent shall apply to any such
sale hereunder.
After the termination of the Financing Commitments and the payment in full in
cash of the Secured Obligations, any remaining proceeds of any sale or transfer
of the Collateral shall be delivered to the Company.
(d)    Compliance with Restrictions. The Company agrees that in any sale of any
of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of Applicable Law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental regulatory authority or official,
and the Company further agrees that such compliance shall not, in and of itself,
result in such sale being considered or deemed not to have been made in a
commercially reasonable manner, nor shall the Collateral Agent be liable or
accountable to the Company or the Investment Manager for any discount allowed by
the reason of the fact that such Collateral is sold in compliance with any such
limitation or restriction.
(e)    Private Sale. The Collateral Agent shall incur no liability as a result
of a sale of the Collateral, or any part thereof, at any private sale pursuant
to clause (c) above conducted in a commercially reasonable manner. In the
absence of fraud, gross negligence or willful misconduct, the Company hereby
waives any claims against each Agent and Financing Provider arising by reason of
the fact that the price at which the Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale.
(f)    Collateral Agent Appointed Attorney-in-Fact. The Company hereby appoints
the Collateral Agent as the Company's attorney-in-fact (it being understood that
the Collateral Agent shall not be deemed to have assumed any of the obligations
of the Company by this appointment), with full authority in the place and stead
of the Company and in the name of the Company, from time to time in the
Collateral Agent's discretion (exercised at the written direction of the
Administrative Agent or the Required Financing Providers, as the case may be),
after the occurrence and during the continuation of an Event of Default, to take
any action and to execute any instrument which the Administrative Agent or the
Required Financing Providers may deem necessary or advisable to accomplish the
purposes of this Agreement. The Company hereby acknowledges, consents and agrees
that the power of attorney granted pursuant to this clause is irrevocable during
the term of this Agreement and is coupled with an interest.
(g)    Further Assurances. The Company covenants and agrees that, from time to
time upon the request of the Collateral Agent (as directed by the Administrative
Agent), the Company will execute and deliver such further documents, and do such
other acts and things as the Collateral


-70-

--------------------------------------------------------------------------------





Agent (as directed by the Administrative Agent) may reasonably request in order
fully to effect the purposes of this Agreement and to protect and preserve the
priority and validity of the security interest granted hereunder or to enable
the Collateral Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.
(h)    Termination. Upon the payment in full in cash of all Secured Obligations,
the security interest granted herein shall automatically (and without further
action by any party) terminate and all rights to the Collateral shall revert to
the Company. Upon any such termination, the Collateral Agent will, at the
Company's sole expense, deliver to the Company, or cause the Securities
Intermediary to deliver, without any representations, warranties or recourse of
any kind whatsoever, all certificates and instruments representing or evidencing
all of the Collateral held by the Securities Intermediary hereunder, and execute
and deliver to the Company or its nominee such documents as the Company shall
reasonably request to evidence such termination.

Section 8.03.    Accountings.
(a)    Daily Reports. On each Business Day, commencing on December 18, 2015, the
Company shall compile and provide (or cause to be compiled and provided) to the
Agents and the Lenders, a position report (each, a "Position Report") and a cash
flow report (the "Cash Flow Report") for the previous Business Day. The Position
Report shall be substantially in the form set forth in Schedule 5 and the Cash
Flow Report shall contain such information as is reasonably available to the
Collateral Administrator and as the Administrative Agent shall reasonably
request. For the avoidance of doubt, the Company has engaged the Collateral
Administrator pursuant to the Collateral Administration Agreement to compile and
provide the information and reports to be provided in this Section 8.03.
(b)    Cooperation. The Company shall cause the Investment Manager to cooperate
with the Collateral Administrator in the preparation of the reports to be
delivered under this Section 8.03. Without limiting the generality of the
foregoing, the Company shall cause the Investment Manager to supply in a timely
fashion any information maintained by it that the Collateral Administrator may
from time to time reasonably request with respect to the Portfolio Investments
and any information reasonably necessary to complete the reports to be prepared
by the Collateral Administrator hereunder or required to permit the Collateral
Administrator to perform its obligations hereunder.

Section 8.04.    Additional Reports. In addition to the information and reports
specifically required to be provided pursuant to the terms of this Agreement,
the Company (at its expense), or the Collateral Administrator, at the direction
and expense of the Company, shall compile and the Company shall then provide the
Administrative Agent with all information or reports, and such additional
information as the Administrative Agent may from time to time reasonably request
and the Company shall reasonably determine may be obtained and provided without
unreasonable burden or expense as more particularly described and provided for
under the Collateral Administration Agreement.


-71-

--------------------------------------------------------------------------------






ARTICLE IX    

THE AGENTS    

Section 9.01.    Appointment of Administrative Agent, Collateral Agent,
Collateral Administrator and Securities Intermediary.
Each of the Financing Providers hereby irrevocably appoints each of the
Administrative Agent, the Collateral Agent, the Collateral Administrator and the
Securities Intermediary (the Collateral Agent, Collateral Administrator and the
Securities Intermediary, the "U.S. Bank Agents" and, collectively with the
Administrative Agent, the "Agents") as its agent and authorizes such Agent to
take such actions on its behalf and to exercise such powers as are delegated to
such Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto. Anything contained herein to the contrary
notwithstanding, each Agent and each Financing Provider hereby agree that no
Financing Provider shall have any right individually to realize upon any of the
Collateral hereunder, it being understood and agreed that all powers, rights and
remedies hereunder with respect to the Collateral shall be exercised solely by
the Collateral Agent for the benefit of the Secured Parties in accordance with
the terms of this Agreement.
Each of the Financing Providers hereby instructs U.S. Bank to execute, perform
and deliver the Security Deed and the Custody and Account Bank Agreement and any
instruments and agreements ancillary thereto, in each case, in its capacities as
Collateral Agent, Collateral Administrator, Securities Intermediary and
Collateral Trustee and irrevocably instructs U.S. Bank to act in such capacities
pursuant to the terms of this Agreement and each such agreement.
Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Financing Provider (if applicable) as any
other Financing Provider and may exercise the same as though it were not an
Agent, and such financial institution and its affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company as if it were not an Agent hereunder.
No Agent shall have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) no Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except that the
foregoing shall not limit any duty expressly set forth in this Agreement to
include such rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing as directed by (i) in the case of the Collateral
Agent (A) in respect of the exercise of remedies under Section 8.02(c), the
Required Financing Providers, or (B) in all other cases, the Administrative
Agent or (ii) in the case of any Agent, the Required Financing Providers (or
such other number or percentage of the Financing Providers as shall be necessary
under the circumstances as provided herein), and (c) except as expressly set
forth herein, no Agent shall have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Company that is
communicated to or obtained by the financial institution serving in the capacity
of such Agent or any of its affiliates in any capacity. The Collateral Agent
shall not be liable for any action taken or not taken by it in the absence of
its own gross negligence or willful misconduct or with the consent or at the
request


-72-

--------------------------------------------------------------------------------





or direction of the Administrative Agent or the Required Financing Providers (or
such other number or percentage of the Financing Providers that shall be
permitted herein to direct such action or forbearance). No Agent shall be liable
for any action taken or not taken by it in the absence of its own gross
negligence or willful misconduct or with the consent or at the request or
direction of the Administrative Agent (in the case of any U.S. Bank Agent only)
or the Required Financing Providers (or such other number or percentage of the
Financing Providers that shall be permitted herein to direct such action or
forbearance). Each Agent shall be deemed not to have knowledge of any Default or
Coverage Event unless and until written notice thereof is given to it by the
Company or a Financing Provider, and no Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness, genuineness, value or sufficiency of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. No Agent shall be
required to risk or expend its own funds in connection with the performance of
its obligations hereunder if it reasonably believes it will not receive
reimbursement therefor hereunder. Notwithstanding the foregoing or any other
provision of this Agreement to the contrary, nothing in this Agreement shall
eliminate or limit the express obligations, rights and remedies of U.S. Bank (in
any capacity as Collateral Agent, Collateral Trustee or in a similar role) under
the Security Deed or the Custody and Account Bank Agreement or under the laws of
any jurisdiction other than the United States.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing believed by it to be genuine and
to have been signed or sent by the proper person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper person, and shall not incur any liability for relying thereon. Each
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts or be responsible for the misconduct or
negligence of attorneys appointed by it with due care.
In the event any U.S. Bank Agent shall receive conflicting instruction from the
Administrative Agent and the Required Financing Providers, the instruction of
the Required Financing Providers shall govern. No U.S. Bank Agent shall have any
duties or obligations under or in respect of any other agreement (including any
agreement that may be referenced herein) to which it is not a party. The grant
of any permissive right or power to any U.S. Bank Agent hereunder shall not be
construed to impose a duty to act.
It is expressly acknowledged and agreed that no U.S. Bank Agent shall be
responsible for, and shall not be under any duty to monitor or determine,
compliance with the Eligibility Criteria (Schedule 3) or the conditions to any
purchase hereunder in any instance, or to determine if the conditions of
"Deliver" have been satisfied or otherwise to monitor or determine compliance by
any other person with the requirements of this Agreement.


-73-

--------------------------------------------------------------------------------





Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it; provided, however,
that any such sub-agent receiving payments from the Company shall be a "U.S.
person" and a "financial institution" within the meaning of Treasury Regulations
Section 1.1441-1 and a "U.S. financial institution" within the meaning of
Treasury Regulations Section 1.1471-3T. No Agent shall be responsible for any
misconduct or negligence on the part of any sub-agent or attorney appointed by
such Agent with due care. Each Agent and any such sub-agent may perform any and
all its duties and exercise its rights and powers through their respective
affiliates and the respective directors, officers, employees, agents and
advisors of such person and its affiliates (the "Related Parties") for such
Agent. The exculpatory provisions of the preceding paragraphs shall apply to any
such sub-agent and to the Related Parties of each Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent or Collateral Agent, as the case may be.
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the other Agents,
the Financing Providers, the Investment Manager and the Company. Upon any such
resignation, the Required Financing Providers shall have the right (with, so
long as no Event of Default has occurred and is continuing or no Coverage Event
has occurred, the consent of the Company) to appoint a successor; provided,
however, that any such successor receiving payments from the Company shall be a
"U.S. person" and a "financial institution" within the meaning of Treasury
Regulations Section 1.1441-1 and a "U.S. financial institution" within the
meaning of Treasury Regulations Section 1.1471-3T. If no successor shall have
been so appointed by the Required Financing Providers and shall have accepted
such appointment within thirty (30) days after the retiring Agent gives notice
of its resignation, then the Administrative Agent may, on behalf of the
Financing Providers, appoint a successor Agent which shall be a financial
institution with an office in New York, New York, or an affiliate of any such
bank provided, however, that any such successor receiving payments from the
Company shall be a "U.S. person" and a "financial institution" within the
meaning of Treasury Regulations Section 1.1441-1 and a "U.S. financial
institution" within the meaning of Treasury Regulations Section 1.1471-3T. If no
successor shall have been so appointed by the Administrative Agent and shall
have accepted such appointment within sixty (60) days after the retiring Agent
gives notice of its resignation, such Agent may petition a court of competent
jurisdiction for the appointment of a successor provided, however, that any such
successor receiving payments from the Company shall be a "U.S. person" and a
"financial institution" within the meaning of Treasury Regulations Section
1.1441-1 and a "U.S. financial institution" within the meaning of Treasury
Regulations Section 1.1471-3T. Upon the acceptance of its appointment as
Administrative Agent or Collateral Agent, as the case may be, hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. After the
retiring Agent's resignation hereunder, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent or Collateral Agent, as the case may be.


-74-

--------------------------------------------------------------------------------





Each Financing Provider acknowledges that it has, independently and without
reliance upon any Agent or any other Financing Provider and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Financing Provider also
acknowledges that it will, independently and without reliance upon any Agent or
any other Financing Provider and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.
Anything in this Agreement notwithstanding, in no event shall any Agent be
liable for special, indirect, punitive or consequential loss or damage of any
kind whatsoever (including lost profits), even if such Agent has been advised of
such loss or damage and regardless of the form of action.
Each Agent shall not be liable for any error of judgment made in good faith by
an officer or officers of such Agent, unless it shall be conclusively determined
by a court of competent jurisdiction that such Agent was grossly negligent in
ascertaining the pertinent facts.
Each Agent shall not be responsible for the accuracy or content of any
certificate, statement, direction or opinion furnished to it in connection with
this Agreement.
Each Agent shall not be bound to make any investigation into the facts stated in
any resolution, certificate, statement, instrument, opinion, report, consent,
order, approval, bond or other document or have any responsibility for filing or
recording any financing or continuation statement in any public office at any
time or to otherwise perfect or maintain the perfection of any security interest
or lien granted to it hereunder.
In the absence of gross negligence, willful misconduct or bad faith on the part
of the Agents, the Agents may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
request, instruction, certificate, opinion or other document furnished to the
Agents, reasonably believed by the Agents to be genuine and to have been signed
or presented by the proper party or parties and conforming to the requirements
of this Agreement; but in the case of a request, instruction, document or
certificate which by any provision hereof is specifically required to be
furnished to the Agents, the Agents shall be under a duty to examine the same in
accordance with the requirements of this Agreement to determine that it conforms
to the form required by such provision.
No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control. Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war. In executing, performing and
delivering any of the Loan Documents, the rights, protections and indemnities
set forth in this Agreement shall likewise be available and applicable to the
Collateral Agent and the Collateral Trustee under each other Loan Document;
provided that, in the event of a conflict between the express terms of any such
Loan Document and the express terms of this Agreement, the terms of such Loan
Document shall govern.

Section 9.02.    Additional Provisions Relating to the Collateral Agent and the
Collateral Administrator.


-75-

--------------------------------------------------------------------------------





(a)    Collateral Agent May Perform. The Collateral Agent shall from time to
time take such action (at the written direction of the Administrative Agent or
the Required Financing Providers) for the maintenance, preservation or
protection of any of the Collateral or of its security interest therein,
provided that the Collateral Agent shall have no obligation to take any such
action in the absence of such direction and shall have no obligation to comply
with any such direction if it reasonably believes that the same (1) is contrary
to Applicable Law or (2) might subject the Collateral Agent to any loss,
liability, cost or expense, unless the Administrative Agent or the Required
Financing Providers, as the case may be, issuing such instruction provides
indemnity or security satisfactory to the Collateral Agent for payment of same.
With respect to actions which are incidental to the actions specifically
delegated to the Collateral Agent hereunder, the Collateral Agent shall not be
required to take any such incidental action hereunder, but shall be required to
act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the written direction of the Administrative Agent;
provided that the Collateral Agent shall not be required to take any action
hereunder at the request of the Administrative Agent, the Required Financing
Providers or otherwise if the taking of such action, in the determination of the
Collateral Agent, (1) is contrary to Applicable Law or (2) is reasonably likely
to subject the Collateral Agent to any loss, liability, cost or expense, unless
the Administrative Agent or the Required Financing Providers, as the case may
be, issuing such instruction provides indemnity or security satisfactory to the
Collateral Agent for payment of same. In the event the Collateral Agent requests
the consent of the Administrative Agent and the Collateral Agent does not
receive a consent (either positive or negative) from the Administrative Agent
within ten (10) Business Days of its receipt of such request, the Administrative
Agent shall be deemed to have declined to consent to the relevant action.
If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within five (5) Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action and shall have no liability in connection therewith
except as otherwise provided in this Agreement. The Collateral Agent shall act
in accordance with instructions received after such five (5) Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions. The Collateral Agent shall be
entitled to rely on the advice of legal counsel and independent accountants in
performing its duties hereunder with no liability therefor and shall be deemed
to have acted in good faith if it acts in accordance with such advice.
(b)    Reasonable Care. The Collateral Agent is required to exercise reasonable
care in the custody and preservation of any of the Collateral in its possession,
provided that the Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any of the Collateral if it takes such
action for that purpose as the Company reasonably requests at times other than
upon the occurrence and during the continuance of any Event of Default (and upon
such occurrence, the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral if it acts in
accordance with direction by the Administrative Agent), but failure of the
Collateral Agent to comply with any such request at any time shall not in itself
be deemed a failure to exercise reasonable care. The Collateral Agent will not
be responsible for filing any financing or continuation statements or recording
any documents


-76-

--------------------------------------------------------------------------------





or instruments in any public office at any time or times or otherwise perfecting
or maintaining the perfection of any liens thereon.
(c)    Collateral Agent Not Liable. Except to the extent arising from the gross
negligence or willful misconduct of the Collateral Agent, the Collateral Agent
shall not be liable by reason of its compliance with the terms of this Agreement
with respect to (1) the investment of funds held thereunder in Eligible
Investments (other than for losses attributable to the Collateral Agent's
failure to make payments on investments issued by the Collateral Agent, in its
commercial capacity as principal obligor and not as collateral agent, in
accordance with their terms) or (2) losses incurred as a result of the
liquidation of any Eligible Investment prior to its stated maturity. It is
expressly agreed and acknowledged that the Collateral Agent is not guaranteeing
performance of or assuming any liability for the obligations of the other
parties hereto or any parties to the Portfolio Investments or other Collateral.
(d)    Certain Rights and Obligations of the Collateral Agent. Prior to the
occurrence of a Coverage Event or an Event of Default, without further consent
or authorization from any Financing Providers or the Administrative Agent, the
Collateral Agent may execute any documents or instruments necessary to release
any lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted by this Agreement or as otherwise
permitted or required hereunder or to which the Required Financing Providers or
the Administrative Agent have otherwise consented and shall release any related
Underlying Instruments as instructed by the Company (or the Investment Manager
on its behalf). Following the occurrence of a Coverage Event or an Event of
Default, without further consent or authorization from the Company, the
Collateral Agent may execute any documents or instruments necessary to release
any lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted by this Agreement or as otherwise
permitted or required hereunder. Anything contained herein to the contrary
notwithstanding, in the event of a foreclosure by the Collateral Agent on any of
the Collateral pursuant to a public or private sale, any Agent or Financing
Provider may be the purchaser of any or all of such Collateral at any such sale
and the Collateral Agent, as agent for and representative of the Financing
Providers (but not any Financing Provider in its individual capacity unless the
Required Financing Providers shall otherwise agree), shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any collateral payable by the purchaser at such sale.
(e)    Fees and Expenses. The Company agrees to pay to the Collateral Agent, the
Securities Intermediary and the Collateral Administrator such fees as agreed to
in a separate fee letter agreement, dated December 4, 2015, among the Collateral
Agent, the Collateral Administrator and the Company and acknowledged hereby by
the Administrative Agent and as may be subsequently modified as agreed among the
Company, the Administrative Agent, the Collateral Agent, the Securities
Intermediary and the Collateral Administrator in writing. The Company further
agrees to pay to the Collateral Agent, the Securities Intermediary and the
Collateral Administrator, or reimburse the Collateral Agent, the Securities
Intermediary and the Collateral Administrator for paying, properly documented
out-of-pocket expenses in connection with this Agreement, any other Loan
Document and the transactions contemplated hereby or thereby. The Company agrees
to pay


-77-

--------------------------------------------------------------------------------





to the Custodian and the Account Bank such fees as agreed to in a separate fee
letter agreement, dated December 4, 2015, among the Account Bank, the Custodian
and the Company and acknowledged hereby by the Administrative Agent and as may
be subsequently modified as agreed among the Company, the Administrative Agent,
the Custodian and the Account Bank in writing. The Company further agrees to pay
to the Custodian and the Account Bank, or reimburse the Custodian and the
Account Bank for paying, reasonable and documented out-of-pocket expenses in
connection with the Custody and Account Bank Agreement and the transactions
contemplated hereby or thereby. On each Interest Payment Date, prior to the
payment of any other amounts due under this Agreement or the other Loan
Documents, the Company agrees that it shall first pay any fees and amounts due
to the Collateral Agent, the Collateral Agent as Collateral Trustee, the
Collateral Administrator, the Securities Intermediary, the Custodian and the
Account Bank under the Loan Documents to the extent of Interest Proceeds
available for distribution in the USD Interest Collection Account on such
Interest Payment Date; provided that in no event shall the aggregate amount of
such fees and amounts exceed $300,000 in any 12 month period (the "Annual Cap")
during the term of this Agreement; provided further that (i) if an Event of
Default has occurred, the Annual Cap shall be increased to $800,000 for payment
to the Collateral Agent (including in its capacity as the Collateral Trustee),
the Collateral Administrator, the Securities Intermediary, the Custodian and the
Account Bank and such amounts shall be payable on demand subject to (i) the
availability of funds and (ii) the Annual Cap as of the next succeeding Interest
Payment Date. If any amounts are due and owing in excess of the Annual Cap on
any Interest Payment Date, the Company agrees to pay such excess amounts, to the
extent of Interest Proceeds available for distribution in the USD Interest
Collection Account on such Interest Payment Date, on a pari passu basis with any
indemnities or expense reimbursements payable to the Administrative Agent,
immediately after payment of any interest and principal amounts owed and fees
and other amounts payable to the Lenders and prior to payments to any other
party under this Agreement or the other Loan Documents. Any amounts due and
owing in excess of the Annual Cap on any Interest Payment Date and not paid in
accordance with the preceding sentence shall be paid on the next succeeding
Interest Payment Date on which funds are available to make such payment in
accordance with this Agreement.
(f)    Execution by the Collateral Agent, Collateral Administrator and
Securities Intermediary. The Collateral Agent, the Collateral Administrator and
the Securities Intermediary are executing this Agreement solely in their
capacity as Collateral Agent, Collateral Administrator and Securities
Intermediary hereunder and in no event shall have any obligation to make any
Advance, provide any Financing or perform any obligation of the Administrative
Agent or any of the Financing Providers under any of the Loan Agreements.
(g)    Information Provided to Collateral Agent and Collateral Administrator.
Without limiting the generality of any terms of this Section, neither the
Collateral Agent nor the Collateral Administrator shall have liability for any
failure, inability or unwillingness on the part of the Investment Manager, the
Administrative Agent or the Company to provide accurate and complete information
on a timely basis to the Collateral Agent or the Collateral Administrator, as
applicable, or otherwise on the part of any such party to comply with the terms
of this Agreement, and, absent gross negligence, willful misconduct or bad
faith, shall have no liability for any inaccuracy or error in the performance or
observance on the Collateral Agent's or Collateral


-78-

--------------------------------------------------------------------------------





Administrator's, as applicable, part of any of its duties hereunder that is
caused by or results from any such inaccurate, incomplete or untimely
information received by it, or other failure on the part of any such other party
to comply with the terms hereof.
(h)    Instructions to U.S. Bank Agents. The U.S. Bank Agents (each in their
respective capacities) agree to accept and act upon instructions or directions
pursuant to this Agreement or any other related transaction document sent by
unsecured email, facsimile transmission or other similar unsecured electronic
methods, provided, however, that any Person providing such instructions or
directions shall provide to the U.S. Bank Agent, as applicable, an incumbency
certificate listing authorized officers designated to provide such instructions
or directions, which incumbency certificate shall be amended whenever a person
is added or deleted from the listing. If such person elects to give the U.S.
Bank Agents email or facsimile instructions (or instructions by a similar
electronic method) and the U.S. Bank Agent, as applicable, in its discretion
elects to act upon such instructions, the U.S. Bank Agent’s reasonable
understanding of such instructions shall be deemed controlling. The U.S. Bank
Agents (each in their respective capacities) shall not be liable for any losses,
costs or expenses arising directly or indirectly from their reliance upon and
compliance with such instructions notwithstanding such instructions conflicting
with or being inconsistent with a subsequent written instruction. Any person
providing such instructions or directions agrees to assume all risks arising out
of the use of such electronic methods to submit instructions and directions to
the U.S. Bank Agents, including without limitation the risk of the U.S. Bank
Agents acting on unauthorized instructions, and the risk of interception and
misuse by third parties.
(i)    Anti-Terrorism, Anti-Money Laundering. To help fight the funding of
terrorism and money laundering activities, the Collateral Agent will obtain,
verify and record information that identifies individuals or entities that
establish a relationship or open an account with any U.S. Bank Agent. The
Collateral Agent will ask for the name, address, tax identification number and
other information that will allow the Collateral Agent to identify the
individual or entity who is establishing the relationship or opening the
account. The Collateral Agent may also ask for formation documents such as
articles of incorporation, an offering memorandum or other identifying documents
to be provided.

ARTICLE X    

MISCELLANEOUS    

Section 10.01.    Non-Petition.
Each of the Collateral Agent, the Securities Intermediary and the Collateral
Administrator hereby agrees not to commence, or join in the commencement of, any
proceedings in any jurisdiction for the bankruptcy, winding-up, reorganization,
arrangement, insolvency, moratorium or liquidation of the Company or any similar
proceedings, in each case prior to the date that is one year and one day (or if
longer, any applicable preference period plus one day) after the payment in full
of all Indebtedness, Secured Obligations or other obligations owing by the
Company. The foregoing restrictions are a material inducement for the parties
hereto to enter into this Agreement and are an essential term of this Agreement.
The Administrative Agent or the Company may seek and obtain


-79-

--------------------------------------------------------------------------------





specific performance of such restrictions (including injunctive relief),
including, without limitation, in any bankruptcy, winding-up, reorganization,
arrangement, insolvency, moratorium or liquidation or similar proceedings. The
Company shall promptly object to the institution of any bankruptcy, winding-up,
reorganization, arrangement, insolvency, moratorium or liquidation or similar
proceedings against it and take all necessary or advisable steps to cause the
dismissal of any such proceeding; provided that such obligation shall be subject
to the availability of funds therefor.

Section 10.02.    Notices.
All notices and other communications in respect hereof (including, without
limitation, any modifications hereof, or requests, waivers or consents
hereunder) to be given or made by a party hereto shall be in writing (including
by electronic mail or other electronic messaging system) to the other parties
hereto at the addresses for notices specified on the Transaction Schedule (or,
as to any such party, at such other address as shall be designated by such party
in a notice to each other party hereto). All such notices and other
communications shall be deemed to have been duly given when transmitted by
facsimile, electronic mail or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

Section 10.03.    No Waiver.
No failure on the part of any party hereto to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

Section 10.04.    Expenses; Indemnity; Damage Waiver.
(a)    The Company agrees to pay on demand all reasonable and documented
out-of-pocket fees, charges, disbursements, costs and expenses of the
Administrative Agent, the Collateral Agent, the Collateral Administrator, the
Securities Intermediary and the Lenders in connection with the preparation,
execution, delivery, syndication and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and the
other documents and agreements to be delivered hereunder or with respect hereto,
including but not limited to the Security Deed, in each case, subject to any cap
on such fees, charges, disbursements, costs and expenses set forth in the Loan
Documents or otherwise agreed by the parties, and the Company further agrees to
pay all reasonable and documented out-of-pocket fees, charges, disbursements,
costs and expenses of the Administrative Agent, the Collateral Agent, the
Collateral Administrator and the Securities Intermediary in connection with any
amendments, waivers or consents executed in connection with this Agreement,
including the reasonable fees and out of pocket, documented expenses of counsel
for the Administrative Agent, the Collateral Agent, the Collateral
Administrator, the Securities Intermediary and the Lenders with respect thereto
and with respect to advising the Administrative Agent and the Lenders as to its
rights and remedies under this Agreement, and to pay all reasonable, documented
and out-of-pocket fees, charges, disbursements, costs and expenses,


-80-

--------------------------------------------------------------------------------





if any (including reasonable counsel fees and expenses), of the Administrative
Agent, the Collateral Agent, the Collateral Administrator, the Securities
Intermediary and the Lenders, in connection with the enforcement or protection
of their rights in connection with this Agreement or any of the other Loan
Documents and the other documents and agreements to be delivered hereunder or
with respect hereto; provided, that in the case of reimbursement of (A) counsel
for the Lenders other than the Administrative Agent, such reimbursement shall be
limited to one counsel for all the Administrative Agent and Lenders, (B) counsel
for the Collateral Agent and the Securities Intermediary shall be limited to one
counsel for such Person and (C) counsel for the Collateral Administrator shall
be limited to one counsel for such Person.
(b)    The Company shall indemnify the Agents, the Collateral Administrator, the
Securities Intermediary, the Lenders and each Related Party of any of the
foregoing persons (each such person being called an "Indemnitee"), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (1) the
execution or delivery of this Agreement or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligation, the exercise of the parties thereto of their respective rights or
the consummation of the transactions contemplated hereby, including any breach
of any representation, warranty or covenant of the Company or the Investment
Manager in any Loan Document, (2) any Financing or the use of the proceeds
therefrom or (3) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based in tort or contract
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available (a)
to the extent determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from gross negligence, bad faith or
willful misconduct on the part of any Indemnitee, (b) to the extent resulted
from the nonperformance or noncompliance by the Agents, the Collateral
Administrator, the Securities Intermediary or the Lenders with their respective
obligations under this Agreement or (c) resulting from the performance of the
Portfolio Investments. In addition, this Section 10.04(b) shall not apply to
Taxes. Payments under this Section 10.04(b) shall be made by the Company to the
Administrative Agent for the benefit of the relevant Indemnitee
(c)    To the extent permitted by Applicable Law, neither the Company nor any
Indemnitee shall assert, and each hereby waives, any claim against the Company
or any Indemnitee, as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement, instrument or transaction contemplated hereby, any Financing
or the use of the proceeds thereof.
(d)    For the avoidance of doubt, the fees, charges, disbursements, costs and
expenses described in this Section 10.04 shall not include Taxes.
(e)    This Section 10.04 shall survive the termination of this Agreement and
the repayment of all amounts owing to the Financing Providers and Agents
hereunder.

Section 10.05.    Amendments.


-81-

--------------------------------------------------------------------------------





No amendment, modification or waiver in respect of this Agreement will be
effective unless in writing (including, without limitation, a writing evidenced
by a facsimile transmission or electronic mail) and executed by each of the
Company, the Agents and the Required Financing Providers; provided, however,
that the Administrative Agent may waive any of the Eligibility Criteria and the
requirements set forth in Schedule 3 or Schedule 4 in its sole discretion;
provided, further, that any amendment to this Agreement that the Administrative
Agent determines in its commercially reasonable judgment is necessary to
effectuate the purposes of Section 1.04 hereof following the occurrence and
during the continuance of an Event of Default or following the occurrence of a
Coverage Event and which would not result in an increase or decrease in the
rights, duties or liabilities of the Investment Manager shall not be required to
be executed by the Investment Manager or the Company.

Section 10.06.    Confidentiality.
Each Agent, the Securities Intermediary and each Lender agrees to maintain the
confidentiality of the Information for a period of three (3) years after receipt
thereof (or, with respect to Information relating to or provided by an obligor
in respect of a Portfolio Investment, for a period (as notified to the Agents,
the Securities Intermediary and the Lenders) commencing upon receipt thereof and
ending on the date on which the confidentiality obligations of the Company with
respect to such obligor terminate) (it being understood that documents provided
to the Administrative Agent hereunder may in all cases be distributed by the
Administrative Agent to the Lenders) except that the Agents, the Securities
Intermediary or such Lender may disclose such information (i) to its affiliates,
officers, directors, employees, agents, counsel, accountants, auditors, advisors
or representatives, (ii) to the extent such information has become available to
the public other than as a result of a disclosure in violation of this
Agreement, (iii) to the extent such information was available to such party on a
non-confidential basis prior to its disclosure to such party hereunder, (iv) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (v) subject to an agreement
containing provisions substantially the same as those of this Section 10.06, to
(x) any assignee of or Participant in (to the extent such Person is permitted to
become an assignee or Participant hereunder), or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Company and its obligations, (vi) with the consent
of the Investment Manager, or (vii) to the extent the such party should be (A)
required in connection with any legal or regulatory proceeding or (B) requested
by any Governmental Authority to disclose such information; provided, that in
the case of clause (vii) above, the Agent, the Securities Intermediary or such
Lender, as applicable, will use reasonable efforts to maintain confidentiality
and will (unless otherwise prohibited by law) notify the Investment Manager of
its intention to make any such disclosure prior to making any such disclosure.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.06 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding the foregoing, a Lender may disclose
the U.S. tax treatment and U.S. tax structure with respect to the Financings.

Section 10.07.    Non-Recourse.


-82-

--------------------------------------------------------------------------------





Notwithstanding any other provision of this Agreement, no recourse under any
obligation, covenant or agreement of the Company, the Parent or the Investment
Manager contained in this Agreement or any other Loan Document shall be had
against any incorporator, stockholder, partner, officer, director, member,
manager, employee or agent of Company, the Investment Manager or any of their
respective Affiliates (solely by virtue of such capacity) by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that this Agreement is
solely a corporate obligation of the Company, the Parent and/or the Investment
Manager, and that no personal liability whatever shall attach to or be incurred
by any incorporator, stockholder, officer, director, member, manager, employee
or agent of the Company, the Parent, the Investment Manager or any of their
respective Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Company,
the Parent or the Investment Manager contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by the Company,
the Parent or the Investment Manager of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, member,
manager, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement; provided however, the
foregoing shall not be construed so as to exonerate or exculpate the Company,
the Parent or the Investment Manager from any liability by reason of a breach by
such party of any of its obligations, covenants or agreements contained in the
Loan Documents or its willful misconduct or gross negligence.

Section 10.08.    Successors; Assignments    
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and the Required Financing Providers (and any attempted
assignment or transfer by the Company without such consent shall be null and
void). Each of the Account Bank and the Custodian shall be an express third
party beneficiary of Section 8.01(a) and Section 9.02(e). Except as expressly
set forth herein, nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Subject to the conditions set forth below, any Lender may assign to one
or more Persons all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Financing Commitment and the
Advances at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld) of the Administrative Agent and, if such
assignee is not an Eligible Assignee, the Company; provided that (i) no consent
of the Administrative Agent or the Company shall be required for an assignment
of any Financing Commitment to an assignee that is a Lender with a Financing
Commitment immediately prior to giving effect to such assignment, (ii) no
consent of the Company shall be required for an assignment occurring after the
occurrence of a Coverage Event or after the occurrence and during the
continuance of an Event of Default and (iii) no assignment shall be permitted to
any Lender that, immediately prior to such assignment, is in default of its
obligations hereunder.


-83-

--------------------------------------------------------------------------------





Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender's rights and obligations under this Agreement; and (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent.
Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Section 10.04).
The Administrative Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices in the United States a copy of each
assignment and assumption delivered to it and the Register. The entries in the
Register shall be conclusive absent manifest error, and the parties hereto shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender and the owner of the amounts owing to it hereunder as
reflected in the Register for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company, any Lender and the Investment Manager, at any reasonable time and from
time to time upon reasonable prior notice. Upon its receipt of a duly completed
assignment and assumption executed by an assigning Lender and an assignee, the
Administrative Agent shall accept such assignment and assumption and record the
information contained therein in the Register.
(c)    Any Lender may, without the consent of the Company or the Administrative
Agent, sell participations to one or more banks or other entities (a
"Participant") in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Financing Commitment and the
Advances owing to it); provided that (1) such Lender's obligations under this
Agreement shall remain unchanged, (2) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(3) the Company, the Agents and the other Financing Providers shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement and the Participant shall not be in
privity with the Company and (4) such Participant (x) is not a Lender that,
immediately prior to such participation, is in default of its obligations
hereunder and (y) would be an Eligible Assignee. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any Material Amendment that affects
such Participant.
(d)    Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Company, maintain a register on which it enters the
name and address of each


-84-

--------------------------------------------------------------------------------





Participant and the principal amounts (and related interest amounts) of each
Participant's interest in the Advances or other obligations under this Agreement
(the "Participant Register"); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
(i) is necessary to establish that such commitment, loan, letter of credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations, (ii) is reasonably requested by the Company to
determine whether a Participant is eligible to receive additional amounts
pursuant to Section 3.01(e) or (f) as a result of a Change in Law occurring
after the Participant acquired the applicable participation or (iii) is
otherwise required thereunder. The entries in the Participant Register shall be
conclusive absent manifest error, and each Person whose name is recorded in the
Participant Register shall be treated as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register. The
Company agrees that each Participant shall be entitled through the Lender
granting such participation (and for the avoidance of doubt shall have no direct
rights against the Company) to the benefits of Sections 3.01(e) and 3.03
(subject to the requirements and limitations therein, including the requirements
under Section 3.03(f) (it being understood that the documentation required under
Section 3.03(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 3.04 as if it were an assignee
under Section 10.08(b) and (B) shall not be entitled to receive any greater
payment under Sections 3.01(e) and 3.03, with respect to any participation, than
its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.

Section 10.09.    Governing Law; Submission to Jurisdiction; Etc.
(a)    Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York.
(b)    Submission to Jurisdiction. With respect to any suit, action or
proceedings relating to this Agreement (collectively, "Proceedings"), each party
hereto irrevocably (i) submits to the non-exclusive jurisdiction of the courts
of the State of New York and the United States District Court located in the
Borough of Manhattan in New York City and (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Agreement precludes any party hereto from bringing Proceedings
in any other jurisdiction, nor will the bringing of Proceedings in any one or
more jurisdictions preclude the bringing of Proceedings in any other
jurisdiction.
(c)    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


-85-

--------------------------------------------------------------------------------






Section 10.10.    Right of Setoff    . If an Event of Default shall have
occurred and be continuing, and if the Company shall fail to pay when due
(whether at stated maturity, by acceleration or otherwise) to or for the account
of any Lender any amount payable by the Company hereunder, each such Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Company against such amounts, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured. Such Lender shall promptly
provide notice of such setoff to the Company; provided that failure by such
Lender to provide such notice shall not give the Company any cause of action or
right to damages or affect the validity of such setoff and application. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

Section 10.11.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Advance,
together with all fees, charges and other amounts which are treated as interest
on such Advance under Applicable Law (collectively the "Charges"), shall exceed
the maximum lawful rate (the "Maximum Rate") which may be contracted for,
charged, taken, received or reserved by the Lender holding such Advance in
accordance with Applicable Law, the rate of interest payable in respect of such
Advance hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Advance but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Advances or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Section 10.12.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act hereby notifies the Company that pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such
Lender to identify the Company in accordance with the USA Patriot Act.

Section 10.13.    Counterparts.
This Agreement may be executed in any number of counterparts by facsimile or
other written form of communication including electronic mail, each of which
shall be deemed to be an original as against the party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.

Section 10.14.    Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.


-86-

--------------------------------------------------------------------------------





Section 10.15.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under this Agreement may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(1) a reduction in full or in part or cancellation of any such liability;
(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or
(3) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.
As used herein:
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"EEA Financial Institution" means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


-87-

--------------------------------------------------------------------------------





"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


[remainder of page intentionally blank]




-88-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
HAMILTON FINANCE LLC, as Company






By:    /s/ Brian S. Williams     
Name:    Brian S. Williams
Title:    Chief Financial Officer




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:    /s/ James Greenfield     
Name:    James Greenfield
Title:    Executive Director




U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent


By:    /s/ Scott D. DeRoss    
Name:    Scott D. DeRoss
Title:    Vice President




U.S. BANK NATIONAL ASSOCIATION,
as Securities Intermediary


By:    /s/ Scott D. DeRoss    
Name:    Scott D. DeRoss
Title:    Vice President    




U.S. BANK NATIONAL ASSOCIATION,
as Collateral Administrator


By:    /s/ Scott D. DeRoss    
Name:    Scott D. DeRoss
Title:    Vice President




[Signature Page to Second Amended and Restated Loan Agreement]

--------------------------------------------------------------------------------





The Financing Providers


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender




By:    /s/ James Greenfield     
Name:    James Greenfield
Title:    Executive Director






[Signature Page to Second Amended and Restated Loan Agreement]

--------------------------------------------------------------------------------






SCHEDULE 1
Transaction Schedule
1.
Types of Financing
Available
Financing Limit
 
Advances
yes
Prior to any Accordion Date, U.S. $175,000,000 and, after any Accordion Date,
the lesser of $275,000,000 and the Financing Commitments agreed to by the
Financing Providers and the Administrative Agent as set forth in the definition
of the term "Accordion Option"



2.
Financing Providers
 
Financing Commitment
 
Lender:
JPMorgan Chase Bank, National Association
Prior to any Accordion Date, U.S. $175,000,000 and, after any Accordion Date,
the lesser of $275,000,000 and the Financing Commitments agreed to by the
Financing Providers and the Administrative Agent as set forth in the definition
of the term "Accordion Option, as reduced from time to time pursuant to Section
1.04, Section 4.03(c) or Section 4.06



3.
Scheduled Termination Date:
December 29, 2022





Sch. 1-1

--------------------------------------------------------------------------------





4.
Account Numbers
 
 
USD Custodial Account:
 
 
USD Interest Collection Account:
 
 
USD Principal Collection Account:
 
 
USD Unfunded Exposure Account:
 
 
CE Cure Account:
 
 
Euro Custodial Account:
 
 
Euro Interest Collection Account:
 
 
Euro Principal Collection Account:
 
 
Euro Unfunded Exposure Account:
 
 
GBP Custodial Account:
 
 
GBP Interest Collection Account:
 
 
GBP Principal Collection Account:
 
 
GBP Unfunded Exposure Account:
 
 
CAD interest Collection Subaccount:
 
 
CAD Principal Collection Subaccount:
 
 
CAD Unfunded Exposure Collection Subaccount:
 



5.
Market Value Trigger:
142%



6.
Purchases of Restricted Securities
 
 
Notwithstanding anything herein to the contrary, no Portfolio Investment may
constitute a Restricted Security. As used herein, "Restricted Security" means
any security that forms part of a new issue of publicly issued securities
(a) with respect to which an affiliate of any Financing Provider that is a
"broker" or a "dealer", within the meaning of the Securities Exchange Act of
1934, participated in the distribution as a member of a selling syndicate or
group within thirty (30) days of the proposed purchase by the Company and
(b) that the Company proposes to purchase from any such affiliate of any
Financing Provider.



Addresses for Notices
The Company:
Hamilton Finance LLC
c/o Guggenheim Credit Income Fund
100 Wilshire Boulevard,
5th Floor
Santa Monica, CA 90401
Attention: Brian Williams
Telephone: 212-518-5868


The Investment Manager:
Guggenheim Credit Income Fund
100 Wilshire Boulevard,
5th Floor
Santa Monica, CA 90401
Attention: Brian Williams
Telephone: 212-518-5868





Sch. 1-2

--------------------------------------------------------------------------------





The Administrative Agent:
JPMorgan Chase Bank, National Association
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention: DE_Custom_Business, attention: Nick Rapak
Telephone: (302) 634-4961 
Email: de_custom_business@jpmorgan.com
 
with a copy to:
 
 
JPMorgan Chase Bank, National Association
383 Madison Ave.
New York, New York 10179
Attention: Louis Cerrotta
Telephone: 212-622-7092
Email: louis.cerrotta@jpmorgan.com;
de_custom_business@jpmorgan.com;
NA_Private_Financing_Diligence@jpmorgan.com
The Collateral Agent:
U.S. Bank National Association
214 N. Tryon Street, 26th Floor
Charlotte, NC 28202
Attention: Scott DeRoss and Christopher Hagen 
Telephone: (704) 335-4546; (704) 335-2339
Email: scott.deross@usbank.com; christopher.hagen@usbank.com
The Securities Intermediary:
U.S. Bank National Association
214 N. Tryon Street, 26th Floor
Charlotte, NC 28202
Attention: Scott DeRoss and Christopher Hagen
Telephone: (704) 335-4546; (704) 335-2339
Email: scott.deross@usbank.com; christopher.hagen@usbank.com
The Collateral Administrator:
U.S. Bank National Association
214 N. Tryon Street, 26th Floor
Charlotte, NC 28202
Attention: Scott DeRoss and Christopher Hagen
Telephone: (704) 335-4546; (704) 335-2339
Email: scott.deross@usbank.com; christopher.hagen@usbank.com
JPMCB:
JPMorgan Chase Bank, National Association
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention: Robert Nichols
Facsimile: (302) 634-1092
 
with a copy to:
 
 
JPMorgan Chase Bank, National Association
270 Park Avenue
New York, New York 10017
Attention: Eugene O'Neill
Telephone: 212-834-9295
The Custodian and the Account Bank:
Elavon Financial Services Limited, UK Branch
125 Old Broad Street, London, EC2N 1AR
Attention: CLO Relationship Management
Email: CLO.Relationship.Management@usbank.com



Sch. 1-3

--------------------------------------------------------------------------------





Each other Financing Provider:
The address (or facsimile number or electronic mail address) provided by it to
the Administrative Agent.
 









Sch. 1-4

--------------------------------------------------------------------------------






SCHEDULE 2
Contents of Approval Requests
Each Approval Request shall include the below information for the related
Portfolio Investment.


JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
DE_Custom_Business
Attention: Nick Rapak
Email:    de_custom_business@jpmorgan.com


JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: Michael Grogan
Email:     NA_Private_Financing_Diligence@jpmorgan.com


JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Email: DE_Custom_Business@jpmorgan.com
Attention: Robert Nichols


cc:
U.S. Bank National Association,
as Collateral Agent and Collateral Administrator
214 N. Tryon Street, 26th Floor
Charlotte, NC 28202
Attention: Scott DeRoss and Christopher Hagen


Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Loan Agreement, dated as of
June 27, 2016 (as amended from time to time, the "Agreement"), among Hamilton
Finance LLC, as borrower (the "Company"), JPMorgan Chase Bank, National
Association, as administrative agent (the "Administrative Agent"), the financing
providers party thereto, and the collateral agent,


Sch. 2-1

--------------------------------------------------------------------------------





collateral administrator and securities intermediary party thereto. Capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings given such terms in the Agreement.
Pursuant to the Agreement, the Investment Manager hereby requests approval for
the Company to acquire the Portfolio Investment described in Exhibit I hereto
via [Purchase][Substitution].
To the extent available, we will, promptly following delivery of this Approval
Request, send the information below to the following e-mail addresses:


[____]


(1) the material Underlying Instruments (including the collateral and security
documents) relating to each such Portfolio Investment, (2) audited financial
statement for the previous most recently ended three years of the obligor of
each such Portfolio Investment, (3) quarterly statements for the previous most
recently ended eight fiscal quarters of the obligor of each such Portfolio
Investment, (4) any appraisal or valuation reports conducted by third parties,
(5) applicable "proof of existence" details (if requested by the Administrative
Agent) and (6) the ratio of indebtedness to EBITDA as calculated by the
Investment Manager using information provided to the Investment Manager by the
related obligor. The Investment Manager acknowledges that it will provide such
other information from time to time reasonably requested by the Administrative
Agent.


Very truly yours,


GUGGENHEIM CREDIT INCOME FUND,
as Investment Manager




By:        
Name:    
Title:    


Sch. 2-2

--------------------------------------------------------------------------------





Exhibit I to Approval Request


(attach an Excel file containing the following information relating to the
Portfolio Investment)


Fund
Issuer / Obligor
Jurisdiction
Identifier (LoanX; CUSIP)
Requested Notional Amount
Asset Class
Current Pay
Syndication Type
Lien
Tranche Size (Pro Forma)
Price
Spread / Coupon
Base Rate
LIBOR Floor
Maturity
Moody's SIC
LTM EBITDA (In Millions)
LTM Capital Expenditures (in Millions)
Leverage Through Tranche (Net)





Sch. 2-3

--------------------------------------------------------------------------------






SCHEDULE 3
Eligibility Criteria
(i)
is a Loan or a debt security and is not a Structured Finance Obligation, Letter
of Credit, Synthetic Security, participation interest in a Loan or debt
security, Delayed Funding Term Loan that is not denominated in U.S. dollars or a
Permitted Non-USD Currency (and, in the case of any Delayed Funding Term Loan
denominated in U.S. dollars or a Permitted Non-USD Currency, collateral with
respect to the amount of any unfunded commitment thereunder satisfactory to the
Administrative Agent has been provided to the Administrative Agent on behalf of
the Lenders), Revolving Credit Facility or Zero-Coupon Security;

(ii)
it is a debt obligation payable in U.S. dollars or a Permitted Non-USD Currency,
purchased at a price that is at least 80% of the par amount of such obligation;

(iii)
it is issued by a company organized in an Eligible Jurisdiction and if such
company is organized in an Eligible Jurisdiction other than the United States
and such obligation is not denominated in a Permitted Non-USD Currency, such
company has submitted to jurisdiction in the United States in the related
Underlying Instrument and the related Underlying Instrument is governed by the
laws of a State of the United States;

(iv)
it is eligible to be entered into by, sold or assigned to the Company and
pledged to the Collateral Agent or the Collateral Trustee, as applicable;

(v)
it provides for periodic payments of interest thereon in cash at least
semi-annually;

(vi)
it is an obligation upon which no payments are subject to deduction or
withholding for or on account of any withholding Taxes imposed by any
jurisdiction unless the related obligor is required to make "gross-up" payments
that cover the full amount of any such withholding Taxes (subject to customary
conditions to such payments which the Company (or the Investment Manager on
behalf of the Company) in its good faith reasonable judgment expects to be
satisfied);

(vii)
it is not a Defaulted Obligation (unless it is a Current Pay Obligation);

(viii)
its acquisition and holding by the Company will not require the Company to
register as a lender or take any similar action in any jurisdiction;

(ix)
it is not at the time of purchase or commitment to purchase the subject of an
offer other than an offer pursuant to the terms of which the offeror offers to
acquire a debt obligation in exchange for consideration consisting solely of
cash in an amount equal to or greater than the full face amount of such debt
obligation plus any accrued and unpaid interest;



Sch. 3-1

--------------------------------------------------------------------------------





(x)
it is not a security whose repayment is subject to substantial material
non-credit related risk as determined by the Investment Manager in its good
faith and reasonable judgment;

(xi)
if such obligation provides for the payment of interest at a floating rate, such
floating rate is determined by reference to (1) the Dollar prime rate, the CAD
prime rate, the LIBO Rate, a EURIBOR Rate, a GBP-LIBOR rate, CDOR or similar
interbank offered rate or commercial deposit rate or (2) any other index
approved by the Administrative Agent;

(xii)
it will not cause the Company or the pool of Collateral to be required to
register as an investment company under the Investment Company Act of 1940, as
amended;

(xiii)
it does not require the making of any future advance or payment by the Company
to the issuer thereof or any related counterparty except in connection with a
Delayed Funding Term Loan; and

(xiv)
it is not an equity security and does not provide, on the date of acquisition,
for conversion or exchange at any time over its life into an equity security;

provided, however, that one or more of the foregoing requirements may be waived
in writing by the Administrative Agent (in its sole and absolute discretion)
prior to the Company's commitment to purchase a Portfolio Investment.








Sch. 3-2

--------------------------------------------------------------------------------






SCHEDULE 4
Concentration Limitations
The "Concentration Limitations" shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments owned (or in relation to a
proposed purchase of a Portfolio Investment, proposed to be owned) by the
Company comply with all the requirements set forth below:
1.
Portfolio Investments issued by a single obligor and its affiliates may not
exceed an aggregate principal balance equal to 5% of the Total Principal
Balance; provided that Portfolio Investments issued by two (2) obligors and
their respective affiliates may each constitute up to an aggregate principal
balance equal to 6% of the Total Principal Balance; provided, further, that, for
purposes of this clause 1, the aggregate principal balance of Portfolio
Investments issued by a single obligor and its affiliates shall include any
unfunded commitments in respect of Delayed Funding Term Loans.

2.
Not less than 70% of the Total Principal Balance may consist of First Lien Loans
and cash and Eligible Investments on deposit in the Accounts and the Permitted
CAD Accounts representing Principal Proceeds.

3.
Not more than an aggregate of 30% of the Total Principal Balance may consist of
Portfolio Investments other than First Lien Loans.

4.
Not more than an aggregate of 10% of the Total Principal Balance may consist of
Mezzanine Loans (or, for the avoidance of doubt, any other unsecured obligation
of an obligor).

5.
Not more than an aggregate of 20% of the Total Principal Balance may consist of
Portfolio Investments that are issued by obligors that belong to a given Moody's
Classified Industry, with the exception of any one Moody's Classified Industry,
for which up to 30% of the Total Principal Balance may be issued by obligors
that belong to such Moody's Classified Industry.

6.
Not more than an aggregate of 15% of the Total Principal Balance may consist of
Portfolio Investments denominated in Permitted Non-USD Currencies; provided that
there can be no unfunded exposure amount with respect to any Portfolio
Investments in a Permitted Non-USD Currency until the applicable Unfunded
Exposure Account is open and available to receive cash.

7.
Not more than an aggregate of 15% of the Total Principal Balance may consist of
Portfolio Investments whose obligors are organized in Eligible Jurisdictions
other than the United States

8.
Not more than an aggregate of 7.5% of the Total Principal Balance may consist of
Current Pay Obligations.





Sch. 4-1

--------------------------------------------------------------------------------






SCHEDULE 5
Form of Position Report
Asset ID
Issuer Name
Asset Name
Asset Detail Type Name
Asset Rate Type Name
Asset Maturity Date
Asset Security ID
Issuer ID
Currency Type ID


Spot Rate
Asset Type Name
Facility LIBOR Spread
Out-standing Settled


Current Pay


Juristiction
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Sch. 6-1

--------------------------------------------------------------------------------






EXHIBIT A
Form of Request for Advance
JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
DE_Custom_Business
Attention: Nick Rapak
Email:    de_custom_business@jpmorgan.com


JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: Louis Cerrotta
Email:     louis.cerrotta@jpmorgan.com
de_custom_business@jpmorgan.com


JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention: Robert Nichols
cc:
Hamilton Finance LLC
c/o Guggenheim Credit Income Fund
100 Wilshire Boulevard, 5th Floor
Santa Monica, CA 90401


U.S. Bank National Association,
as Collateral Agent and Collateral Administrator
214 N. Tryon Street, 26th Floor
Charlotte, NC 28202
Attention: Scott DeRoss and Christopher Hagen
Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Loan Agreement, dated as of
June 27, 2016 ( as amended from time to time, the "Agreement"), among Hamilton
Finance LLC, as borrower (the "Company"), JPMorgan Chase Bank, National
Association, as administrative agent


Exh. A-1

--------------------------------------------------------------------------------





(the "Administrative Agent"), the financing providers party thereto, and the
collateral agent, collateral administrator and securities intermediary party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given such terms in the Agreement.
Pursuant to the Agreement, you are hereby notified of the following:
(1)    The Company hereby requests an Advance under Section 2.03 of the
Agreement to be funded on [*].
(2)    The aggregate amount of the Advance requested hereby is $[*].1 
(3)    The proposed purchases (if any) relating to this request are as follows:
Asset Name(s)
Draw Amount(s) Requested
Market Value of Asset(s)
Price of Asset(s)
Purchased Interest (if any)
 
 
 
 
 
 
 
 
 
 



We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement have been satisfied or
waived as of the related Trade Date (and shall be satisfied or waived as of the
related Settlement Date).
Very truly yours,


GUGGENHEIM CREDIT INCOME FUND




By:        
Name:    
Title:    
































1    Note: The requested Financing shall be in an amount such that, after giving
effect thereto and the related purchase of the applicable
Portfolio Investment(s) and/or Permitted Distribution (if any), the Compliance
Condition is satisfied.




Exh. A-2

--------------------------------------------------------------------------------






EXHIBIT B
Moody's Industry Classification Groups


 
Industry Code
Description
1
Aerospace & Defense
2
Automotive
3
Banking, Finance, Insurance & Real Estate
4
Beverage, Food & Tobacco
5
Capital Equipment
6
Chemicals, Plastics & Rubber
7
Construction & Building
8
Consumer goods:  Durable
9
Consumer goods:  Non-durable
10
Containers, Packaging & Glass
11
Energy:  Electricity
12
Energy:  Oil & Gas
13
Environmental Industries
14
Forest Products & Paper
15
Healthcare & Pharmaceuticals
16
High Tech Industries
17
Hotel, Gaming & Leisure
18
Media: Advertising, Printing & Publishing
19
Media:  Broadcasting & Subscription
20
Media:  Diversified & Production
21
Metals & Mining
22
Retail
23
Services:  Business
24
Services:  Consumer
25
Sovereign & Public Finance
26
Telecommunications
27
Transportation:  Cargo
28
Transportation:  Consumer
29
Utilities:  Electric
30
Utilities:  Oil & Gas
31
Utilities:  Water
32
Wholesale





Exh. B-1

--------------------------------------------------------------------------------







Annex A






Exh. A-2